 



EXHIBIT 10.1
GREYHOUND FUNDING LLC,
as Issuer
and
THE CHASE MANHATTAN BANK,
as Indenture Trustee
 
BASE INDENTURE
Dated as of June 30, 1999
 
Asset Backed Notes
(Each Issuable in Series)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
 
       
ARTICLE 1. DEFINITIONS AND INCORPORATION BY REFERENCE
    1  
Section 1.1. Definitions
    1  
Section 1.2. Cross-References
    1  
Section 1.3. Accounting and Financial Determinations; No Duplication
    1  
Section 1.4. Rules of Construction
    2  
 
       
ARTICLE 2. THE INVESTOR NOTES
    2  
Section 2.1. Designation and Terms of Investor Notes
    2  
Section 2.2. Investor Notes Issuable in Series
    3  
Section 2.3. Execution and Authentication
    5  
Section 2.4. Registration of Transfer and Exchange of Notes
    6  
Section 2.5. Mutilated, Destroyed, Lost or Stolen Notes
    9  
Section 2.6. Appointment of Paying Agent
    9  
Section 2.7. Persons Deemed Owners
    11  
Section 2.8. Investor Noteholder List
    11  
Section 2.9. Treasury Notes
    12  
Section 2.10. Book-Entry Notes
    12  
Section 2.11. Definitive Notes
    13  
Section 2.12. Global Note
    14  
Section 2.13. Principal and Interest
    14  
Section 2.14. Tax Treatment
    15  
 
       
ARTICLE 3. SECURITY
    15  
Section 3.1. Grant of Security Interest
    15  
Section 3.2. Transaction Documents
    17  
Section 3.3. Release of Issuer Assets
    18  
Section 3.4. Opinions of Counsel
    18  
Section 3.5. Stamp, Other Similar Taxes and Filing Fees
    18  
 
       
ARTICLE 4. REPORTS
    19  
Section 4.1. Servicer Reports
    19  
Section 4.2. Communication to Investor Noteholders
    20  
Section 4.3. Rule 144A Information
    20  
Section 4.4. Reports by the Issuer
    20  
Section 4.5. Reports by the Indenture Trustee
    21  
 
       
ARTICLE 5. ALLOCATION AND APPLICATION OF COLLECTIONS
    21  
Section 5.1. Collection Account
    21  
Section 5.2. Gain on Sale Account
    22  
Section 5.3. Collection of Money
    23  
Section 5.4. Collections and Allocations
    24  

-i-



--------------------------------------------------------------------------------



 



                Page  
 
       
ARTICLE 6. DISTRIBUTIONS
    25  
Section 6.1. Distributions in General
    25  
Section 6.2. Optional Repurchase of Investor Notes
    25  
 
       
ARTICLE 7. REPRESENTATIONS AND WARRANTIES
    26  
Section 7.1. Existence and Power
    26  
Section 7.2. Governmental Authorization
    26  
Section 7.3. Binding Effect
    26  
Section 7.4. Financial Information; Financial Condition
    27  
Section 7.5. Litigation
    27  
Section 7.6. No ERISA Plan
    27  
Section 7.7. Tax Filings and Expenses
    27  
Section 7.8. Disclosure
    27  
Section 7.9. Investment Company Act
    28  
Section 7.10. Regulations T, U and X
    28  
Section 7.11. No Consent
    28  
Section 7.12. Solvency
    28  
Section 7.13. Security Interests
    28  
Section 7.14. Binding Effect of Certain Agreements
    29  
Section 7.15. Non-Existence of Other Agreements
    29  
Section 7.16. Compliance with Contractual Obligations and Laws
    30  
Section 7.17. Other Representations
    30  
 
       
ARTICLE 8. COVENANTS
    30  
Section 8.1. Payment of Investor Notes
    30  
Section 8.2. Maintenance of Office or Agency
    30  
Section 8.3. Payment of Obligations
    31  
Section 8.4. Conduct of Business and Maintenance of Existence
    31  
Section 8.5. Compliance with Laws
    31  
Section 8.6. Inspection of Property, Books and Records
    31  
Section 8.7. Compliance with Transaction Documents; Issuer Assets
    31  
Section 8.8. Notice of Defaults
    32  
Section 8.9. Notice of Material Proceedings
    33  
Section 8.10. Further Requests
    33  
Section 8.11. Protection of Issuer Assets
    33  
Section 8.12. Annual Opinion of Counsel
    33  
Section 8.13. Liens
    34  
Section 8.14. Other Indebtedness
    34  
Section 8.15. Mergers
    34  
Section 8.16. Sales of Issuer Assets
    34  
Section 8.17. Acquisition of Assets
    34  
Section 8.18. Distributions
    34  
Section 8.19. Name; Principal Office
    35  
Section 8.20. Organizational Documents
    35  
Section 8.21. Investments
    35  
Section 8.22. No Other Agreements
    35  
Section 8.23. Other Business
    35  

-ii-



--------------------------------------------------------------------------------



 



         
 
    Page
Section 8.24. Maintenance of Separate Existence
    36  
Section 8.25. Use of Proceeds of Investor Notes
    38  
Section 8.26. No ERISA Plan
    38  
 
       
ARTICLE 9. REMEDIES
    38  
Section 9.1. Events of Default
    38  
Section 9.2. Acceleration of Maturity; Rescission and Annulment
    39  
Section 9.3. Collection of Indebtedness and Suits for Enforcement by the
Indenture Trustee
    40  
Section 9.4. Remedies; Priorities
    42  
Section 9.5. Optional Preservation of the Issuer Assets
    43  
Section 9.6. Performance and Enforcement of Certain Obligations
    43  
Section 9.7. Limitation on Suits
    44  
Section 9.8. Unconditional Rights of Investor Noteholders to Receive Principal
and Interest
    45  
Section 9.9. Restoration of Rights and Remedies
    45  
Section 9.10. Rights and Remedies Cumulative
    45  
Section 9.11. Delay or Omission Not a Waiver
    45  
Section 9.12. Control by Investor Noteholders
    46  
Section 9.13. Waiver of Past Defaults
    46  
Section 9.14. Undertaking for Costs
    47  
Section 9.15. Waiver of Stay or Extension Laws
    47  
Section 9.16. Action on Investor Notes
    47  
 
       
ARTICLE 10. THE INDENTURE TRUSTEE
    48  
Section 10.1. Duties of the Indenture Trustee
    48  
Section 10.2. Rights of the Indenture Trustee
    49  
Section 10.3. Indenture Trustee’s Disclaimer
    51  
Section 10.4. Indenture Trustee May Own Investor Notes
    51  
Section 10.5. Notice of Defaults
    51  
Section 10.6. Compensation
    51  
Section 10.7. Eligibility Requirements for Indenture Trustee
    52  
Section 10.8. Resignation or Removal of Indenture Trustee
    53  
Section 10.9. Successor Indenture Trustee by Merger
    54  
Section 10.10. Appointment of Co-Indenture Trustee or Separate Indenture Trustee
    54  
Section 10.11. Representations and Warranties of Indenture Trustee
    56  
Section 10.12. Preferential Collection of Claims Against the Issuer
    56  
 
       
ARTICLE 11. DISCHARGE OF INDENTURE
    56  
Section 11.1. Termination of the Issuer’s Obligations
    56  
Section 11.2. Application of Trust Money
    58  
Section 11.3. Repayment to the Issuer
    58  
 
       
ARTICLE 12. AMENDMENTS
    58  
Section 12.1. Without Consent of the Investor Noteholders
    58  
Section 12.2. With Consent of the Investor Noteholders
    59  
 
         -iii-


 



--------------------------------------------------------------------------------



 



         
 
    Page
Section 12.3. Indenture Supplements
    60  
Section 12.4. Revocation and Effect of Consents
    60  
Section 12.5. Notation on or Exchange of Investor Notes
    61  
Section 12.6. The Indenture Trustee to Sign Amendments, etc.
    61  
Section 12.7. Conformity with Trust Indenture Act
    61  
 
       
ARTICLE 13. MISCELLANEOUS
    61  
Section 13.1. Compliance Certificates and Opinions
    61  
Section 13.2. Forms of Documents Delivered to Indenture Trustee .
    63  
Section 13.3. Actions of Noteholders
    64  
Section 13.4. Notices
    64  
Section 13.5. Conflict with TIA
    66  
Section 13.6. Rules by the Indenture Trustee
    66  
Section 13.7. Duplicate Originals
    67  
Section 13.8. Benefits of Indenture
    67  
Section 13.9. Payment on Business Day
    67  
Section 13.10. Governing Law
    67  
Section 13.11. Severability of Provisions
    67  
Section 13.12. Counterparts
    67  
Section 13.13. Successors
    68  
Section 13.14. Table of Contents, Headings, etc.
    68  
Section 13.15. Recording of Indenture
    68  
Section 13.16. No Petition
    68  
Section 13.17. SUBIs
    68  

 -iv-

 



--------------------------------------------------------------------------------



 



          BASE INDENTURE, dated as of June 30, 1999, between GREYHOUND FUNDING
LLC, a special purpose limited liability company established under the laws of
Delaware, as issuer (the “Issuer”), and THE CHASE MANHATTAN BANK, a New York
banking corporation, as trustee (in such capacity, the “Indenture Trustee”).
W I T N E S S E T H:
          WHEREAS, the Issuer has duly authorized the execution and delivery of
this Indenture to provide for the issuance from time to time of one or more
series of Notes from time to time, issuable as provided in this Indenture;
          WHEREAS, all things necessary to make this Indenture a legal, valid
and binding agreement of the Issuer, in accordance with its terms, have been
done, and the Issuer proposes to do all the things necessary to make the
Investor Notes, when executed by the Issuer and authenticated and delivered by
the Indenture Trustee hereunder and duly issued by the Issuer, the legal, valid
and binding obligations of the Issuer as hereinafter provided;
          NOW, THEREFORE, for and in consideration of the premises and the
receipt of the Investor Notes by the Investor Noteholders, it is mutually
covenanted and agreed, for the equal and proportionate benefit of all Investor
Noteholders as follows:
ARTICLE I.
DEFINITIONS AND INCORPORATION BY REFERENCE
          Section A. Definitions.
          Certain capitalized terms used herein (including the preamble and the
recitals hereto) shall have the meanings assigned to such terms in the
Definitions List attached hereto as Schedule 1 (the “Definitions List”), as such
Definitions List may be amended or modified from time to time in accordance with
the provisions hereof.
          Section B. Cross-References.
          Unless otherwise specified, references in this Indenture and in each
other Transaction Document to any Article or Section are references to such
Article or Section of this Indenture or such other Transaction Document, as the
case may be and, unless otherwise specified, references in any Article, Section
or definition to any clause are references to such clause of such Article,
Section or definition.
-1-

 



--------------------------------------------------------------------------------



 



          Section C. Accounting and Financial Determinations; No Duplication.
          Where the character or amount of any asset or liability or item of
income or expense is required to be determined, or any accounting computation is
required to be made, for the purpose of this Indenture, such determination or
calculation shall be made, to the extent applicable and except as otherwise
specified in this Indenture, in accordance with GAAP. When used herein, the term
“financial statement” shall include the notes and schedules thereto. All
accounting determinations and computations hereunder or under any other
Transaction Documents shall be made without duplication.
          Section D. Rules of Construction.
          In this Indenture, unless the context otherwise requires:
          a. the singular includes the plural and vice versa;
          b. reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
this Indenture, and reference to any Person in a particular capacity only refers
to such Person in such capacity;
          c. reference to any gender includes the other gender;
          d. reference to any Requirement of Law means such Requirement of Law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time;
          e. “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term; and
          f. with respect to the determination of any period of time, “from”
means “from and including” and “to” means “to but excluding”.
ARTICLE I.
THE INVESTOR NOTES
A. Designation and Terms of Investor Notes.
-2-

 



--------------------------------------------------------------------------------



 



          Each Series of Investor Notes and any Class thereof may be issued in
bearer form (the “Bearer Notes”) with attached interest coupons and a special
coupon (collectively, the “Coupons”) or in fully registered form (the
“Registered Notes”), and, in each case, substantially in the form specified in
the applicable Indenture Supplement, with such appropriate insertions,
omissions, substitutions and other variations as are required or permitted
hereby or by the related Indenture Supplement and may have such letters, numbers
or other marks of identification and such legends or endorsements placed thereon
as may, consistently herewith, be determined to be appropriate by the Authorized
Officers executing such Investor Notes, as evidenced by their execution of the
Investor Notes. All Investor Notes of any Series shall, except as specified in
the related Indenture Supplement, be equally and ratably entitled as provided
herein to the benefits hereof without preference, priority or distinction on
account of the actual time or times of authentication and delivery, all in
accordance with the terms and provisions of this Indenture and the applicable
Indenture Supplement. The aggregate principal amount of Investor Notes which may
be authenticated and delivered under this Indenture is unlimited. The Investor
Notes shall be issued in the denominations set forth in the related Indenture
Supplement.
B. Investor Notes Issuable in Series.
          1. The Investor Notes may be issued in one or more Series. Each Series
of Investor Notes shall be created by an Indenture Supplement.
          2. Investor Notes of a new Series may from time to time be executed by
the Issuer and delivered to the Indenture Trustee for authentication and
thereupon the same shall be authenticated and delivered by the Indenture Trustee
upon the receipt of an Issuer Request at least three (3) Business Days (or such
shorter time as is acceptable to the Indenture Trustee) in advance of the
related Series Closing Date and upon delivery by the Issuer to the Indenture
Trustee, and receipt by the Indenture Trustee, of the following:
     (i) an Issuer Order authorizing and directing the authentication and
delivery of the Investor Notes of such new Series by the Indenture Trustee and
specifying the designation of such new Series, the Initial Invested Amount (or
the method for calculating such Initial Invested Amount) and the Note Rate (or
the method for allocating interest payments or other cash flows to such Series),
if any, with respect to such Series;
     (ii) an Indenture Supplement satisfying the criteria set forth in
Section 2.2(c) executed by the Issuer and specifying the Principal Terms of such
Series;
     (iii) a Tax Opinion;
-3-

 



--------------------------------------------------------------------------------



 



     (iv) written confirmation from each Rating Agency that the Rating Agency
Condition shall have been satisfied with respect to such issuance;
     (v) an Officer’s Certificate of the Issuer, that on the Series Closing Date
after giving effect to the issuance of such new Series, (i) neither an
Amortization Event nor a Potential Amortization Event with respect to any Series
of Investor Notes nor an Asset Deficiency is continuing or will occur, (ii) the
issuance of the new Series of Investor Notes will not result in any breach of
any of the terms, conditions or provisions of or constitute a default under any
indenture, mortgage, deed of trust or other agreement or instrument to which the
Issuer is a party or by which it or its property is bound or any order of any
court or administrative agency entered in any suit, action or other judicial or
administrative proceeding to which the Issuer is a party or by which it or its
property may be bound or to which it or its property may be subject and
(iii) all conditions precedent provided in this Base Indenture and the related
Indenture Supplement with respect to the authentication and delivery of the new
Series of Investor Notes have been complied with; and
     (vi) such other documents, instruments, certifications, agreements or other
items as the Indenture Trustee may reasonably require.
          3. In conjunction with the issuance of a new Series of Investor Notes,
the parties hereto shall execute an Indenture Supplement, which shall specify
the relevant terms with respect to any newly issued Series of Investor Notes,
which may include without limitation:
     a. its name or designation;
     b. an Initial Invested Amount or the method of calculating the Initial
Invested Amount;
     c. the Note Rate (or formula for the determination thereof);
     d. the Series Closing Date;
     e. each Rating Agency rating such Series;
     f. the name of the Clearing Agency or Foreign Clearing Agency, if any;
     g. the interest payment date or dates and the date or dates from which
interest shall accrue;
-4-

 



--------------------------------------------------------------------------------



 



     h. the method of allocating Collections with respect to such Series;
     i. the method by which the principal amount of Investor Notes of such
Series shall amortize or accrete;
     j. the names of any Series Accounts to be used by such Series and the terms
governing the operation of any such accounts and use of moneys therein;
     k. the Series Servicing Fee and the Series Servicing Fee Percentage;
     l. the terms on which the Investor Notes of such Series may be redeemed,
repurchased or remarketed to other investors;
     m. any deposit into any Series Account;
     n. the number of Classes of such Series, and if more than one Class, the
rights and priorities of each such Class;
     o. the priority of any Series with respect to any other Series;
     p. the Lease Rate Caps required to be maintained with respect to such
Series; and
     q. any other relevant terms of such Series (including whether or not such
Series will be pledged as collateral for an issuance of any other securities,
including commercial paper) (all such terms, the “Principal Terms” of such
Series).
The terms of such Indenture Supplement may modify or amend the terms of this
Indenture solely as applied to such new Series. If on the date of the issuance
of such Series there is issued and outstanding one or more Series of Investor
Notes and no Series of Investor Notes is currently rated by a Rating Agency,
then as a condition to such issuance a nationally recognized investment banking
firm or commercial bank shall also deliver to the Indenture Trustee a
certificate of an officer thereof stating, in substance, that, to the best of
such officer’s knowledge and belief, the issuance of such new Series of Investor
Notes will not have a material adverse effect on the timing or distribution of
payments to such other Series of Investor Notes then issued and outstanding.
          4. The Issuer may direct the Indenture Trustee to deposit all or a
portion of the net proceeds from the issuance of any new Series of Investor
Notes into a Series Account for another Series of Investor
-5-

 



--------------------------------------------------------------------------------



 



Notes and may specify that the proceeds from the sale of such new Series of
Investor Notes may be used to reduce the Invested Amount of another Series of
Investor Notes.
C. Execution and Authentication.
          1. The Investor Notes shall, upon issue pursuant to Section 2.2, be
executed on behalf of the Issuer by an Authorized Officer and delivered by the
Issuer to the Indenture Trustee for authentication and redelivery as provided
herein. If an Authorized Officer whose signature is on an Investor Note no
longer holds that office at the time the Investor Note is authenticated, the
Investor Note shall nevertheless be valid.
          2. At any time and from time to time after the execution and delivery
of this Indenture, the Issuer may deliver Investor Notes of any particular
Series executed by the Issuer to the Indenture Trustee for authentication,
together with one or more Issuer Orders for the authentication and delivery of
such Investor Notes, and the Indenture Trustee, in accordance with such Issuer
Order and this Indenture, shall authenticate and deliver such Investor Notes. If
specified in the related Indenture Supplement for any Series of Investor Notes,
the Indenture Trustee shall authenticate and deliver outside the United States
the Global Note that is issued upon original issuance thereof, upon receipt of
an Issuer Order, to the Depository against payment of the purchase price
therefor. If specified in the related Indenture Supplement for any Series of
Investor Notes, the Indenture Trustee shall authenticate Book-Entry Notes that
are issued upon original issuance thereof, upon receipt of an Issuer Order, to a
Clearing Agency, a Foreign Clearing Agency or its nominee as provided in
Section 2.10 against payment of the purchase price thereof.
          3. No Investor Note shall be entitled to any benefit under this
Indenture or be valid for any purpose unless there appears on such Investor Note
a certificate of authentication substantially in the form provided for herein,
duly executed by the Indenture Trustee by the manual signature of a Responsible
Officer (and the Luxembourg agent (the “Luxembourg Agent”), if such Investor
Notes are listed on the Luxembourg Stock Exchange). Such signatures on such
certificate shall be conclusive evidence, and the only evidence, that the
Investor Note has been duly authenticated under this Indenture. The Indenture
Trustee may appoint an authenticating agent acceptable to the Issuer to
authenticate Investor Notes. Unless limited by the term of such appointment, an
authenticating agent may authenticate Investor Notes whenever the Indenture
Trustee may do so. Each reference in this Indenture to authentication by the
Indenture Trustee includes authentication by such agent. The Indenture Trustee’s
certificate of authentication shall be in substantially the following form:
-6-

 



--------------------------------------------------------------------------------



 



          This is one of the Investor Notes of a series issued under the within
mentioned Indenture.

              THE CHASE     MANHATTAN BANK, as     Indenture Trustee
 
       
 
  By:    
 
            Authorized Signatory

          4. Each Investor Note shall be dated and issued as of the date of its
authentication by the Indenture Trustee, except Bearer Notes which shall be
dated the applicable Series Closing Date as provided in the related Indenture
Supplement..
          5. Notwithstanding the foregoing, if any Investor Note shall have been
authenticated and delivered hereunder but never issued and sold by the Issuer,
and the Issuer shall deliver such Investor Note to the Indenture Trustee for
cancellation, together with a written statement (which need not comply with
Section 13.2 and need not be accompanied by an Opinion of Counsel) stating that
such Investor Note has never been issued and sold by the Issuer, for all
purposes of this Indenture such Investor Note shall be deemed never to have been
authenticated and delivered hereunder and shall not be entitled to the benefits
of this Indenture.
D. Registration of Transfer and Exchange of Notes.
          1. The Issuer shall cause to be kept at the office or agency to be
maintained by a transfer agent and registrar (the “Transfer Agent and
Registrar”), a register (the “Note Register”) in which, subject to such
reasonable regulations as it may prescribe, the Transfer Agent and Registrar
shall provide for the registration of the Investor Notes of each Series (unless
otherwise provided in the related Indenture Supplement) and of transfers and
exchanges of the Investor Notes as herein provided. Chase is hereby initially
appointed Transfer Agent and Registrar for the purposes of registering the
Investor Notes and transfers and exchanges of the Investor Notes as herein
provided. If any form of Investor Note is issued as a Global Note, the Indenture
Trustee may, or if and so long as any Series of Investor Notes is listed on the
Luxembourg Stock Exchange and such exchange shall so require, the Indenture
Trustee shall appoint a co-transfer agent and co-registrar in Luxembourg or
another European city. Any reference in this Indenture to the Transfer Agent and
Registrar shall include any co-transfer agent and co-registrar unless the
context otherwise requires. Chase shall be permitted to resign as Transfer Agent
and Registrar upon 30 days’ written notice to the Indenture Trustee; provided,
however, that such resignation shall not be effective and Chase shall continue
to perform its duties as
-7-

 



--------------------------------------------------------------------------------



 



Transfer Agent and Registrar until the Indenture Trustee has appointed a
successor Transfer Agent and Registrar with the consent of the Issuer.
          If a Person other than the Indenture Trustee is appointed by the
Issuer as the Transfer Agent and Registrar, the Issuer will give the Indenture
Trustee prompt written notice of the appointment of such Transfer Agent and
Registrar and of the location, and any change in the location, of the Transfer
Agent and Register, and the Indenture Trustee shall have the right to inspect
the Transfer Agent and Register at all reasonable times and to obtain copies
thereof.
          An institution succeeding to the corporate agency business of the
Transfer Agent and Registrar shall continue to be the Transfer Agent and
Registrar without the execution or filing of any paper or any further act on the
part of the Indenture Trustee or such Transfer Agent and Registrar.
          The Transfer Agent and Registrar shall maintain in The City of New
York (and, if so specified in the related Indenture Supplement for any Series of
Notes, any other city designated in such Indenture Supplement) an office or
offices or agency or agencies where Investor Notes may be surrendered for
registration of transfer or exchange. The Transfer Agent and Registrar initially
designates its corporate trust office located at 450 West 33rd Street, New York,
New York 10001-2697 as its office for such purposes. The Transfer Agent and
Registrar shall give prompt written notice to the Indenture Trustee, the Issuer
and to the Investor Noteholders of any change in the location of such office or
agency.
          Upon surrender for registration of transfer of any Investor Note at
the office or agency of the Transfer Agent and Registrar, if the requirements of
Section 2.4(b) and Section 8-401(a) of the UCC are met, the Issuer shall execute
and after the Issuer has executed, the Indenture Trustee shall authenticate and
(if the Transfer Agent and Registrar is different than the Indenture Trustee,
then the Transfer Agent and Registrar shall) deliver to the Investor Noteholder,
in the name of the designated transferee or transferees, one or more new
Investor Notes, in any authorized denominations, of the same Class and a like
aggregate principal amount; provided, however that the provisions of this
paragraph shall not apply to Bearer Notes.
          At the option of any Holder of Registered Notes, Registered Notes may
be exchanged for other Registered Notes of the same Series in authorized
denominations of like aggregate principal amount, upon surrender of the
Registered Notes to be exchanged at any office or agency of the Transfer Agent
and Registrar maintained for such purpose. At the option of any holder of Bearer
Notes, subject to applicable laws and regulations (including without limitation,
the Bearer Rules), Bearer Notes may be exchanged for other Bearer Notes or
Registered Notes of the same Series in authorized denominations of like
aggregate principal amount, in the manner
-8-

 



--------------------------------------------------------------------------------



 



specified in the Indenture Supplement for such Series, upon surrender of the
Bearer Notes to be exchanged at an office or agency of the Transfer Agent and
Registrar located outside the United States. Each Bearer Note surrendered
pursuant to this Section 2.4 shall have attached thereto (or be accompanied by)
all unmatured Coupons, provided that any Bearer Note so surrendered after the
close of business on the Record Date preceding the relevant Payment Date need
not have attached the Coupons relating to such Payment Date.
          Whenever any Investor Notes of any Series are so surrendered for
exchange, if the requirements of Section 8-401(a) of the UCC are met, the Issuer
shall execute and after the Issuer has executed, the Indenture Trustee shall
authenticate and (if the Transfer Agent and Registrar is different than the
Indenture Trustee, then the Transfer Agent and Registrar shall) deliver to the
Investor Noteholder, the Investor Notes which the Investor Noteholder making the
exchange is entitled to receive.
          All Investor Notes issued upon any registration of transfer or
exchange of the Investor Notes shall be the valid obligations of the Issuer,
evidencing the same debt, and entitled to the same benefits under this
Indenture, as the Investor Notes surrendered upon such registration of transfer
or exchange.
          Every Investor Note presented or surrendered for registration of
transfer or exchange shall be (i) duly endorsed by, or be accompanied by a
written instrument of transfer in form satisfactory to the Indenture Trustee
duly executed by, the Holder thereof or such Holder’s attorney duly authorized
in writing, with such signature guaranteed by a commercial bank or trust company
located, or having a correspondent located, in The City of New York or the city
in which the Corporate Trust Office is located, or by a member firm of a
national securities exchange, and (ii) accompanied by such other documents as
the Indenture Trustee may require.
          The preceding provisions of this Section 2.4 notwithstanding, the
Indenture Trustee or the Transfer Agent and Registrar, as the case may be, shall
not be required to register the transfer of or exchange any Investor Note of any
Series for a period of 15 days preceding the due date for any payment in full of
the Investor Notes of such Series.
          Unless otherwise provided in the related Indenture Supplement, no
service charge shall be made for any registration of transfer or exchange of
Investor Notes, but the Transfer Agent and Registrar may require payment of a
sum sufficient to cover any tax or governmental charge that may be imposed in
connection with any transfer or exchange of Investor Notes.
          All Investor Notes (together with any Coupons attached to Bearer
Notes) surrendered for registration of transfer and exchange shall be
-9-

 



--------------------------------------------------------------------------------



 



canceled by the Transfer Agent and Registrar and disposed of in a manner
satisfactory to the Indenture Trustee. The Indenture Trustee shall cancel and
destroy any Global Notes upon its exchange in full for Definitive Notes and
shall deliver a certificate of destruction to the Issuer. Such certificate shall
also state that a certificate or certificates of each Foreign Clearing Agency
was received with respect to each portion of such Global Note exchanged for
Definitive Notes in accordance with the related Indenture Supplement.
          The Issuer shall execute and deliver to the Indenture Trustee or the
Transfer Agent and Registrar, as applicable, Bearer Notes and Registered Notes
in such amounts and at such times as are necessary to enable the Indenture
Trustee to fulfill its responsibilities under this Indenture and the Investor
Notes.
          2. Unless otherwise provided in the related Indenture Supplement,
registration of transfer of Registered Notes containing a legend relating to the
restrictions on transfer of such Registered Notes (which legend shall be set
forth in the Indenture Supplement relating to such Investor Notes) shall be
effected only if the conditions set forth in such related Indenture Supplement
are satisfied.
E. Mutilated, Destroyed, Lost or Stolen Notes.
          If (a) any mutilated Investor Note (together, in the case of Bearer
Notes, with all unmatured Coupons, if any, appertaining thereto) is surrendered
to the Transfer Agent and Registrar, or the Transfer Agent and Registrar
receives evidence to its satisfaction of the destruction, loss or theft of any
Investor Note and (b) there is delivered to the Transfer Agent and Registrar and
the Indenture Trustee such security or indemnity as may be reasonably required
by them to save each of them harmless, then provided that the requirements of
Section 8-405 of the UCC are met, the Issuer shall execute and after the Issuer
has executed, the Indenture Trustee shall authenticate and (unless the Transfer
Agent and Registrar is different from the Indenture Trustee, in which case the
Transfer Agent and Registrar shall) deliver (in compliance with applicable law),
in exchange for or in lieu of any such mutilated, destroyed, lost or stolen
Investor Note, a new Investor Note of like tenor and aggregate principal amount;
provided, however, that if any such destroyed, lost or stolen Investor Note, but
not a mutilated Investor Note, shall have become or within seven days shall be
due and payable, instead of issuing a replacement Investor Note, the Issuer may
pay such destroyed, lost or stolen Investor Note when so due or payable without
surrender thereof. If, after the delivery of such replacement Investor Note or
payment of a destroyed, lost or stolen Investor Note pursuant to the proviso to
the preceding sentence, a purchaser for value of the original Investor Note in
lieu of which such replacement Investor Note was issued presents for payment
such original Investor Note, the Issuer, the Transfer
-10-

 



--------------------------------------------------------------------------------



 



Agent and Registrar and the Indenture Trustee shall be entitled to recover such
replacement Investor Note (or such payment) from the Person to whom it was
delivered or any Person taking such replacement Investor Note from such Person
to whom such replacement Investor Note was delivered or any assignee of such
Person, except a purchaser for value, and shall be entitled to recover upon the
security or indemnity provided therefor to the extent of any loss, damage, cost
or expense incurred by the Issuer, the Transfer Agent and Registrar or the
Indenture Trustee in connection therewith.
          In connection with the issuance of any new Investor Note under this
Section 2.5, the Indenture Trustee or the Transfer Agent and Registrar may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Indenture Trustee and the Transfer Agent and
Registrar) connected therewith. Any duplicate Investor Note issued pursuant to
this Section 2.5 shall constitute an original contractual obligation of the
Issuer whether or not the lost, stolen or destroyed note shall be found at any
time.
F. Appointment of Paying Agent.
          1. The Indenture Trustee may appoint a Paying Agent with respect to
the Investor Notes. The Indenture Trustee hereby appoints Chase as the initial
Paying Agent. The Paying Agent shall have the revocable power to withdraw funds
and make distributions to Investor Noteholders from the appropriate account or
accounts maintained for the benefit of Noteholders as specified in this
Indenture or the related Indenture Supplement for any Series pursuant to
Article 5. The Indenture Trustee may revoke such power and remove the Paying
Agent, if the Indenture Trustee determines in its sole discretion that the
Paying Agent shall have failed to perform its obligations under this Indenture
in any material respect or for other good cause. The Indenture Trustee shall
notify the Rating Agency of the removal of any Paying Agent. If any form of
Investor Note is issued as a Global Note, or if and so long as any Series of
Investor Notes are listed on the Luxembourg Stock Exchange and such exchange
shall so require, the Indenture Trustee shall appoint a co-paying agent in
Luxembourg or another European city. The Paying Agent shall be permitted to
resign as Paying Agent upon 30 days’ written notice to the Indenture Trustee. In
the event that any Paying Agent shall no longer be the Paying Agent, the
Indenture Trustee shall appoint a successor to act as Paying Agent (which shall
be a bank or trust company and may be the Indenture Trustee) with the consent of
the Issuer. The provisions of Sections 10.01, 10.02, 10.03 and 10.06 shall apply
to the Indenture Trustee also in the capacity of Paying Agent, for so long as
the Indenture Trustee shall act as Paying Agent. Any reference in this Indenture
to the Paying Agent shall include any co-paying agent unless the context
requires otherwise.
-11-

 



--------------------------------------------------------------------------------



 



          2. The Indenture Trustee shall cause each Paying Agent (other than
itself) to execute and deliver to the Indenture Trustee an instrument in which
such Paying Agent shall agree with the Indenture Trustee that such Paying Agent
will:
     a. hold all sums held by it for the payment of amounts due with respect to
the Investor Notes in trust for the benefit of the Persons entitled thereto
until such sums shall be paid to such Persons or otherwise disposed of as herein
provided and pay such sums to such Persons as herein provided;
     b. give the Indenture Trustee notice of any default by the Issuer of which
it has actual knowledge in the making of any payment required to be made with
respect to the Investor Notes;
     c. at any time during the continuance of any such default, upon the written
request of the Indenture Trustee, forthwith pay to the Indenture Trustee all
sums so held in trust by such Paying Agent;
     d. immediately resign as a Paying Agent and forthwith pay to the Indenture
Trustee all sums held by it in trust for the payment of the Investor Notes if at
any time it ceases to meet the standards required to be met by the Paying Agent
at the time of its appointment; and
     e. comply with all requirements of the Code with respect to the withholding
from any payments made by it on any Investor Notes of any applicable withholding
taxes imposed thereon and with respect to any applicable reporting requirements
in connection therewith.
An institution succeeding to the corporate agency business of the Paying Agent
shall continue to be the Paying Agent without the execution or filing of any
paper or any further act on the part of the Indenture Trustee or such Paying
Agent.
          3. Subject to applicable laws with respect to escheat of funds, any
money held by the Indenture Trustee or any Paying Agent or a Clearing Agency or
a Foreign Clearing Agency in trust for the payment of any amount due with
respect to any Investor Note and remaining unclaimed for two years after such
amount has become due and payable shall be discharged from such trust and be
paid to the Issuer on Issuer Request; and the Holder of such Investor Note shall
thereafter, as an unsecured general creditor, look only to the Issuer for
payment thereof (but only to the extent of the amounts so paid to the Issuer),
and all liability of the Indenture Trustee or such Paying Agent with respect to
such trust money shall thereupon cease; provided, however, that the Indenture
Trustee or such Paying Agent, before being required to make any such repayment,
may at the expense of the Issuer
-12-

 



--------------------------------------------------------------------------------



 



cause to be published once, in a newspaper published in the English language,
customarily published on each Business Day and of general circulation in New
York City, and London and Luxembourg (if the related Series of Investor Notes
has been listed on the Luxembourg Stock Exchange), if applicable, notice that
such money remains unclaimed and that, after a date specified therein, which
shall not be less than 30 days from the date of such publication, any unclaimed
balance of such money then remaining will be repaid to the Issuer. The Indenture
Trustee may also adopt and employ, at the expense of the Issuer, any other
reasonable means of notification of such repayment.
G. Persons Deemed Owners.
          Prior to due presentation of an Investor Note for registration of
transfer, the Indenture Trustee, the Paying Agent, the Transfer Agent and
Registrar and any agent of any of them may treat the Person in whose name any
Investor Note is registered as the owner of such Investor Note for the purpose
of receiving distributions pursuant to Article 5 (as described in any Indenture
Supplement) and for all other purposes whatsoever, and neither the Indenture
Trustee, the Paying Agent, the Transfer Agent and Registrar nor any agent of any
of them shall be affected by any notice to the contrary.
          In the case of a Bearer Note, the Indenture Trustee, the Paying Agent,
the Transfer Agent and Registrar and any agent of any of them may treat the
holder of a Bearer Note or Coupon as the owner of such Bearer Note or Coupon for
the purpose of receiving distributions pursuant to Article 5 and for all other
purposes whatsoever, and neither the Indenture Trustee, the Paying Agent, the
Transfer Agent and Registrar nor any agent of any of them shall be affected by
any notice to the contrary.
H. Investor Noteholder List.
          The Indenture Trustee will furnish or cause to be furnished by the
Transfer Agent and Registrar to the Issuer or the Paying Agent, within five
Business Days after receipt by the Indenture Trustee of a request therefor from
the Issuer or the Paying Agent, respectively, in writing, a list in such form as
the Issuer or the Paying Agent may reasonably require, of the names and
addresses of the Investor Noteholders of each Series as of the most recent
Record Date for payments to such Investor Noteholders. Unless otherwise provided
in the related Indenture Supplement, holders of Investor Notes of any Series in
a principal amount aggregating not less than 10% of the Investor Interest of
such Series (the “Applicants”) may apply in writing to the Indenture Trustee,
and if such application states that the Applicants desire to communicate with
other Investor Noteholders of any Series with respect to their rights under this
Indenture or under the Investor Notes and is accompanied by a copy of the
communication which such Applicants propose to transmit, then the Indenture
Trustee, after having been
-13-

 



--------------------------------------------------------------------------------



 



adequately indemnified by such Applicants for its costs and expenses, shall
afford or shall cause the Transfer Agent and Registrar to afford such Applicants
access during normal business hours to the most recent list of Investor
Noteholders held by the Indenture Trustee and shall give the Issuer notice that
such request has been made, within five Business Days after the receipt of such
application. Such list shall be as of a date no more than 45 days prior to the
date of receipt of such Applicants’ request. Every Investor Noteholder, by
receiving and holding an Investor Note, agrees with the Indenture Trustee that
neither the Indenture Trustee, the Transfer Agent and Registrar, nor any of
their respective agents shall be held accountable by reason of the disclosure of
any such information as to the names and addresses of the Investor Noteholders
hereunder, regardless of the source from which such information was obtained.
          The Indenture Trustee shall preserve in as current a form as is
reasonably practicable the most recent list available to it of the names and
addresses of Investor Noteholders of each Series of Investor Notes. If the
Indenture Trustee is not the Registrar, the Issuer shall furnish to the
Indenture Trustee at least seven Business Days before each Payment Date and at
such other time as the Indenture Trustee may request in writing, a list in such
form and as of such date as the Indenture Trustee may reasonably require of the
names and addresses of Investor Noteholders of each Series of Investor Notes.
I. Treasury Notes.
          In determining whether the Investor Noteholders of the required
principal amount of Investor Notes have concurred in any direction, waiver or
consent, Investor Notes owned by the Issuer or any Affiliate of the Issuer shall
be considered as though they are not Outstanding, except that for the purpose of
determining whether the Indenture Trustee shall be protected in relying on any
such direction, waiver or consent, only Investor Notes of which the Indenture
Trustee has received written notice of such ownership shall be so disregarded.
Absent written notice to the Indenture Trustee of such ownership, the Indenture
Trustee shall not be deemed to have knowledge of the identity of the individual
beneficial owners of the Investor Notes.
J. Book-Entry Notes.
          Unless otherwise provided in any related Indenture Supplement, the
Investor Notes, upon original issuance, shall be issued in the form of
typewritten Notes representing the Book-Entry Notes, to be delivered to the
depository specified in such Indenture Supplement (the “Depository”) which shall
be the Clearing Agency or the Foreign Clearing Agency, by or on behalf of such
Series. The Investor Notes of each Series shall, unless otherwise provided in
the related Indenture Supplement,
-14-

 



--------------------------------------------------------------------------------



 



initially be registered on the Note Register in the name of the nominee of the
Clearing Agency or the Foreign Clearing Agency. No Beneficial Owner will receive
a definitive note representing such Beneficial Owner’s interest in the related
Series of Investor Notes, except as provided in Section 2.11. Unless and until
definitive, fully registered Investor Notes of any Series (“Definitive Notes”)
have been issued to Beneficial Owners pursuant to Section 2.11:
     1. the provisions of this Section 2.10 shall be in full force and effect
with respect to each such Series;
     2. the Issuer, the Paying Agent, the Transfer Agent and Registrar and the
Indenture Trustee may deal with the Clearing Agency or the Foreign Clearing
Agency and the applicable Clearing Agency Participants for all purposes
(including the payment of principal of and interest on the Investor Notes and
the giving of instructions or directions hereunder) as the sole Holder of the
Investor Notes, and shall have no obligation to the Beneficial Owners;
     3. to the extent that the provisions of this Section 2.10 conflict with any
other provisions of this Indenture, the provisions of this Section 2.10 shall
control with respect to each such Series; and
     4. the rights of Beneficial Owners of each such Series shall be exercised
only through the Clearing Agency or the Foreign Clearing Agency and the
applicable Clearing Agency Participants and shall be limited to those
established by law and agreements between such Beneficial Owners and the
Clearing Agency or the Foreign Clearing Agency and/or the Clearing Agency
Participants, and all references in this Indenture to actions by the Noteholders
shall refer to actions taken by the Clearing Agency or the Foreign Clearing
Agency upon instructions from the Clearing Agency Participants, and all
references in this Indenture to distributions, notices, reports and statements
to the Noteholders shall refer to distributions, notices, reports and statements
to the Clearing Agency or the Foreign Clearing Agency, as registered holder of
the Investor Notes of such Series for distribution to the Beneficial Owners in
accordance with the procedures of the Clearing Agency. Pursuant to the
Depository Agreement applicable to a Series, unless and until Definitive Notes
of such Series are issued pursuant to Section 2.11, the initial Clearing Agency
will make book-entry transfers among the Clearing Agency Participants and
receive and transmit distributions of principal and interest on the Investor
Notes to such Clearing Agency Participants.
K. Definitive Notes.
-15-

 



--------------------------------------------------------------------------------



 



          If (i) (A) the Issuer advises the Indenture Trustee in writing that
the Clearing Agency or the Foreign Clearing Agency is no longer willing or able
to discharge properly its responsibilities under the applicable Depository
Agreement, and (B) the Indenture Trustee or the Issuer is unable to locate a
qualified successor, (ii) the Issuer, at its option, advises the Indenture
Trustee in writing that it elects to terminate the book-entry system through the
Clearing Agency or the Foreign Clearing Agency with respect to any Series or
(iii) after the occurrence of an Event of Default, Beneficial Owners of a
Majority in Interest of a Series of Investor Notes advise the Indenture Trustee
and the applicable Clearing Agency or the Foreign Clearing Agency through the
applicable Clearing Agency Participants in writing that the continuation of a
book-entry system through the applicable Clearing Agency or Foreign Clearing
Agency is no longer in the best interests of such Beneficial Owners, the
Indenture Trustee shall notify all Beneficial Owners of such Series, through the
applicable Clearing Agency Participants, of the occurrence of any such event and
of the availability of Definitive Notes to Beneficial Owners of such Series
requesting the same. Upon surrender to the Indenture Trustee of the Investor
Notes of such Series by the applicable Clearing Agency or the Foreign Clearing
Agency, accompanied by registration instructions from the applicable Clearing
Agency or the applicable Foreign Clearing Agency for registration, the Issuer
shall execute and the Indenture Trustee shall authenticate and (if the Transfer
Agent and Registrar is different than the Indenture Trustee, then the Transfer
Agent and Registrar shall) deliver the Definitive Notes in accordance with the
instructions of the Clearing Agency. Neither the Issuer nor the Indenture
Trustee shall be liable for any delay in delivery of such instructions and may
conclusively rely on, and shall be protected in relying on, such instructions.
Upon the issuance of Definitive Notes of such Series all references herein to
obligations imposed upon or to be performed by the applicable Clearing Agency or
Foreign Clearing Agency shall be deemed to be imposed upon and performed by the
Indenture Trustee, to the extent applicable with respect to such Definitive
Notes, and the Indenture Trustee shall recognize the Holders of the Definitive
Notes of such Series as Noteholders of such Series hereunder.
L. Global Note.
          If specified in the related Indenture Supplement for any Series, the
Investor Notes may be initially issued in the form of a single temporary Global
Note (the “Global Note”) in bearer form, without interest coupons, in the
denomination of the Initial Invested Amount and substantially in the form
attached to the related Indenture Supplement. Unless otherwise specified in the
related Indenture Supplement, the provisions of this Section 2.12 shall apply to
such Global Note. The Global Note will be authenticated by the Indenture Trustee
upon the same conditions, in substantially the same manner and with the same
effect as the Definitive Notes. The Global Note may
-16-

 



--------------------------------------------------------------------------------



 



be exchanged in the manner described in the related Indenture Supplement for
Registered or Bearer Notes in definitive form.
M. Principal and Interest.
          1. The principal of each Series of Investor Notes shall be payable at
the times and in the amount set forth in the related Indenture Supplement and in
accordance with Section 6.1.
          2. Each Series of Investor Notes shall accrue interest as provided in
the related Indenture Supplement and such interest shall be payable on each
Payment Date for such Series in accordance with Section 6.1 and the related
Indenture Supplement.
          3. Except as provided in the following sentence, the Person in whose
name any Investor Note is registered at the close of business on any Record Date
with respect to a Payment Date for such Investor Note shall be entitled to
receive the principal and interest payable on such Payment Date notwithstanding
the cancellation of such Investor Note upon any registration of transfer,
exchange or substitution of such Investor Note subsequent to such Record Date.
Any interest payable at maturity shall be paid to the Person to whom the
principal of such Investor Note is payable.
          4. If the Issuer defaults in the payment of interest on the Investor
Notes of any Series, such interest, to the extent paid on any date that is more
than five (5) Business Days after the applicable due date, shall, at the option
of the Issuer, cease to be payable to the Persons who were Investor Noteholders
of such Series at the applicable Record Date and the Issuer shall pay the
defaulted interest in any lawful manner, plus, to the extent lawful, interest
payable on the defaulted interest, to the Persons who are Investor Noteholders
of such Series on a subsequent special record date which date shall be at least
five (5) Business Days prior to the payment date, at the rate provided in this
Indenture and in the Investor Notes of such Series. The Issuer shall fix or
cause to be fixed each such special record date and payment date, and at least
15 days before the special record date, the Issuer (or the Indenture Trustee, in
the name of and at the expense of the Issuer) shall mail to Investor Noteholders
of such Series a notice that states the special record date, the related payment
date and the amount of such interest to be paid.
N. Tax Treatment.
          The Issuer has structured this Indenture and the Investor Notes have
been (or will be) issued with the intention that the Investor Notes will qualify
under applicable tax law as indebtedness of the Issuer and any entity acquiring
any direct or indirect interest in any Investor Note by acceptance of its
Investor Notes (or, in the case of a Beneficial Owner, by
-17-

 



--------------------------------------------------------------------------------



 



virtue of such Beneficial Owner’s acquisition of a beneficial interest therein)
agrees to treat the Investor Notes (or beneficial interests therein) for
purposes of Federal, state and local and income or franchise taxes and any other
tax imposed on or measured by income, as indebtedness of the Issuer. Each
Investor Noteholder agrees that it will cause any Beneficial Owner’s acquiring
an interest in an Investor Note through it to comply with this Indenture as to
treatment as indebtedness for such tax purposes.
ARTICLE II.
SECURITY
A. Grant of Security Interest.
          1. To secure the Issuer Obligations, the Issuer hereby pledges,
assigns, conveys, delivers, transfers and sets over to the Indenture Trustee,
for the benefit of the Investor Noteholders, and hereby grants to the Indenture
Trustee, for the benefit of the Investor Noteholders, a security interest in,
all of the Issuer’s right, title and interest in and to all of the Issuer’s
assets, property and interests in property of any kind or nature whatsoever
(other than as specified below) whether now or hereafter existing, acquired or
created (all of the foregoing being referred to as the “Collateral”), including
without limitation, all right, title and interest of the Issuer in the following
property and interests in property:
          a. the SUBIs, the SUBI Certificates and any related rights, authority,
powers and privileges of the holder thereof under the related Origination Trust
Documents and all payments and distributions thereunder of whatever kind or
character and whether in cash or other property, at any time made or
distributable to the Issuer thereunder or in respect thereof, whether due or to
become due, including, without limitation, the immediate and continuing right of
the Issuer to receive and collect all amounts payable to the holder thereof and
all of the Issuer’s rights, remedies, powers, interests and privileges under the
Origination Trust Documents (whether arising pursuant to the terms thereof or
otherwise available to the Issuer), including, without limitation, the right to
enforce the Origination Trust Documents, to give or withhold any and all
consents, requests, notices, directions, approvals or waivers thereunder and all
amounts due and to become due thereunder, whether payable as indemnities or
damages for breach thereof;
          b. a beneficial interest in the Initial Units and any Unit Leases,
Unit Vehicles and the Related Rights associated therewith, and all Additional
Units and any Unit Leases, Unit Vehicles and the Related Rights associated
therewith hereafter
-18-

 



--------------------------------------------------------------------------------



 



acquired by the Issuer, including, without limitation, all monies due or to
become due with respect thereto and all proceeds thereof;
          c. the Transfer Agreement, including, without limitation, all of the
Issuer’s rights, remedies, powers, interests and privileges under the Transfer
Agreement (whether arising pursuant to the terms thereof or otherwise available
to the Issuer), including, without limitation, the right to enforce the Transfer
Agreement, to give or withhold any and all consents, requests, notices,
directions, approvals or waivers thereunder and all amounts due and to become
due thereunder, whether payable as indemnities or damages for breach thereof;
          d. the Administration Agreement, including, without limitation, all of
the Issuer’s rights, remedies, powers, interests and privileges under the
Administration Agreement (whether arising pursuant to the terms thereof or
otherwise available to the Issuer), including, without limitation, the right to
enforce the Administration Agreement, to give or withhold any and all consents,
requests, notices, directions, approvals or waivers thereunder and all amounts
due and to become due thereunder, whether payable as indemnities or damages for
breach thereof;
          e. the Collection Account and the Gain on Sale Account and all monies
on deposit from time to time in the Collection Account and the Gain on Sale
Account and all proceeds thereof (including any Permitted Investments purchased
with monies from any account held for the benefit of the Issuer or the Investor
Noteholders and any investment earnings thereon);
          f. each Series Account and all monies on deposit from time to time in
such Series Account and all proceeds thereof (including any Permitted
Investments purchased with monies from any account held for the benefit of the
Issuer or the Investor Noteholders and any investment earnings thereon);
          g. all additional property that may from time to time hereafter
(pursuant to the terms of any Indenture Supplement or otherwise) be subjected to
the grant and pledge hereof by the Issuer, including, without limitation, any
Hedging Instruments; and
          h. all proceeds of any and all of the foregoing including, without
limitation, all present and future claims, demands, causes of action and chooses
in action in respect of any or all of the foregoing and all payments on or under
and all proceeds of every kind and nature whatsoever in respect of any or all
-19-

 



--------------------------------------------------------------------------------



 



of the foregoing, including all proceeds of the conversion thereof, voluntary or
involuntary, into cash or other liquid property, all cash proceeds, accounts,
accounts receivable, notes, drafts, acceptances, chattel paper, checks, deposit
accounts, insurance proceeds, condemnation awards, rights to payment of any and
every kind and other forms of obligations and receivables, instruments and other
property which at any time constitute all or part of or are included in the
proceeds of any of the foregoing.
          2. The foregoing grant is made in trust to secure the Issuer
Obligations and to secure compliance with the provisions of this Indenture and
any Indenture Supplement, all as provided in this Indenture. The Indenture
Trustee, as Indenture Trustee on behalf of the Investor Noteholders,
acknowledges such grant, accepts the trusts under this Indenture in accordance
with the provisions of this Indenture and subject to Section 10.1 and 10.2,
agrees to perform its duties required in this Indenture to the best of its
abilities to the end that the interests of the Investor Noteholders may be
adequately and effectively protected. The Collateral shall secure the Investor
Notes equally and ratably without prejudice, priority (except, with respect to
any Series of Investor Notes, as otherwise stated in the applicable Indenture
Supplement) or distinction.
          Section B. Transaction Documents.
          Upon the occurrence of a default or breach by any Person party to a
Transaction Document, promptly following a request from the Indenture Trustee to
do so and at the Issuer’s expense, the Issuer agrees to take all such lawful
action as permitted under this Indenture as the Indenture Trustee may request to
compel or secure the performance and observance by SPV, the Servicer, the
Administrator, VMS or PHH Consumer Lease or any other party to any of the
Transaction Documents of its obligations thereunder, in each case in accordance
with the applicable terms thereof, and to exercise any and all rights, remedies,
powers and privileges lawfully available to the Issuer to the extent and in the
manner directed by the Indenture Trustee, including, without limitation, the
transmission of notices of default and the institution of legal or
administrative actions or proceedings to compel or secure performance by each of
SPV, the Servicer, the Administrator, VMS or PHH Consumer Lease (or such other
party to any Transaction Document), of their respective obligations thereunder.
If (i) the Issuer shall have failed, within 30 days of receiving the direction
of the Indenture Trustee, to take commercially reasonable action to accomplish
such directions of the Indenture, (ii) the Issuer refuses to take any such
action, or (iii) the Indenture Trustee reasonably determines that such action
must be taken immediately, the Indenture Trustee may take such previously
directed action and any related action permitted under this Indenture which the
Indenture Trustee thereafter determines is appropriate (without the need under
this provision or any other provision under the Indenture to direct the
-20-

 



--------------------------------------------------------------------------------



 



Issuer to take such action), on behalf of the Issuer and the Investor
Noteholders.
C. Release of Issuer Assets.
          1. The Indenture Trustee shall when required by the provisions of this
Indenture execute instruments to release property from the lien of this
Indenture, or convey the Indenture Trustee’s interest in the same, in a manner
and under circumstances that are not inconsistent with the provisions of this
Indenture. No party relying upon an instrument executed by the Indenture Trustee
as provided in this Section 3.2 shall be bound to ascertain the Indenture
Trustee’s authority, inquire into the satisfaction of any conditions precedent
or see to the application of any moneys.
          2. The Indenture Trustee shall, at such time as there are no Investor
Notes Outstanding, release any remaining portion of the Issuer Assets that
secured the Investor Notes from the lien of this Indenture and release to the
Issuer any funds then on deposit in the Issuer Accounts. The Indenture Trustee
shall release property from the lien of this Indenture pursuant to this Section
3.2(b) only upon receipt of an Issuer Order accompanied by an Officer’s
Certificate, an Opinion of Counsel and (if this Indenture is qualified under the
TIA and the TIA so requires) Independent Certificates in accordance with TIA
Sections 314(c) and 314(d)(1) meeting the applicable requirements of
Section 13.1.
D. Opinions of Counsel.
          The Indenture Trustee shall receive at least seven days’ notice when
requested by the Issuer to take any action pursuant to Section 3.2(a),
accompanied by copies of any instruments involved, and the Indenture Trustee may
also require as a condition of such action, an Opinion of Counsel, in form and
substance satisfactory to the Indenture Trustee, stating the legal effect of any
such action, outlining the steps required to complete the same, and concluding
that all such action will not materially and adversely impair the security for
the Investor Notes or the rights of the Noteholders; provided, however that such
Opinion of Counsel shall not be required to express an opinion as to the fair
value of the Issuer Assets. Counsel rendering any such opinion may rely, without
independent investigation, on the accuracy and validity of any certificate or
other instrument delivered to the Indenture Trustee in connection with any such
action.
E. Stamp, Other Similar Taxes and Filing Fees.
          The Issuer shall indemnify and hold harmless the Indenture Trustee and
each Investor Noteholder from any present or future claim for liability for any
stamp or other similar tax and any penalties or interest
-21-

 



--------------------------------------------------------------------------------



 



with respect thereto, that may be assessed, levied or collected by any
jurisdiction in connection with this Indenture or any Collateral. The Issuer
shall pay, or reimburse the Indenture Trustee for, any and all amounts in
respect of, all search, filing, recording and registration fees, taxes, excise
taxes and other similar imposts that may be payable or determined to be payable
in respect of the execution, delivery, performance and/or enforcement of this
Indenture.
ARTICLE III.
REPORTS
A. Servicer Reports.
          The Issuer will deliver or cause to be delivered to the Indenture
Trustee:
     (i) prior to 1:00 p.m., New York City time, on each Deposit Date, a copy of
the Deposit Report (a “Deposit Report”) prepared and delivered by the Servicer
to the Issuer pursuant to the Origination Trust Servicing Agreement, setting
forth the aggregate amount of Collections deposited in the Collection Account on
such Deposit Date;
     (ii) on each Determination Date, a copy of the Settlement Statement (a
“Settlement Statement”) prepared and delivered by the Servicer to the Issuer
pursuant to the Origination Trust Servicing Agreement, setting forth the
information required to be set forth therein under the Origination Trust
Servicing Agreement and each Indenture Supplement and such other information as
the Indenture Trustee may reasonably request;
     (iii) within ten Business Days of the last Business Day of each fiscal
quarter of the Issuer, a copy of the Quarterly Compliance Certificate (a
“Quarterly Compliance Certificate”) prepared and delivered by the Servicer
pursuant to the Origination Trust Servicing Agreement, setting forth the
information required to be set forth therein under the Origination Trust
Servicing Agreement;
     (iv) on or before March 31 of each year, a copy of the Annual Servicing
Report (an “Annual Servicing Report”) prepared by the Servicer’s independent
auditors in accordance with the Origination Trust Servicing Agreement, setting
forth the information required to be set forth therein under the Origination
Trust Servicing Agreement;
     (v) within 45 days following the end of each fiscal quarter of the
Servicer, a copy of the certificate prepared and delivered by
-22-

 



--------------------------------------------------------------------------------



 



the Servicer pursuant Section 8.3(b) of the Origination Trust Servicing
Agreement;
     (vi) promptly upon the delivery by the Servicer to the Issuer, a copy of
any other information, reports or other materials required to be delivered by
the Servicer to the Issuer pursuant to the Origination Trust Servicing
Agreement;
     (vii) from time to time such additional information regarding the financial
position, results of operations or business of the Origination Trust or VMS as
the Indenture Trustee may reasonably request to the extent that the Servicer
delivers such information to the Issuer pursuant to the Origination Trust
Servicing Agreement; and
     (viii) at the time of delivery of the item described in clause (iii) above,
a certificate of an officer of the Issuer that, except as provided in any
certificate delivered in accordance with Section 8.8, no Amortization Event,
Potential Amortization Event, Termination Event, Default or Event of Default
under any of the Transaction Documents to which it is a party has occurred or is
continuing during such fiscal quarter.
B. Communication to Investor Noteholders.
          1. If this Indenture is qualified under the TIA, the Investor
Noteholders may communicate pursuant to TIA Section 312(b) with other Investor
Noteholders with respect to their rights under this Indenture or under the
Investor Notes.
          2. If this Indenture is qualified under the TIA, the Issuer, the
Indenture Trustee and the Transfer Agent and Registrar shall have the protection
of TIA Section 312(c).
C. Rule 144A Information.
          For so long as any of the Investor Notes are “restricted securities”
within the meaning of Rule 144(a)(3) under the Securities Act, the Issuer agrees
to provide to any Investor Noteholder or Beneficial Owner and to any prospective
purchaser of Investor Notes designated by such Investor Noteholder or Beneficial
Owner upon the request of such Investor Noteholder or Beneficial Owner or
prospective purchaser, any information required to be provided to such holder or
prospective purchaser to satisfy the conditions set forth in Rule 144A(d)(4)
under the Securities Act.
D. Reports by the Issuer.
-23-

 



--------------------------------------------------------------------------------



 



          1. Unless otherwise specified in the related Indenture Supplement, on
each Settlement Date, the Issuer shall deliver to the Indenture Trustee or the
Paying Agent and the Indenture Trustee or the Paying Agent, as the case may be,
shall forward to each Investor Noteholder of each Outstanding Series the Monthly
Settlement Statement with respect to such Series, with a copy to the Rating
Agencies.
          2. As soon as available, but in any event within 90 days after the end
of each fiscal year of the Issuer, the Issuer shall deliver to the Indenture
Trustee or the Paying Agent and the Indenture Trustee or the Paying Agent, as
the case may be, shall forward to each Investor Noteholder of each Outstanding
Series a copy of the audited financial statements of the Issuer at the end of
such year, prepared by independent certified public accountants of nationally
recognized standing.
          3. Unless otherwise specified in the related Indenture Supplement, on
or before January 31 of each calendar year, beginning with calendar year 2000,
the Indenture Trustee or the Paying Agent shall furnish to each Person who at
any time during the preceding calendar year was an Investor Noteholder of a
Series of Investor Notes a statement prepared by or on behalf of the Issuer
containing the information which is required to be contained in the Monthly
Settlement Statements with respect to such Series of Investor Notes aggregated
for such calendar year or the applicable portion thereof during which such
Person was an Investor Noteholder, together with such other customary
information (consistent with the treatment of the Investor Notes as debt) as the
Issuer deems necessary or desirable to enable the Investor Noteholders to
prepare their tax returns (each such statement, an “Annual Noteholders’ Tax
Statement”). Such obligations of the Issuer to prepare and the Indenture Trustee
or the Paying Agent to distribute the Annual Noteholders’ Tax Statement shall be
deemed to have been satisfied to the extent that substantially comparable
information shall be provided by the Indenture Trustee or the Paying Agent
pursuant to any requirements of the Code as from time to time in effect.
E. Reports by the Indenture Trustee.
          If this Indenture is qualified under the TIA, within 60 days after
each March 31, beginning on March 31 in the first year after this Indenture is
qualified under the TIA, if required by TIA Section 313(a), the Indenture
Trustee shall mail to each Investor Noteholder as required by TIA Section 313(c)
a brief report dated as of such date that complies with TIA Section 313(a). The
Indenture Trustee also shall comply with TIA Section 313(b). A copy of such each
report at the time of its mailing to Investor Noteholders shall be filed by the
Indenture Trustee with the Securities and Exchange Commission and each stock
exchange, if any, on which the Investor Notes are listed. The Issuer shall
notify the Indenture Trustee if and when the Investor Notes are listed on any
stock exchange.

-24-



--------------------------------------------------------------------------------



 



ARTICLE IV.
ALLOCATION AND APPLICATION OF COLLECTIONS
A. Collection Account.
          1. Establishment of Collection Account. The Indenture Trustee shall
establish and maintain in the name of the Indenture Trustee, for the benefit of
the Noteholders, an Eligible Deposit Account bearing a designation clearly
indicating that the funds deposited therein are held in trust for the benefit of
the Noteholders (the “Collection Account”). If at any time the Indenture Trustee
obtains knowledge that the Collection Account is no longer an Eligible Deposit
Account, the Indenture Trustee shall, within 30 days of obtaining such
knowledge, establish a new Collection Account that is an Eligible Deposit
Account and transfer into the new Collection Account all cash and investments
from the non-qualifying Collection Account. Initially, the Collection Account
will be established with Chase. The Indenture Trustee shall possess all right,
title and interest in all moneys, instruments, securities and other property on
deposit from time to time in the Collection Account and the proceeds thereof for
the benefit of the Noteholders. The Collection Account shall be under the sole
dominion and control of the Indenture Trustee for the benefit of the
Noteholders.
          2. Series Accounts. If so provided in the related Indenture
Supplement, the Indenture Trustee, for the benefit of the Investor Noteholders,
shall cause to be established and maintained, one or more Series Accounts and/or
administrative sub-accounts of the Collection Account to facilitate the proper
allocation of Collections in accordance with the terms of such Indenture
Supplement. Each such Series Account shall bear a designation clearly indicating
that the funds deposited therein are held for the benefit of the Investor
Noteholders of such Series. Each such Series Account will be an Eligible Deposit
Account, if so provided in the related Indenture Supplement and will have the
other features and be applied as set forth in the related Indenture Supplement.
          3. Administration of the Collection Account. The Issuer shall instruct
the institution maintaining the Collection Account in writing to invest the
funds on deposit in the Collection Account in Permitted Investments. Any such
investment shall mature and such funds shall be available for withdrawal on or
prior to the Transfer Date related to the Monthly Period in which such funds
were processed for collection, or if so specified in the related Indenture
Supplement, on the immediately succeeding Payment Date. All such Permitted
Investments will be credited to the Collection Account and any such Permitted
Investments that constitute (i) Physical Property (and that is not either a
United States Security

-25-



--------------------------------------------------------------------------------



 



Entitlement or a Security Entitlement) shall be delivered to the Indenture
Trustee in accordance with paragraph (a) of the definition of “Delivery” and
shall be held by the Indenture Trustee pending maturity or disposition;
(ii) United States Security Entitlements or Security Entitlements shall be
Controlled by the Indenture Trustee pending maturity or disposition; and
(iii) Uncertificated Securities (and not United States Security Entitlements)
shall be delivered to the Indenture Trustee in accordance with paragraph (b) of
the definition of “Delivery” and shall be maintained by the Indenture Trustee
pending maturity or disposition. The Indenture Trustee shall take such action as
is required to maintain the Indenture Trustee’s security interest in the
Permitted Investments credited to the Collection Account. In the absence of
written investment instructions hereunder, funds on deposit in the Collection
Account shall remain uninvested. Neither the Issuer nor the Indenture Trustee
shall dispose of (or permit the disposal of) any Permitted Investments prior to
the maturity thereof to the extent such disposal would result in a loss of
principal of such Permitted Investment.
B. Gain on Sale Account.
          1. Establishment of Gain on Sale Account. The Indenture Trustee shall
establish and maintain in the name of the Indenture Trustee, for the benefit of
the Noteholders, an Eligible Deposit Account bearing a designation clearly
indicating that the funds deposited therein are held in trust for the benefit of
the Noteholders (the “Gain on Sale Account”). If at any time the Indenture
Trustee obtains knowledge that the Gain on Sale Account is no longer an Eligible
Deposit Account, the Indenture Trustee shall, within 30 days of obtaining such
knowledge, establish a new Gain on Sale Account that is an Eligible Deposit
Account and transfer into the new Gain on Sale Account all cash and investments
from the non-qualifying Gain on Sale Account. Initially, the Gain on Sale
Account will be established with Chase. The Indenture Trustee shall possess all
right, title and interest in all moneys, instruments, securities and other
property on deposit from time to time in the Gain on Sale Account and the
proceeds thereof for the benefit of the Noteholders. The Gain on Sale Account
shall be under the sole dominion and control of the Indenture Trustee for the
benefit of the Noteholders.
          2. Investment of Funds in the Gain on Sale Account. The Issuer shall
instruct the institution maintaining the Gain on Sale Account in writing to
invest the funds on deposit in the Gain on Sale Account in Permitted
Investments. Any such investment shall mature and such funds shall be available
for withdrawal on or prior to each Transfer Date. All such Permitted Investments
will be credited to the Gain on Sale Account and any such Permitted Investments
that constitute (i) Physical Property (and that is not either a United States
Security Entitlement or a Security Entitlement) shall be delivered to the
Indenture Trustee in accordance with paragraph (a) of the definition of
“Delivery” and shall be held by the

-26-



--------------------------------------------------------------------------------



 



Indenture Trustee pending maturity or disposition; (ii) United States Security
Entitlements or Security Entitlements shall be Controlled by the Indenture
Trustee pending maturity or disposition; and (iii) Uncertificated Securities
(and not United States Security Entitlements) shall be delivered to the
Indenture Trustee in accordance with paragraph (b) of the definition of
“Delivery” and shall be maintained by the Indenture Trustee pending maturity or
disposition. The Indenture Trustee shall take such action as is required to
maintain the Indenture Trustee’s security interest in the Permitted Investments
credited to the Gain on Sale Account. In the absence of written investment
instructions hereunder, funds on deposit in the Gain on Sale Account shall
remain uninvested. Neither the Issuer nor the Indenture Trustee shall dispose of
(or permit the disposal of) any Permitted Investments prior to the maturity
thereof to the extent such disposal would result in a loss of principal of such
Permitted Investment.
          3. Earnings from Gain on Sale Account. All interest and earnings (net
of losses and investment expenses) paid on funds on deposit in the Gain on Sale
Account shall be deemed to be available and on deposit for distribution.
          4. Deposits to Gain on Sale Account. Amounts will be deposited in the
Gain on Sale Account in accordance with this Article 5, as modified by any
Indenture Supplement.
          5. Withdrawals from Gain on Sale Account. No later than 2:00 p.m., New
York City time, on each Transfer Date, the Issuer shall direct the Indenture
Trustee in writing to withdraw from the Gain on Sale Account an amount equal to
the lesser of (x) the Monthly Residual Value Loss for the immediately preceding
Monthly Period and (y) the amount then on deposit in the Gain on Sale Account
and deposit such amount into the Collection Account for allocation in accordance
with Article 5, as modified by any Indenture Supplement. On any Transfer Date on
which the amount on deposit in the Gain on Sale Account (after giving effect to
any withdrawals therefrom pursuant to the immediately preceding sentence) is
greater than an amount equal to the Applicable Gain on Sale Account Percentage
of the sum of the aggregate Lease Balance of each Eligible Lease that is a
Closed-End Lease allocated to the Lease SUBI as of last day of the Monthly
Period immediately preceding such Transfer Date and the Aggregate Residual Value
Amount as of such date, the Issuer shall direct the Indenture Trustee in writing
to withdraw such excess from the Gain on Sale Account and deposit it in the
Issuer General Account.
C. Collection of Money.
          Except as otherwise provided herein, the Indenture Trustee may demand
payment or delivery of, and shall receive and collect, directly and without
intervention or assistance of any fiscal agent or other

-27-



--------------------------------------------------------------------------------



 



intermediary, all money and other property payable to or receivable by the
Indenture Trustee pursuant to this Indenture. The Indenture Trustee shall apply
all such money received by it as provided in this Indenture. Except as otherwise
provided in this Indenture, if any default occurs in the making of any payment
or performance under any agreement or instrument that is part of the Issuer
Assets, the Indenture Trustee may take such action as may be appropriate to
enforce such payment or performance, including the institution and prosecution
of appropriate proceedings. Any such action shall be without prejudice to any
right to claim a Default or Event of Default under this Indenture and any right
to proceeds thereafter as provided in Article 9.
D. Collections and Allocations.
          1. Collections in General. Until this Indenture is terminated pursuant
to Section 11.1, the Issuer shall, and the Indenture Trustee is authorized to,
cause all Collections due and to become due to the Issuer or the Indenture
Trustee, as the case may be, under or in connection with the Collateral to be
paid directly to the Indenture Trustee for deposit into the Collection Account.
The Issuer agrees that if any Collections shall be received by the Issuer in an
account other than the Collection Account, such monies, instruments, cash and
other proceeds will not be commingled by the Issuer with any of its other funds
or property, if any, but will be held separate and apart therefrom and shall be
held in trust by the Issuer for, and immediately remitted to, the Indenture
Trustee, with any necessary endorsement. All monies, instruments, cash and other
proceeds received by the Indenture Trustee pursuant to this Indenture shall be
in immediately available funds and shall be immediately deposited in the
Collection Account and shall be applied as provided in this Article 5.
          2. Allocations for Investor Noteholders. On each Deposit Date, the
Issuer shall allocate Collections deposited into the Collection Account in
accordance with this Article 5 and shall instruct the Indenture Trustee to
withdraw the required amounts from the Collection Account and make the required
deposits in any Series Account in accordance with this Article 5, as modified by
any Indenture Supplement. The Issuer shall make such deposits or payments on the
date indicated therein in immediately available funds or as otherwise provided
in the Indenture Supplement for any Series with respect to such Series. The
Administrator, on behalf of the Issuer, has agreed to furnish to the Indenture
Trustee or the Paying Agent, as applicable, written instructions to make the
aforementioned withdrawals and payments from the Collection Account and any
Issuer Accounts specified herein or in an Indenture Supplement. The Indenture
Trustee and the Paying Agent shall promptly follow any such written
instructions.
          3. Sharing Collections. In the manner described in the related
Indenture Supplement, to the extent that Collections that are allocated to any
Series on a Deposit Date are not needed to make payments to

-28-



--------------------------------------------------------------------------------



 



Investor Noteholders of such Series or required to be deposited in a Series
Account for such Series on such Deposit Date, such Collections may, at the
direction of the Issuer, be applied to cover principal payments due to or for
the benefit of Investor Noteholders of another Series. Any such reallocation
will not result in a reduction in the Invested Amount of the Series to which
such Collections were initially allocated.
          4. Allocations After Certain Events of Default. After each Outstanding
Series of Investor Notes shall have been declared to be immediately due and
payable pursuant to Section 9.2 as a result of the occurrence of an Event of
Default defined in clause (a) or (b) of Section 9.1, to the extent that
Collections that are allocated to any Series of Investor Notes on a Settlement
Date are not needed to make payments of principal of, or interest on, the
Investor Notes of such Series, such Collections shall be applied to cover
principal payments due on the Investor Notes of all other Series then
Outstanding on a pro rata basis based on the Invested Percentages of such other
Series of Investor Notes.
[THE REMAINDER OF ARTICLE 5 IS RESERVED AND MAY BE SPECIFIED IN ANY INDENTURE
SUPPLEMENT WITH RESPECT TO ANY SERIES.]
ARTICLE V.
DISTRIBUTIONS
A. Distributions in General.
          1. Unless otherwise specified in the applicable Indenture Supplement,
amounts payable to an Investor Noteholder hereunder shall be payable by check
mailed first-class postage prepaid to such Investor Noteholder at the address
for such Investor Noteholder appearing in the Note Register except that with
respect to Investor Notes registered in the name of a Clearing Agency or its
nominee, such amounts shall be payable by wire transfer of immediately available
funds released by the Indenture Trustee or the Paying Agent from the applicable
Series Account no later than Noon on the Payment Date (New York City time) for
credit to the account designated by such Clearing Agency or its nominee, as
applicable.
          2. Unless otherwise specified in the applicable Indenture Supplement
(i) all distributions to Investor Noteholders of all classes within a Series of
Investor Notes will have the same priority and (ii) in the event that on any
date of determination the amount available to make payments to the Investor
Noteholders of a Series is not sufficient to pay all sums required to be paid to
such Investor Noteholders on such date, then each class of Investor Noteholders
will receive its ratable share (based

-29-



--------------------------------------------------------------------------------



 



upon the aggregate amount due to such class of Investor Noteholders) of the
aggregate amount available to be distributed in respect of the Investor Notes of
such Series.
B. Optional Repurchase of Investor Notes.
          On any Payment Date occurring on or after the date on which the
Invested Amount of any Series or class of such Series is equal to or less than
the Repurchase Amount (if any) for such Series or class set forth in the
Indenture Supplement related to such Series, or at such other time otherwise
provided for in the Indenture Supplement relating to such Series, the Issuer
shall have the option to purchase all Outstanding Investor Notes of such Series,
or class of such Series, at a purchase price (determined after giving effect to
any payment of principal and interest on such Payment Date) equal to (unless
otherwise specified in the related Indenture Supplement) the Invested Amount of
such Series on such Payment Date, plus accrued and unpaid interest on the unpaid
principal balance of the Investor Notes of such Series (calculated at the
Investor Note Rate of such Series) through the day immediately prior to the date
of such purchase plus, if provided for in the related Indenture Supplement, any
premium payable at such time. The Issuer shall give the Indenture Trustee at
least 30 days’ prior written notice of the date on which the Issuer intends to
exercise such option to purchase. Not later than 12:00 noon, New York City time,
on such Payment Date, an amount of the purchase price equal to the Invested
Amount of all Investor Notes of such Series on such Payment Date and the amount
of accrued and unpaid interest with respect to such Investor Notes and any
applicable premium will be deposited into the applicable Series Account for such
Series in immediately available funds. The funds deposited into such
Series Account or distributed to the Paying Agent will be passed through in full
to the Investor Noteholders on such Payment Date.
ARTICLE VI.
REPRESENTATIONS AND WARRANTIES
          The Issuer hereby represents and warrants, for the benefit of the
Indenture Trustee and the Noteholders, as follows as of each Series Closing
Date:
A. Existence and Power.
          The Issuer (a) is a special purpose limited liability company duly
formed, validly existing and in good standing under the laws of the State of
Delaware, (b) is duly qualified to do business as a foreign limited liability
company and in good standing under the laws of each jurisdiction where the
character of its property, the nature of its business

-30-



--------------------------------------------------------------------------------



 



or the performance of its obligations make such qualification necessary, and
(c) has all powers and all governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted and for purposes of
the transactions contemplated by this Indenture and the other Transaction
Documents.
B. Governmental Authorization.
          The execution, delivery and performance by the Issuer of this
Indenture, the related Indenture Supplement and the other Transaction Documents
to which it is a party (a) is within the Issuer’s power, has been duly
authorized by all necessary action, (b) requires no action by or in respect of,
or filing with, any governmental body, agency or official which has not been
obtained and (c) does not contravene, or constitute a default under, any
Requirement of Law or any provision of its certificate of formation or the LLC
Agreement or result in the creation or imposition of any Lien on any of the
Issuer Assets, except for Liens created by this Indenture or the other
Transaction Documents. This Indenture and each of the other Transaction
Documents to which the Issuer is a party has been executed and delivered by a
duly authorized officer of the Issuer.
C. Binding Effect.
          This Indenture and each other Transaction Document is a legal, valid
and binding obligation of the Issuer enforceable against the Issuer in
accordance with its terms (except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws affecting creditors’ rights generally or by general equitable
principles, whether considered in a proceeding at law or in equity and by an
implied covenant of good faith and fair dealing).
D. Financial Information; Financial Condition.
          All balance sheets, all statements of operations, of shareholders’
equity and of cash flow, and other financial data (other than projections) which
have been or shall hereafter be furnished by the Issuer to the Indenture Trustee
and the Rating Agencies pursuant to Section 4.4 have been and will be prepared
in accordance with GAAP (to the extent applicable) and do and will present
fairly the financial condition of the Issuer as of the dates thereof and the
results of its operations for the periods covered thereby, subject, in the case
of all unaudited statements, to normal year-end adjustments and lack of
footnotes and presentation items.
E. Litigation.
          There is no action, suit or proceeding pending against or, to the
knowledge of the Issuer, threatened against or affecting the Issuer

-31-



--------------------------------------------------------------------------------



 



before any court or arbitrator or any Governmental Authority that could
materially adversely affect the financial position, results of operations,
business, properties, performance, prospects or condition (financial or
otherwise) of the Issuer or which in any manner draws into question the validity
or enforceability of this Indenture, any Indenture Supplement or any other
Transaction Document or the ability of the Issuer to perform its obligations
hereunder or thereunder.
F. No ERISA Plan.
          The Issuer has not established and does not maintain or contribute to
any Pension Plan that is covered by Title IV of ERISA and will not do so, as
long as any Investor Notes are Outstanding.
G. Tax Filings and Expenses.
          The Issuer has filed all federal, state and local tax returns and all
other tax returns which, to the knowledge of the Issuer, are required to be
filed (whether informational returns or not), and has paid all taxes due, if
any, pursuant to said returns or pursuant to any assessment received by the
Issuer, except such taxes, if any, as are being contested in good faith and for
which adequate reserves have been set aside on its books. The Issuer has paid
all fees and expenses required to be paid by it in connection with the conduct
of its business, the maintenance of its existence and its qualification as a
foreign limited liability company authorized to do business in each State in
which it is required to so qualify.
H. Disclosure.
          All certificates, reports, statements, documents and other information
furnished to the Indenture Trustee by or on behalf of the Issuer pursuant to any
provision of this Indenture or any Transaction Document, or in connection with
or pursuant to any amendment or modification of, or waiver under, this Indenture
or any Transaction Document, shall, at the time the same are so furnished, be
complete and correct to the extent necessary to give the Indenture Trustee true
and accurate knowledge of the subject matter thereof in all material respects,
and the furnishing of the same to the Indenture Trustee shall constitute a
representation and warranty by the Issuer made on the date the same are
furnished to the Indenture Trustee to the effect specified herein.
I. Investment Company Act.
          The Issuer is not, and is not controlled by, an “investment company”
within the meaning of, and is not required to register as an “investment
company” under, the Investment Company Act of 1940.

-32-



--------------------------------------------------------------------------------



 



J. Regulations T, U and X.
          The proceeds of the Investor Notes will not be used to purchase or
carry any “margin stock” (as defined or used in the regulations of the Board of
Governors of the Federal Reserve System, including Regulations T, U and X
thereof). The Issuer is not engaged in the business of extending credit for the
purpose of purchasing or carrying any margin stock.
K. No Consent.
          No consent, action by or in respect of, approval or other
authorization of, or registration, declaration or filing with, any Governmental
Authority or other Person is required for the valid execution and delivery of
this Indenture or any Indenture Supplement or for the performance of any of the
Issuer’s obligations hereunder or thereunder or under any other Transaction
Document other than such consents, approvals, authorizations, registrations,
declarations or filings as shall have been obtained by the Issuer prior to the
Initial Closing Date or as contemplated in Section 7.13.
L. Solvency.
          Both before and after giving effect to the transactions contemplated
by this Indenture and the other Transaction Documents, the Issuer is solvent
within the meaning of the Bankruptcy Code and the Issuer is not the subject of
any voluntary or involuntary case or proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy or insolvency law and no Insolvency Event has occurred with respect
to the Issuer.
M. Security Interests.
          1. Each of the SUBI Certificates has been duly registered in the name
of the Indenture Trustee and all other action necessary (including the filing of
UCC-1 financing statements) to protect and perfect the Indenture Trustee’s
security interest in the Collateral now in existence and hereafter acquired or
created has been duly and effectively taken.
          2. No security agreement, financing statement, equivalent security or
lien instrument or continuation statement listing the Issuer as debtor covering
all or any part of the Collateral is on file or of record in any jurisdiction,
except such as may have been filed, recorded or made by the Issuer in favor of
the Indenture Trustee on behalf of the Noteholders in connection with this
Indenture.

-33-



--------------------------------------------------------------------------------



 



          3. This Indenture constitutes a valid and continuing Lien on the
Collateral in favor of the Indenture Trustee on behalf of the Noteholders, which
Lien will be prior to all other Liens (other than Permitted Liens), will be
enforceable as such as against creditors of and purchasers from the Issuer in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws affecting creditors’ rights generally or by general equitable
principles, whether considered in a proceeding at law or in equity and by an
implied covenant of good faith and fair dealing. All action necessary to perfect
such prior security interest has been duly taken.
          4. Except for a change made pursuant to Section 8.19, the Issuer’s
principal place of business and chief executive office shall be at: 900 Old
Country Road, Garden City, New York 11530, and the place where its records
concerning the Collateral are kept is at: 103 Foulk Road, Suite 205-11,
Wilmington, Delaware 19803. The Issuer does not transact, and has not
transacted, business under any other name.
          5. All authorizations in this Indenture for the Indenture Trustee to
endorse checks, instruments and securities and to execute financing statements,
continuation statements, security agreements, and other instruments with respect
to the Collateral are powers coupled with an interest and are irrevocable.
N. Binding Effect of Certain Agreements.
          Each of the Origination Trust Documents and the Transfer Agreement is
in full force and effect and there are no outstanding events of default
thereunder nor have events occurred which, with the giving of notice, the
passage of time or both, would constitute such an event of default.
O. Non-Existence of Other Agreements.
          1. Other than as permitted by Section 8.23, (i) the Issuer is not a
party to any contract or agreement of any kind or nature and (ii) the Issuer is
not subject to any obligations or liabilities of any kind or nature in favor of
any third party, including, without limitation, Contingent Obligations.
          2. The Issuer has not engaged in any activities since its formation
(other than those incidental to its formation and other appropriate actions
including the proposed purchase of the SUBI Certificates, the authorization and
the issue of the initial Series of Notes, the execution of the Transaction
Documents to which it is a party and the performance of the activities referred
to in or contemplated by such agreements).

-34-



--------------------------------------------------------------------------------



 



          Section P. Compliance with Contractual Obligations and Laws.
          The Issuer is not (i) in violation of the LLC Agreement, (ii) in
violation of any Requirement of Law to which it or its property or assets may be
subject or (iii) in violation of any Contractual Obligation with respect to the
Issuer.
Q. Other Representations.
          All representations and warranties of the Issuer made in each
Transaction Document to which it is a party are true and correct and are
repeated herein as though fully set forth herein.
ARTICLE VII.
COVENANTS
A. Payment of Investor Notes.
          The Issuer shall pay the principal of (and premium, if any) and
interest on the Investor Notes pursuant to the provisions of this Indenture and
any applicable Indenture Supplement. Principal and interest shall be considered
paid on the date due if the Paying Agent holds on that date money designated for
and sufficient to pay all principal and interest then due.
B. Maintenance of Office or Agency.
          The Issuer will maintain in The City of New York, an office or agency
where Investor Notes may be surrendered for registration of transfer or
exchange. The Issuer hereby initially appoints the Transfer Agent and Registrar
to serve as its agent for the foregoing purposes. The Issuer will give prompt
written notice to the Indenture Trustee of the location, and of any change in
the location, of any such office or agency. If at any time the Issuer shall fail
to maintain any such office or agency or shall fail to furnish the Indenture
Trustee with the address thereof, such surrenders, notices and demands may be
made or served at the Corporate Trust Office, and the Issuer hereby appoints the
Indenture Trustee as its agent to receive all such surrenders, notices and
demands.
          The Issuer may also from time to time designate one or more other
offices or agencies where the Investor Notes may be presented or surrendered for
any or all such purposes and may from time to time rescind such designations.
The Issuer will give prompt written notice to the

-35-



--------------------------------------------------------------------------------



 



Indenture Trustee of any such designation or rescission and of any change in the
location of any such other office or agency.
          The Issuer hereby designates the Corporate Trust Office of the
Indenture Trustee as one such office or agency of the Issuer.
C. Payment of Obligations.
          The Issuer will pay and discharge, at or before maturity, all of its
respective material obligations and liabilities, including, without limitation,
tax liabilities and other governmental claims, except where the same may be
contested in good faith by appropriate proceedings, and will maintain, in
accordance with GAAP, reserves as appropriate for the accrual of any of the
same.
D. Conduct of Business and Maintenance of Existence.
          The Issuer will keep in full effect its existence, rights and
franchises as a limited liability company under the laws of the State of
Delaware and will obtain and preserve its qualification to do business in each
jurisdiction in which the failure to so qualify would have a material adverse
effect on the business and operations of the Issuer or which qualification shall
be necessary to protect the validity and enforceability of this Indenture, the
Investor Notes and any instrument or agreement included in the Issuer Assets.
E. Compliance with Laws.
          The Issuer will comply in all respects with all Requirements of Law
and all applicable laws, ordinances, rules, regulations, and requirements of
Governmental Authorities (including, without limitation, ERISA and the rules and
regulations thereunder) except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings and where such noncompliance
would not materially and adversely affect the condition, financial or otherwise,
operations, performance, properties or prospects of the Issuer or its ability to
carry out the transactions contemplated in this Indenture and each other
Transaction Document; provided, however, such noncompliance will not result in a
Lien (other than a Permitted Lien) on any Issuer Asset.
F. Inspection of Property, Books and Records.
          The Issuer will keep proper books of record and account in which full,
true and correct entries shall be made of all dealings and transactions in
relation to the Issuer Assets and its business activities in accordance with
GAAP; and will permit the Indenture Trustee to visit and inspect any of its
properties, to examine and make abstracts from any of its

-36-



--------------------------------------------------------------------------------



 



books and records and to discuss its affairs, finances and accounts with its
officers, directors, employees and independent public accountants, all at such
reasonable times upon reasonable notice and as often as may reasonably be
requested.
G. Compliance with Transaction Documents; Issuer Assets.
          1. The Issuer will not take any action and will use its best efforts
not to permit any action to be taken by others that would release any Person
from any of such Person’s covenants or obligations under any instrument or
agreement included in the Issuer Assets or that would result in the amendment,
hypothecation, subordination, termination or discharge of, or impair the
validity or effectiveness of, any such instrument or agreement, except as
expressly provided in this Indenture, any other Transaction Document or such
other instrument or agreement.
          2. Promptly upon becoming aware of any default under any Transaction
Document, the Issuer shall give the Indenture Trustee and the Rating Agencies
notice thereof.
          3. The Issuer will punctually perform and observe all of its
obligations and agreements contained in this Indenture, the other Transaction
Documents and in the instruments and agreements included in the Issuer Assets,
including but not limited to preparing (or causing to be prepared) and filing
(or causing to be filed) all UCC financing statements and continuation
statements required to be filed by the terms of this Indenture and the Transfer
Agreement in accordance with and within the time periods provided for herein and
therein.
          4. Without derogating from the absolute nature of the assignment
granted to the Indenture Trustee under this Indenture or the rights of the
Indenture Trustee hereunder, the Issuer agrees that, unless such action is
specifically permitted hereunder or under the other Transaction Documents, it
will not, without the prior written consent of the Indenture Trustee or the
Holders of a Majority in Interest of each Series of Outstanding Notes, amend,
modify, waive, supplement, terminate or surrender, or agree to any amendment,
modification, supplement, termination, waiver or surrender of, the terms of any
of the Issuer Assets, including any of the Transaction Documents, or waive
timely performance or observance by SPV under the Transfer Agreement or the
Origination Trust, VMS or the Servicer under the Origination Trust Documents.
Upon the occurrence of a Servicer Termination Event, the Issuer will not,
without the prior written consent of the Indenture Trustee or the Holders of a
Majority in Interest of each Series of Outstanding Notes, terminate the Servicer
and appoint a successor Servicer in accordance with the Servicing Agreement and
will terminate the Servicer and appoint a successor Servicer in accordance with
the Servicing Agreement

-37-



--------------------------------------------------------------------------------



 



if so directed by the Indenture Trustee or the Holders of a Majority in Interest
of each Series of Outstanding Notes.
          5. The Issuer may contract with other Persons to assist it in
performing its duties under this Indenture, and any performance of such duties
by a Person identified to the Indenture Trustee in an Officer’s Certificate of
the Issuer shall be deemed to be action taken by the Issuer. Initially, the
Issuer has contracted with the Administrator to assist the Issuer in performing
its duties under this Indenture.
H. Notice of Defaults.
          Promptly upon becoming aware of any Potential Amortization Event,
Amortization Event, Potential Termination Event, Termination Event, Servicer
Termination Event, Event of Default or Default under any of the Transaction
Documents, the Issuer shall give the Indenture Trustee and the Rating Agencies
written notice thereof, together with an Officer’s Certificate, setting forth
the details thereof and any action with respect thereto taken or contemplated to
be taken by the Issuer.
I. Notice of Material Proceedings.
          Promptly upon becoming aware thereof, the Issuer shall give the
Indenture Trustee and the Rating Agencies written notice of the commencement or
existence of any proceeding by or before any Governmental Authority against or
affecting the Issuer which is reasonably likely to have a material adverse
effect on the business, condition (financial or otherwise), results of
operations, properties or performance of the Issuer or the ability of the Issuer
to perform its obligations under this Indenture or under any other Transaction
Document to which it is a party.
J. Further Requests.
          The Issuer will promptly furnish to the Indenture Trustee and the
Rating Agencies such other information as, and in such form as, the Indenture
Trustee or the Rating Agencies may reasonably request in connection with the
transactions contemplated hereby.
K. Protection of Issuer Assets.
          The Issuer will from time to time prepare (or shall cause to be
prepared), execute and deliver all such supplements and amendments hereto and
all such financing statements, continuation statements, instruments of further
assurance and other instruments, and will take such other action necessary or
advisable to:

-38-



--------------------------------------------------------------------------------



 



     1. maintain or preserve the lien and security interest (and the priority
thereof) of this Indenture or carry out more effectively the purposes hereof;
     2. perfect, publish notice of or protect the validity of the lien and
security interest created by this Indenture;
     3. enforce the rights of the Indenture Trustee and the Noteholders in any
of the Issuer Assets; or
     4. preserve and defend title to the Issuer Assets and the rights of the
Indenture Trustee and the Noteholders in such Issuer Assets against the claims
of all persons and parties.
          The Issuer hereby designates the Indenture Trustee its agent and
attorney-in-fact to execute any financing statement, continuation statement or
other instrument required to be filed by the Indenture Trustee pursuant to this
Section.
L. Annual Opinion of Counsel.
          On or before March 31 of each calendar year, commencing with March 31,
2000, the Issuer shall furnish to the Indenture Trustee an Opinion of Counsel
either stating that, in the opinion of such counsel, such action has been taken
with respect to the recording, filing, re-recording and refiling of this
Indenture, any indentures supplemental hereto and any other requisite documents
and with respect to the execution and filing of any financing statements and
continuation statements as are necessary to maintain the perfection of the lien
and security interest created by this Indenture and reciting the details of such
action or stating that in the opinion of such counsel no such action is
necessary to maintain the perfection of such lien and security interest. Such
Opinion of Counsel shall also describe the recording, filing, re-recording and
refiling of this Indenture, any indentures supplemental hereto and any other
requisite documents and the execution and filing of any financing statements and
continuation statements that will, in the opinion of such counsel, be required
to maintain the perfection of the lien and security interest of this Indenture
until March 31 in the following calendar year.
M. Liens.
          The Issuer will not create, incur, assume or permit to exist any Lien
upon any of the Issuer Assets (including the Collateral), other than Permitted
Liens.
N. Other Indebtedness.

-39-



--------------------------------------------------------------------------------



 



          The Issuer will not create, assume, incur, suffer to exist or
otherwise become or remain liable in respect of any Indebtedness other than
(i) Indebtedness hereunder and (ii) Indebtedness permitted under any other
Transaction Document.
O. Mergers.
          The Issuer will not merge or consolidate with or into any other
Person.
P. Sales of Issuer Assets.
          The Issuer will not sell, lease, transfer, liquidate or otherwise
dispose of any Issuer Assets, except as contemplated by the Transaction
Documents unless directed to do so by the Indenture Trustee.
Q. Acquisition of Assets.
          The Issuer will not acquire, by long-term or operating lease or
otherwise, any assets except in accordance with the terms of the Transaction
Documents.
R. Distributions.
          The Issuer will not declare any dividends on any of the Membership
Interests or make any purchase, redemption or other acquisition of, any of the
Membership Interests, other than as provided in the Transaction Documents. The
Issuer will not redeem any Preferred Membership Interests if any such redemption
would result in the occurrence of an Amortization Event with respect to any
Series of Investor Notes Outstanding.
S. Name; Principal Office.
          The Issuer will neither (a) change the location of its chief executive
office or principal place of business (within the meaning of the applicable UCC)
without sixty (60) days’ prior written notice to the Indenture Trustee nor
(b) change its name without prior written notice to the Indenture Trustee
sufficient to allow the Indenture Trustee to execute all filings prepared by the
Issuer (including filings of financing statements on form UCC-1) and recordings
necessary to maintain the perfection of the interest of the Indenture Trustee on
behalf of the Noteholders in the Collateral pursuant to this Indenture. In the
event that the Issuer desires to so change its office or change its name, the
Issuer will make any required filings and prior to actually changing its office
or its name the Issuer will deliver to the Indenture Trustee (i) an Officer’s
Certificate and (except with respect to a change of the location of the Issuer’s
chief executive office or principal place of business to a new location in the
same county)

-40-



--------------------------------------------------------------------------------



 



an Opinion of Counsel confirming that all required filings have been made to
continue the perfected interest of the Indenture Trustee on behalf of the
Noteholders in the Collateral in respect of the new office or new name of the
Issuer and (ii) copies of all such required filings with the filing information
duly noted thereon by the office in which such filings were made.
T. Organizational Documents.
          The Issuer will not amend the LLC Agreement unless, prior to such
amendment, each Rating Agency confirms that after such amendment the Rating
Agency Condition will be met.
U. Investments.
          The Issuer will not make, incur, or suffer to exist any loan, advance,
extension of credit or other investment in any Person other than in accordance
with the Transaction Documents and, in addition, without limiting the generality
of the foregoing, the Issuer will not cause the Indenture Trustee to make any
Permitted Investments on the Issuer’s behalf that would have the effect of
causing the Issuer to be an “investment company” within the meaning of the
Investment Company Act.
V. No Other Agreements.
          The Issuer will not enter into or be a party to any agreement or
instrument other than any Transaction Document or documents and agreements
incidental thereto.
W. Other Business.
          The Issuer will not engage in any business or enterprise or enter into
any transaction other than acquiring the SUBI Certificates pursuant to the
Transfer Agreement, funding such acquisitions through the issuance and sale of
the Investor Notes, issuing the Membership Interests pursuant to the LLC
Agreement, incurring and paying ordinary course operating expenses and other
activities related to or incidental to any of the foregoing.
X. Maintenance of Separate Existence.
          The Issuer will do all things necessary to continue to be readily
distinguishable from VMS, ARAC and the Affiliates of each of the foregoing and
maintain its existence separate and apart from that of VMS, ARAC and the
Affiliates of each of the foregoing including, without limitation:

-41-



--------------------------------------------------------------------------------



 



     a. practicing and adhering to organizational formalities, such as
maintaining appropriate books and records;
     b. observing all organizational formalities in connection with all dealings
between itself and VMS, ARAC and the Affiliates of each of the foregoing or any
other unaffiliated entity;
     c. observing all procedures required by its certificate of formation and
the LLC Agreement and the laws of the State of Delaware;
     d. acting solely in its name and through its duly authorized officers or
agents in the conduct of its businesses;
     e. managing its business and affairs by or under the direction of the
Managers;
     f. ensuring that its Authorized Officers duly authorize all of its actions;
     g. ensuring the receipt of proper authorization, when necessary, in
accordance with the terms of the LLC Agreement for its actions;
     h. owning or leasing (including through shared arrangements with
Affiliates) all office furniture and equipment necessary to operate its
business;
     i. maintaining at least one Manager who is an Independent Manager;
     j. not (A) having or incurring any indebtedness to VMS, ARAC or any
Affiliates of VMS or ARAC; (B) guaranteeing or otherwise becoming liable for any
obligations of VMS, ARAC or any Affiliates of VMS or ARAC; (C) having
obligations guaranteed by VMS, ARAC or any Affiliates of VMS or ARAC;
(D) holding itself out as responsible for debts of VMS, ARAC or any Affiliates
of VMS or ARAC or for decisions or actions with respect to the affairs of VMS,
ARAC or any Affiliates of VMS or ARAC; (E) operating or purporting to operate as
an integrated, single economic unit with respect to VMS or ARAC or any
Affiliates of VMS or ARAC or any other unaffiliated entity; (F) seeking to
obtain credit or incur any obligation to any third party based upon the assets
of VMS or ARAC or any Affiliates of VMS or ARAC or any other unaffiliated
entity; (G) induce any such third party to reasonably rely on the
creditworthiness of VMS or ARAC or any Affiliates of VMS or ARAC or any other
unaffiliated entity; and (H)

-42-



--------------------------------------------------------------------------------



 



being directly or indirectly named as a direct or contingent beneficiary or loss
payee on any insurance policy of VMS, ARAC or any Affiliates of VMS or ARAC
other than as required by the Transaction Documents with respect to insurance on
the Leased Vehicles;
     k. other than as provided in the Transaction Documents, maintaining its
deposit and other bank accounts and all of its assets separate from those of any
other Person;
     l. maintaining its financial records separate and apart from those of any
other Person;
     m. not suggesting in any way, within its financial statements, that its
assets are available to pay the claims of creditors of VMS, ARAC, any Affiliates
of VMS or ARAC or any other affiliated or unaffiliated entity;
     n. compensating all its employees, officers, consultants and agents for
services provided to it by such Persons out of its own funds or reimbursing any
of its Affiliates in respect of amounts paid by such Affiliates for such
services;
     o. maintaining office space separate and apart from that of VMS or ARAC or
any Affiliates of VMS or ARAC (even if such office space is subleased from or is
on or near premises occupied by VMS, ARAC or any Affiliates of VMS or ARAC) and
a telephone number separate and apart from that of VMS or ARAC or any Affiliates
of VMS or ARAC;
     p. conducting all oral and written communications, including, without
limitation, letters, invoices, purchase orders, contracts, statements, and
applications solely in its own name;
     q. having separate stationery from VMS, ARAC, any Affiliates of VMS or ARAC
or any other unaffiliated entity;
     r. accounting for and managing all of its liabilities separately from those
of VMS, ARAC or any Affiliates of VMS or ARAC;
     s. allocating, on an arm’s length basis, all shared corporate operating
services, leases and expenses, including, without limitation, those associated
with the services of shared consultants and agents and shared computer and other
office equipment and software; and otherwise maintaining an arm’s-length
relationship with each of VMS, ARAC, any Affiliates of VMS or ARAC or any other
unaffiliated entity;

-43-



--------------------------------------------------------------------------------



 



     t. refraining from filing or otherwise initiating or supporting the filing
of a motion in any bankruptcy or other insolvency proceeding involving VMS, ARAC
or any Affiliate of VMS or ARAC to substantively consolidate VMS, ARAC or any
Affiliate of VMS or ARAC with the Issuer;
     u. remaining solvent; and
     v. conducting all of its business (whether written or oral) solely in its
own name so as not to mislead others as to the identity of each of the Issuer,
SPV, VMS, ARAC and any Affiliates of VMS or ARAC.
Y. Use of Proceeds of Investor Notes.
          The Issuer shall use the net proceeds of each Series of Investor Notes
in accordance with the provisions of the related Indenture Supplement.
          Section Z. No ERISA Plan.
          The Issuer will not establish or maintain or contribute to any Pension
Plan that is covered by Title IV of ERISA.
ARTICLE VIII.
REMEDIES
A. Events of Default.
          “Event of Default”, wherever used herein, with respect to any Series
of Investor Notes, means any one of the following events (whatever the reason
for such Event of Default and whether it shall be voluntary or involuntary or be
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body):
     1. default in the payment of any interest on any Investor Note of any
Series when the same becomes due and payable, and such default shall continue
for a period of five Business Days;
     2. default in the payment of the principal of any Investor Note of any
Series on the Series Termination Date with respect to such Series;

-44-



--------------------------------------------------------------------------------



 



     3. default in the observance or performance of any covenant or agreement of
the Issuer made in this Indenture (other than a covenant or agreement, a default
in the observance or performance of which is elsewhere in this Section
specifically dealt with) which default materially and adversely affects the
rights of the Investor Noteholders of such Series, and which default shall
continue or not be cured for a period of 30 days (or for such longer period, not
in excess of 60 days, as may be reasonably necessary to remedy such default;
provided that such default is capable of remedy within 60 days or less and the
Issuer delivers an Officer’s Certificate to the Indenture Trustee to the effect
that the Issuer has commenced, or will promptly commence and diligently pursue,
all reasonable efforts to remedy such default) after there shall have been
given, by registered or certified mail, to the Issuer by the Indenture Trustee
or to the Issuer and the Indenture Trustee by Investor Noteholders of such
Series holding Investor Notes evidencing at least 25% of the Invested Amount of
each Class of Investor Notes of such Series, a written notice specifying such
default and requiring it to be remedied and stating that such notice is a
“Notice of Default” hereunder;
     4. the Issuer at any time receives a final determination that it will be
treated as an association taxable as a corporation for federal income tax
purposes;
     5. the Securities and Exchange Commission or other regulatory body having
jurisdiction reaches a final determination that the Issuer is an “investment
company” within the meaning of the Investment Company Act; or
     6. an Insolvency Event shall have occurred with respect to the Issuer.
B. Acceleration of Maturity; Rescission and Annulment.
          If an Event of Default referred to in clause (f) of Section 9.2 has
occurred, the unpaid principal amount of all Series of Investor Notes, together
with interest accrued but unpaid thereon, and all other amounts due to the
Investor Noteholders under this Indenture, shall immediately and without further
act become due and payable. If an Event of Default referred to in clause (a),
(b), (d) or (e) of Section 9.1 has occurred, then the Indenture Trustee or the
Holders of a Majority in Interest of each Series of Outstanding Investor Notes
may declare all of the Investor Notes to be immediately due and payable, by a
notice in writing to the Issuer (and to the Indenture Trustee if given by the
Investor Noteholders), and upon any such declaration the unpaid principal amount
of the Investor Notes, together with accrued and unpaid interest thereon through
the date of

-45-



--------------------------------------------------------------------------------



 



acceleration, shall become immediately due and payable. If an Event of Default
referred to in clause (c) of Section 9.1 shall occur and be continuing with
respect to any Series of Investor Notes, then and in every such case the
Indenture Trustee or Holders of a Majority in Interest of such Series of
Investor Notes may declare all the Investor Notes of such Series to be
immediately due and payable, by a notice in writing to the Issuer (and to the
Indenture Trustee if given by the Investor Noteholders), and upon any such
declaration the unpaid principal amount of such Investor Notes, together with
accrued and unpaid interest thereon through the date of acceleration, shall
become immediately due and payable.
          At any time after such declaration of acceleration of maturity has
been made with respect to the Investor Notes (or a particular Series of Investor
Notes) and before a judgment or decree for payment of the money due has been
obtained by the Indenture Trustee as hereinafter in this Article 9, provided,
the Holders of a Majority in Interest of each Series of Outstanding Investor
Notes (or, in the case of the acceleration of a particular Series of Investor
Notes, the Holders of a Majority in Interest of the Investor Notes of such
Series), by written notice to the Issuer and the Indenture Trustee, may rescind
and annul such declaration and its consequences; provided, that, no such
rescission shall affect any subsequent default or impair any right consequent
thereto.
C. Collection of Indebtedness and Suits for Enforcement by the Indenture
Trustee.
          1. The Issuer covenants that if (i) default is made in the payment of
any interest on any Investor Note when the same becomes due and payable, and
such default continues for a period of five Business Days or (ii) default is
made in the payment of the principal of any Investor Note when the same becomes
due and payable, by acceleration or at stated maturity, the Issuer will, upon
demand of the Indenture Trustee, pay to it, for the benefit of the Holders of
such Investor Notes, the whole amount then due and payable on such Investor
Notes for principal and interest, with interest upon the overdue principal, and,
to the extent payment at such rate of interest shall be legally enforceable,
upon overdue installments of interest, at the Note Rate borne by the Investor
Notes, and in addition thereto such further amount as shall be sufficient to
cover the costs and expenses of collection, including the reasonable
compensation, expenses, disbursements and advances of the Indenture Trustee and
its agents and counsel.
          2. In case the Issuer shall fail forthwith to pay such amounts upon
such demand, the Indenture Trustee, in its own name and as trustee of an express
trust, may institute a proceeding for the collection of the sums so due and
unpaid, and may prosecute such proceeding to judgment or final decree, and may
enforce the same against the Issuer or other obligor upon such Investor Notes
and collect in the manner provided by law out of the

-46-



--------------------------------------------------------------------------------



 



property of the Issuer or other obligor upon such Investor Notes, wherever
situated, the moneys adjudged or decreed to be payable.
          3. If an Event of Default occurs and is continuing, the Indenture
Trustee may, as more particularly provided in Section 9.4, in its discretion,
proceed to protect and enforce its rights and the rights of the Investor
Noteholders, by such appropriate proceedings as the Indenture Trustee shall deem
most effective to protect and enforce any such rights, whether for the specific
enforcement of any covenant or agreement in this Indenture or in aid of the
exercise of any power granted herein, or to enforce any other proper remedy or
legal or equitable right vested in the Indenture Trustee by this Indenture or by
law.
          4. In case there shall be pending, relative to the Issuer or any other
obligor upon the Investor Notes or any Person having or claiming an ownership
interest in the Issuer Assets, proceedings under the Bankruptcy Code or any
other applicable Federal or state bankruptcy, insolvency or other similar law,
or in case a receiver, assignee or trustee in bankruptcy or reorganization,
liquidator, sequestrator or similar official shall have been appointed for or
taken possession of the Issuer or its property or such other obligor or Person,
or in the case of any other comparable judicial proceedings relative to the
Issuer or other obligor upon the Investor Notes, or to the creditors or property
of the Issuer or such other obligor, the Indenture Trustee, irrespective of
whether the principal of any Investor Notes shall then be due and payable as
therein expressed or by declaration or otherwise and irrespective of whether the
Indenture Trustee shall have made any demand pursuant to the provisions of this
Section, shall be entitled and empowered, by intervention in such proceedings or
otherwise:
     a. to file and prove a claim or claims for the whole amount of principal
and interest owing and unpaid in respect of the Investor Notes and to file such
other papers or documents as may be necessary or advisable in order to have the
claims of the Indenture Trustee (including any claim for reasonable compensation
to the Indenture Trustee and each predecessor Indenture Trustee, and their
respective agents, attorneys and counsel, and for reimbursement of all expenses
and liabilities incurred, and all advances made, by the Indenture Trustee and
each predecessor Indenture Trustee, except as a result of negligence, bad faith
or willful misconduct) and of the Investor Noteholders allowed in such
proceedings;
     b. unless prohibited by applicable law and regulations, to vote on behalf
of the Holders of the Investor Notes in any election of a trustee, a standby
trustee or person performing similar functions in any such proceedings;

-47-



--------------------------------------------------------------------------------



 



     c. to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute all amounts received with
respect to the claims of the Investor Noteholders and of the Indenture Trustee
on their behalf; and
     d. to file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Indenture Trustee or
the Holders of the Investor Notes allowed in any judicial proceedings relative
to the Issuer, its creditors and its property;
and any trustee, receiver, liquidator, custodian or other similar official in
any such proceeding is hereby authorized by each of such Investor Noteholders to
make payments to the Indenture Trustee, and, in the event that the Indenture
Trustee shall consent to the making of payments directly to such Investor
Noteholders, to pay to the Indenture Trustee such amounts as shall be sufficient
to cover reasonable compensation to the Indenture Trustee, each predecessor
Indenture Trustee and their respective agents, attorneys and counsel, and all
other expenses and liabilities incurred, and all advances made, by the Indenture
Trustee and each predecessor Indenture Trustee except as a result of negligence
or bad faith.
          5. Nothing herein contained shall be deemed to authorize the Indenture
Trustee to authorize or consent to or vote for or accept or adopt on behalf of
any Investor Noteholder any plan of reorganization, arrangement, adjustment or
composition affecting the Investor Notes or the rights of any Holder thereof or
to authorize the Indenture Trustee to vote in respect of the claim of any
Investor Noteholder in any such proceeding except, as aforesaid, to vote for the
election of a trustee in bankruptcy or similar person.
          6. All rights of action and of asserting claims under this Indenture,
or under any of the Investor Notes, may be enforced by the Indenture Trustee
without the possession of any of the Investor Notes or the production thereof in
any trial or other proceedings relative thereto, and any such action or
proceedings instituted by the Indenture Trustee shall be brought in its own name
as trustee of an express trust, and any recovery of judgment, subject to the
payment of the expenses, disbursements and compensation of the Indenture
Trustee, each predecessor Indenture Trustee and their respective agents and
attorneys, shall be for the ratable benefit of the Holders of the Investor
Notes.
          7. In any proceedings brought by the Indenture Trustee (and also any
proceedings involving the interpretation of any provision of this Indenture to
which the Indenture Trustee shall be a party), the Indenture Trustee shall be
held to represent all the Holders of the Investor

-48-



--------------------------------------------------------------------------------



 



Notes, and it shall not be necessary to make any Investor Noteholder a party to
any such proceedings.
D. Remedies; Priorities.
          1. If an Event of Default shall have occurred and be continuing with
respect to any Series of Outstanding Investor Notes and such Series of Investor
Notes has been accelerated under Section 9.4, the Indenture Trustee may
institute proceedings to enforce the obligations of the Issuer hereunder in its
own name and as trustee of an express trust for the collection of all amounts
then payable on the Investor Notes of such Series or under this Indenture with
respect thereto, whether by declaration or otherwise, enforce any judgment
obtained, and collect from the Issuer and any other obligor upon such Investor
Notes moneys adjudged due.
          2. If an Event of Default shall have occurred and be continuing with
respect to all Series of Outstanding Investor Notes and all Series of
Outstanding Investor Notes have been accelerated under Section 9.2, the
Indenture Trustee (subject to Section 9.5) may do one or more of the following:
     a. institute proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Issuer Assets;
     b. exercise any remedies of a secured party under the UCC and take any
other appropriate action to protect and enforce the rights and remedies of the
Indenture Trustee and the Holders of the Investor Notes; and
     c. in the case of an Event of Default referred to in clause (a) or (b) of
Section 9.1, sell the Issuer Assets or any portion thereof or rights or interest
therein, at one or more public or private sales called and conducted in any
manner permitted by law;
provided that the Indenture Trustee may not sell or otherwise liquidate the
Issuer Assets following an Event of Default referred to in clause (a) or (b) of
Section 9.1, unless (A) the Holders of Investor Notes representing 100% of the
Aggregate Invested Amount consent thereto, (B) the proceeds of such sale or
liquidation distributable to the Investor Noteholders are sufficient to
discharge in full all amounts then due and unpaid upon the Investor Notes for
principal and interest, or (C) (1) the Indenture Trustee determines that the
Issuer Assets will not continue to provide sufficient funds for the payment of
principal of and interest on the Investor Notes as they would have become due if
the Investor Notes had not been declared due and payable and (2) the Indenture
Trustee obtains the consent of a Majority in Interest of the Holders of each
Series of Outstanding Investor Notes. In determining such

-49-



--------------------------------------------------------------------------------



 



sufficiency or insufficiency with respect to clause (B) and (C), the Indenture
Trustee may, but need not, obtain and rely upon an opinion of an Independent
investment banking or accounting firm of national reputation as to the
feasibility of such proposed action and as to the sufficiency of the Issuer
Assets for such purpose.
          3. If the Indenture Trustee collects any money or property pursuant to
this Article 9, such money or property shall be held by the Indenture Trustee as
additional collateral hereunder and the Indenture Trustee shall pay out such
money or property in the following order:
          FIRST: to the Indenture Trustee for amounts due under Section 10.6;
and
     SECOND: to the Collection Account for distribution in accordance with the
provisions of Article 5.
E. Optional Preservation of the Issuer Assets.
          If the Investor Notes of each Series Outstanding have been declared to
be due and payable under Section 9.2 following an Event of Default and such
declaration and its consequences have not been rescinded and annulled, the
Indenture Trustee may, but need not, elect to maintain possession of the Issuer
Assets. It is the desire of the parties hereto and the Investor Noteholders that
there be at all times sufficient funds for the payment of principal of and
interest on the Investor Notes, and the Indenture Trustee shall take such desire
into account when determining whether to maintain possession of the Issuer
Assets. In determining whether to maintain possession of the Issuer Assets, the
Indenture Trustee may, but need not, obtain and rely upon an opinion of an
Independent investment banking or accounting firm of national reputation as to
the feasibility of such proposed action and as to the sufficiency of the Issuer
Assets for such purpose. Nothing contained in this Section 9.5 shall be
construed to require the Indenture Trustee to preserve the Issuer Assets
securing the Issuer Obligations if prohibited by applicable law or if the
Indenture Trustee is authorized, directed or permitted to liquidate the Issuer
Assets pursuant to Section 9.4(b).
F. Performance and Enforcement of Certain Obligations.
          1. Promptly following a request from the Indenture Trustee to do so
and at the Administrator’s expense, the Issuer agrees to take all such lawful
action as the Indenture Trustee may request to compel or secure the performance
and observance by SPV, the Origination Trust and the Servicer, as applicable, of
each of their respective obligations to the Issuer under or in connection with
the Transfer Agreement and the Origination Trust Documents, respectively, in
accordance with their respective terms, and

-50-



--------------------------------------------------------------------------------



 



to exercise any and all rights, remedies, powers and privileges lawfully
available to the Issuer under or in connection with the Transaction Documents to
the extent and in the manner directed by the Indenture Trustee, including the
transmission of notices of default on the part of SPV, the Origination Trust or
the Servicer thereunder and the institution of legal or administrative actions
or proceedings to compel or secure performance by SPV, the Origination Trust or
the Servicer of each of their respective obligations thereunder.
          2. If an Event of Default has occurred and is continuing with respect
to any Series of Outstanding Investor Notes, the Indenture Trustee may, and, at
the direction (which direction shall be in writing) of the Holders of a Majority
in Interest of such Series of Outstanding Investor Notes (or, if an Event of
Default with respect to more than one Series of Investor Notes has occurred, a
Majority in Interest of each Series of Investor Notes with respect to which an
Event of Default shall have occurred) shall exercise all rights, remedies,
powers, privileges and claims of the Issuer against SPV, the Origination Trust
or the Servicer under or in connection with the Transfer Agreement and the
Origination Trust Documents, including the right or power to take any action to
compel or secure performance or observance by SPV, the Origination Trust or the
Servicer of each of their respective obligations to the Issuer thereunder and to
give any consent, request, notice, direction, approval, extension or waiver
under the Transfer Agreement and the Origination Trust Documents, and any right
of the Issuer to take such action shall be suspended; provided that, if an Event
of Default has occurred and is continuing with respect to less than all Series
of Outstanding Investor Notes, the Indenture Trustee may not take any action
hereunder that is detrimental to the rights of the Holders of the Investor Notes
with respect to which no Event of Default shall have occurred.
G. Limitation on Suits.
          No Holder of any Investor Note shall have any right to institute any
proceeding, judicial or otherwise, with respect to this Indenture, or for the
appointment of a receiver or trustee, or for any other remedy hereunder, unless:
     1. such Holder has previously given written notice to the Indenture Trustee
of a continuing Event of Default;
     2. Holders of each Series of Outstanding Investor Notes holding Investor
Notes evidencing at least 25% of each Class of Investor Notes of such Series
have made written request to the Indenture Trustee to institute such proceeding
in respect of such Event of Default in its own name as the Indenture Trustee
hereunder;

-51-



--------------------------------------------------------------------------------



 



     3. such Holder or Holders have offered to the Indenture Trustee indemnity
reasonably satisfactory to it against the costs, expenses and liabilities to be
incurred in complying with such request;
     4. the Indenture Trustee for 60 days after its receipt of such notice,
request and offer of indemnity has failed to institute such proceedings; and
     5. no direction inconsistent with such written request has been given to
the Indenture Trustee during such 60-day period by the Holders of a Majority in
Interest of each Series of Outstanding Investor Notes;
it being understood and intended that no one or more Holders of the Investor
Notes shall have any right in any manner whatever by virtue of, or by availing
of, any provision of this Indenture to affect, disturb or prejudice the rights
of any other Holders of the Investor Notes or to obtain or to seek to obtain
priority or preference over any other Holders or to enforce any right under this
Indenture, except in the manner herein provided.
          In the event the Indenture Trustee shall receive conflicting or
inconsistent requests and indemnity from two or more groups of Holders of
Investor Notes, each representing less than a Majority in Interest of each
Series of Outstanding Investor Notes, the Indenture Trustee shall act at the
direction of the group of Holders of Investor Notes with the greater amount of
Investor Notes, however, should the Indenture Trustee receive conflicting or
inconsistent requests on indemnity from two or more groups of Holders with an
equal amount of Investor Notes the Indenture Trustee in its sole discretion may
determine what action, if any, shall be taken, notwithstanding any other
provisions of this Indenture.
H. Unconditional Rights of Investor Noteholders to Receive Principal and
Interest. Notwithstanding any other provisions in this Indenture, the Holder of
any Investor Note shall have the right, which is absolute and unconditional, to
receive payment of the principal of and interest, if any, on such Investor Note
on or after the respective due dates thereof expressed in such Investor Note or
in this Indenture and to institute suit for the enforcement of any such payment,
and such right shall not be impaired without the consent of such Holder.
I. Restoration of Rights and Remedies.
          If the Indenture Trustee or any Investor Noteholder has instituted any
Proceeding to enforce any right or remedy under this Indenture and such
Proceeding has been discontinued or abandoned for any reason or has been
determined adversely to the Indenture Trustee or to such Investor

-52-



--------------------------------------------------------------------------------



 



Noteholder, then and in every such case the Issuer, the Indenture Trustee and
the Investor Noteholders shall, subject to any determination in such Proceeding,
be restored severally and respectively to their former positions hereunder, and
thereafter all rights and remedies of the Indenture Trustee and the Investor
Noteholders shall continue as though no such Proceeding had been instituted.
J. Rights and Remedies Cumulative.
          No right or remedy herein conferred upon or reserved to the Indenture
Trustee or to the Investor Noteholders is intended to be exclusive of any other
right or remedy, and every right and remedy shall, to the extent permitted by
law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.
K. Delay or Omission Not a Waiver.
          No delay or omission of the Indenture Trustee or any Holder of any
Investor Note to exercise any right or remedy accruing upon any Default or Event
of Default shall impair any such right or remedy or constitute a waiver of any
such Default or Event of Default or an acquiescence therein. Every right and
remedy given by this Article 9 or by law to the Indenture Trustee or to the
Investor Noteholders may be exercised from time to time, and as often as may be
deemed expedient, by the Indenture Trustee or by the Investor Noteholders, as
the case may be.
L. Control by Investor Noteholders.
          The Holders of a Majority in Interest of each Series of Outstanding
Investor Notes shall have the right to direct the time, method and place of
conducting any proceeding for any remedy available to the Indenture Trustee with
respect to the Investor Notes or exercising any trust or power conferred on the
Indenture Trustee; provided that
     1. such direction shall not be in conflict with any rule of law or with
this Indenture;
     2. if an Event of Default is with respect to less than all Series of
Outstanding Investor Notes, then the Indenture Trustee’s rights and remedies
shall be limited to the rights and remedies pertaining only to those Series of
Investor Notes with respect to which such Event of Default has occurred and the
Indenture Trustee shall exercise such rights and remedies at the direction of
the

-53-



--------------------------------------------------------------------------------



 



Holders of a Majority in Interest of all such Series of Investor Notes;
     3. subject to the express terms of Section 9.4, any direction to the
Indenture Trustee to sell or liquidate the Issuer Assets shall be by the Holders
of Investor Notes representing not less than 100% of the Aggregate Invested
Amount;
     4. if the conditions set forth in Section 9.5 have been satisfied and the
Indenture Trustee elects to retain the Issuer Assets pursuant to such Section,
then any direction to the Indenture Trustee by Holders of Investor Notes
representing less than 100% of the Aggregate Invested Amount to sell or
liquidate the Issuer Assets shall be of no force and effect;
     5. the Indenture Trustee may take any other action deemed proper by the
Indenture Trustee that is not inconsistent with such direction; and
     6. such direction shall be in writing;
provided, further, that, subject to Section 10.1, the Indenture Trustee need not
take any action that it determines might involve it in liability or might
materially adversely affect the rights of any Investor Noteholders not
consenting to such action.
M. Waiver of Past Defaults.
          Prior to the declaration of the acceleration of the maturity of the
Investor Notes of any Series as provided in Section 9.2, the Holders of the
Investor Notes of not less than a Majority in Interest of such Series of
Outstanding Investor Notes may, on behalf of all such Holders, waive any past
Default or Event of Default and its consequences except a Default (a) in payment
of principal of or interest on any of the Investor Notes or (b) in respect of a
covenant or provision hereof which cannot be modified or amended without the
consent of the Holder of each Investor Note. In the case of any such waiver, the
Issuer, the Indenture Trustee and the Holders of the Investor Notes of such
Outstanding Series shall be restored to their former positions and rights
hereunder, respectively; but no such waiver shall extend to any subsequent or
other Default or impair any right consequent thereto.
          Upon any such waiver, such Default shall cease to exist and be deemed
to have been cured and not to have occurred, and any Event of Default arising
therefrom shall be deemed to have been cured and not to have occurred, for every
purpose of this Indenture; but no such waiver shall extend to any subsequent or
other Default or Event of Default or impair any

-54-



--------------------------------------------------------------------------------



 



right consequent thereto. The Issuer shall give prompt written notice of any
waiver to the Rating Agencies.
N. Undertaking for Costs. All parties to this Indenture agree, and each Holder
of any Investor Note by such Holder’s acceptance thereof shall be deemed to have
agreed, that any court may in its discretion require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Indenture Trustee for any action taken, suffered or omitted by it as the
Indenture Trustee, the filing by any party litigant in such Proceeding of an
undertaking to pay the costs of such Proceeding, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such Proceeding, having due regard to the merits
and good faith of the claims or defenses made by such party litigant; but the
provisions of this Section shall not apply to (a) any suit instituted by the
Indenture Trustee, (b) any suit instituted by any Investor Noteholder or group
of Investor Noteholders, in each case holding in the aggregate more than 10% of
the Invested Amount of any Series of Investor Notes, or (c) any suit instituted
by any Investor Noteholder for the enforcement of the payment of principal of or
interest on any Investor Note on or after the respective due dates expressed in
such Investor Note and in this Indenture.
O. Waiver of Stay or Extension Laws.
          The Issuer covenants (to the extent that it may lawfully do so) that
it will not at any time insist upon, or plead or in any manner whatsoever, claim
or take the benefit or advantage of, any stay or extension law wherever enacted,
now or at any time hereafter in force, that may affect the covenants or the
performance of this Indenture; and the Issuer (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Indenture Trustee, but will suffer and permit the
execution of every such power as though no such law had been enacted.
P. Action on Investor Notes.
          The Indenture Trustee’s right to seek and recover judgment on the
Investor Notes or under this Indenture shall not be affected by the seeking,
obtaining or application of any other relief under or with respect to this
Indenture. Neither the lien of this Indenture nor any rights or remedies of the
Indenture Trustee or the Investor Noteholders shall be impaired by the recovery
of any judgment by the Indenture Trustee against the Issuer or by the levy of
any execution under such judgment upon any portion of the Issuer Assets or upon
any of the assets of the Issuer.

-55-



--------------------------------------------------------------------------------



 



ARTICLE IX.
THE INDENTURE TRUSTEE
A. Duties of the Indenture Trustee.
          1. If an Amortization Event or Event of Default has occurred and is
continuing, the Indenture Trustee shall exercise such of the rights and powers
vested in it by this Indenture, and use the same degree of care and skill in
their exercise, as a prudent man would exercise or use under the circumstances
in the conduct of his own affairs.
          2. The Indenture Trustee, upon receipt of all resolutions,
certificates, statements, opinions, reports, documents, orders or other
instruments furnished to the Indenture Trustee which are specifically required
to be furnished pursuant to any provision of this Indenture or any of the other
Transaction Documents, shall examine them to determine whether they
substantially conform to the requirements of this Indenture or such other
Transaction Document, as the case may be; provided, however, that the Indenture
Trustee shall not be responsible for the content of any resolution, certificate,
statement, opinion, report, document, order or other instrument furnished by the
Servicer, the Administrator or the Issuer hereunder.
          3. Subject to subsection 10.1(a), no provision of this Indenture shall
be construed to relieve the Indenture Trustee from liability for its own
negligent action, its own negligent failure to act or its own bad faith or
wilful misconduct; provided, however, that:
     a. the Indenture Trustee shall not be liable for an error of judgment made
in good faith by a Responsible Officer of the Indenture Trustee, unless it shall
be proved that the Indenture Trustee was negligent in ascertaining the pertinent
facts nor shall the Indenture Trustee be liable with respect to any action it
takes or omits to take in good faith in accordance with this Indenture or in
accordance with a direction received by it pursuant to Section 9.12;
     b. the Indenture Trustee shall not be charged with knowledge of any Event
of Default unless a Responsible Officer of the Indenture Trustee obtains actual
knowledge thereof or receives written notice thereof;
     c. the Indenture Trustee shall not be charged with knowledge of any failure
by any Person to comply with its obligations under the Transaction Documents
unless a Responsible Officer of the

-56-



--------------------------------------------------------------------------------



 



Indenture Trustee obtains actual knowledge of such failure or receives written
notice thereof;
     d. prior to the occurrence of an Amortization Event or an Event of Default,
and after the curing of all such Amortization Events or Events of Default which
may have occurred, the duties and obligations of the Indenture Trustee shall be
determined solely by the express provisions of this Indenture, the Indenture
Trustee shall be obligated to perform only such duties and obligations as are
specifically set forth in this Indenture and no implied covenants or obligations
shall be read into this Indenture against the Indenture Trustee;
     e. anything in this Indenture to the contrary notwithstanding, in no event
shall the Indenture Trustee be liable for special, indirect or consequential
loss or damage of any kind whatsoever (including but not limited to lost
profits), even if the Indenture Trustee has been advised of the likelihood of
such loss or damage and regardless of the form of action; and
     f. subject to the other provisions of this Indenture and without limiting
the generality of this Section 10.01, the Indenture Trustee shall have no duty
(A) to record, file, or deposit this Indenture, the Transaction Documents or any
agreement referred to herein or therein or any financing statement or
continuation statement evidencing a security interest, or to maintain any such
recording or filing or depositing or to rerecord, refile, or redeposit any
thereof, (B) to insure the Issuer Assets and (C) to pay or discharge any tax,
assessment, or other governmental charge or any lien or encumbrance of any kind
owing with respect to assessed or levied against, any part of the Collateral
other than from funds available in the Collection Account.
          4. The Indenture Trustee shall not be required to expend or risk its
own funds or otherwise incur financial liability in the performance of any of
its duties hereunder, or in the exercise of any of its rights or powers, if
there is reasonable ground for believing that the repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it, and none of the provisions contained in this Indenture shall in any event
require the Indenture Trustee to perform, or be responsible for the manner of
performance of, any of the obligations of any Person under any of the
Transaction Documents.
          5. Except for actions expressly authorized by this Indenture, the
Indenture Trustee shall take no action reasonably likely to impair the security
interests created hereunder in any of the Issuer Assets

-57-



--------------------------------------------------------------------------------



 



now existing or hereafter created or to impair the value of any of the Issuer
Assets now existing or hereafter created.
          6. In the event that the Paying Agent or the Transfer Agent and
Registrar shall fail to perform any obligation, duty or agreement in the manner
or on the day required to be performed by the Paying Agent or the Transfer Agent
and Registrar, as the case may be, under this Indenture, the Indenture Trustee
shall be obligated promptly to perform such obligation, duty or agreement in the
manner so required.
B. Rights of the Indenture Trustee.
     Except as otherwise provided by Section 10.1:
     1. The Indenture Trustee may conclusively rely and shall be fully protected
in acting or refraining from acting based upon any document believed by it to be
genuine and to have been signed by or presented by the proper person.
     2. The Indenture Trustee may consult with counsel of its selection and the
written advice of such counsel or any Opinion of Counsel shall be full and
complete authorization and protection from liability in respect of any action
taken, suffered or omitted by it hereunder in good faith and in reliance
thereon.
     3. The Indenture Trustee may act through agents, custodians and nominees
and shall not be liable for any misconduct or negligence on the part of, or for
the supervision of, any such agent, custodian or nominee so long as such agent,
custodian or nominee is appointed with due care.
     4. The Indenture Trustee shall not be liable for any action it takes or
omits to take in good faith which it believes to be authorized or within its
rights or powers conferred upon it by the Indenture; provided, that the
Indenture Trustee’s conduct does not constitute wilful misconduct, negligence or
bad faith.
     5. Prior to the occurrence of an Event of Default and after the curing of
all Events of Default that may have occurred, the Indenture Trustee shall be
under no obligation to institute, conduct or defend any litigation hereunder or
in relation hereto and shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, bond, or other paper
or document, unless requested in writing to do so by Holders of the Investor
Notes evidencing not less than 25% of the Invested Amount of any Series of
Investor Notes; provided, however,

-58-



--------------------------------------------------------------------------------



 



that if the payment within a reasonable time to the Indenture Trustee of the
costs, expenses, or liabilities likely to be incurred by it in instituting,
conducting or defending any litigation hereunder or in relation hereto or in the
making of such investigation shall be, in the opinion of the Indenture Trustee,
not reasonably assured to the Indenture Trustee by the security afforded to it
by the terms of this Indenture, the Indenture Trustee may require reasonable
indemnity against such cost, expense, or liability or payment of such expenses
as a condition precedent to so proceeding. The reasonable expense of every such
examination shall be paid by the Issuer or by the Administrator at the direction
of the Issuer or, if paid by the Indenture Trustee, shall be reimbursed by the
Issuer or by the Administrator at the direction of the Issuer upon demand.
     6. The Indenture Trustee shall not be liable for any losses or liquidation
penalties in connection with Permitted Investments, unless such losses or
liquidation penalties were incurred through the Indenture Trustee’s own willful
misconduct, negligence or bad faith.
     7. The Indenture Trustee shall not be liable for the acts or omissions of
any successor to the Indenture Trustee so long as such acts or omissions were
not the result of the negligence, bad faith or willful misconduct of Chase.
     8. The right of the Indenture Trustee to perform any discretionary act
enumerated in this Indenture shall not be construed as a duty, and the Indenture
Trustee shall not be answerable for other than its negligence or wilful
misconduct in the performance of such act.
     9. The Indenture Trustee shall not be required to give any bond or surety
in respect of the execution of the Trust created hereby or the powers granted
hereunder.
C. Indenture Trustee’s Disclaimer.
          The Indenture Trustee assumes no responsibility for the correctness of
the recitals contained herein and in the Investor Notes (other than the
certificate of authentication on the Investor Notes). Except as set forth in
Section 10.11, the Indenture Trustee makes no representations as to the validity
or sufficiency of this Indenture or of the Investor Notes (other than the
certificate of authentication on the Investor Notes) or of any of the Issuer
Assets. The Indenture Trustee shall not be accountable for the use or
application by the Issuer of any of the Investor Notes or of the proceeds of
such Investor Notes, or for the use or application of any funds paid to the
Issuer in respect of the Issuer Assets.

-59-



--------------------------------------------------------------------------------



 



D. Indenture Trustee May Own Investor Notes.
          The Indenture Trustee in its individual or any other capacity may
become the owner or pledgee of Investor Notes with the same rights as it would
have if it were not the Indenture Trustee.
E. Notice of Defaults.
          If a Default or an Event of Default or a Potential Amortization Event
or an Amortization Event occurs and is continuing and if it is either actually
known or written notice of the existence thereof has been delivered to a
Responsible Officer of the Indenture Trustee, the Indenture Trustee shall mail
to each Noteholder notice thereof within 45 days after such knowledge or notice
occurs. Except in the case of a Default in accordance with the provisions of
Section 313(c) of the TIA in payment of principal of or interest on any Investor
Note (including payments pursuant to the mandatory redemption provisions of such
Investor Note), the Indenture Trustee may withhold the notice if and so long as
a committee of its Responsible Officers in good faith determines that
withholding the notice is in the interest of the Investor Noteholders.
F. Compensation.
          The Issuer shall cause the Administrator pursuant to the
Administration Agreement to pay to the Indenture Trustee from time to time
reasonable compensation for its services. The Indenture Trustee’s compensation
shall not be limited by any law on compensation of a trustee of an express
trust. The Issuer shall cause the Administrator pursuant to the Administration
Agreement to reimburse the Indenture Trustee for all reasonable out-of-pocket
expenses incurred or made by it, including costs of collection, in addition to
the compensation for its services. Such expenses shall include the reasonable
compensation and expenses, disbursements and advances of the Indenture Trustee’s
agents, counsel, accountants and experts. The Issuer shall cause the
Administrator pursuant to the Administration Agreement to indemnify the
Indenture Trustee against any and all loss, liability or expense (including the
reasonable fees of counsel) incurred by it in connection with the administration
of this trust and the performance of its duties hereunder. The Indenture Trustee
shall notify the Issuer and the Administrator promptly of any claim for which it
may seek indemnity; provided, however, a failure by the Indenture Trustee to
promptly notify the Issuer and the Administrator of a claim for which it may
seek indemnity shall not relieve the Administrator from its obligation to
indemnify the Indenture Trustee.
          The Administrator’s payment obligations to the Indenture Trustee
pursuant to this Section 10.06 shall survive the resignation or termination of
the Indenture Trustee and the discharge of this Indenture.

-60-



--------------------------------------------------------------------------------



 



When the Indenture Trustee incurs expenses after the occurrence of a Default
specified in Section 8.1(f) with respect to the Issuer, the expenses are
intended to constitute expenses of administration under the Bankruptcy Code or
any other applicable federal or state bankruptcy, insolvency or similar law.
G. Eligibility Requirements for Indenture Trustee.
          The Indenture Trustee hereunder shall at all times be a corporation
organized and doing business under the laws of the United States or any state
thereof authorized under such laws to exercise corporate trust powers, having a
long-term unsecured debt rating of at least “Baa3” by Moody’s and “BBB-” by
Standard & Poor’s having, in the case of an entity that is subject to risk-based
capital adequacy requirements, risk-based capital of at least $50,000,000 or, in
the case of an entity that is not subject to risk-based capital adequacy
requirements, having a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal or state authority, and shall
satisfy the requirements for a trustee set forth in paragraph (a)(4)(i) of
Rule 3a-7 under the Investment Company Act. If such corporation publishes
reports of condition at least annually, pursuant to law or to the requirements
of the aforesaid supervising or examining authority, then for the purpose of
this Section 10.7, the risk- based capital or the combined capital and surplus
of such corporation, as the case may be, shall be deemed to be its risk-based
capital or combined capital and surplus as set forth in the most recent report
of condition so published.
          If this Indenture is qualified under the TIA, the Indenture Trustee
shall at all times satisfy the requirements of TIA Section 310(a) and the
Indenture Trustee shall comply with TIA Section 310(b), including the optional
provision permitted by the second sentence of TIA Section 310(b)(9); provided
that there shall be excluded from the operation of TIA Section 310(b)(1) any
indenture or indentures under which other securities of the Issuer are
outstanding if the requirements for such exclusion set forth in the TIA
Section 310(b)(1) are met.
          If at any time the Indenture Trustee ceases to be eligible in
accordance with the provisions of this Section 10.7, the Indenture Trustee shall
resign immediately in the manner and with the effect specified in Section 10.8.
H. Resignation or Removal of Indenture Trustee.
          1. The Indenture Trustee may give notice of its intent to resign at
any time by so notifying the Issuer. The Holders of a Majority in Interest of
each Series of Outstanding Investor Notes may remove the Indenture Trustee by so
notifying the Indenture Trustee and may appoint a

-61-



--------------------------------------------------------------------------------



 



successor Indenture Trustee. The Issuer shall remove the Indenture Trustee if:

  a.   the Indenture Trustee fails to comply with Section 10.7;     b.   the
Indenture Trustee is adjudged bankrupt or insolvent;     c.   a receiver or
other public officer takes charge of the Indenture Trustee or its property; or  
  d.   the Indenture Trustee otherwise becomes incapable of acting.

          2. If the Indenture Trustee gives notice of its intent to resign or is
removed or if a vacancy exists in the office of the Indenture Trustee for any
reason (the Indenture Trustee in such event being referred to herein as the
retiring Indenture Trustee), the Issuer shall promptly appoint a successor
Indenture Trustee.
          3. A successor Indenture Trustee shall deliver a written acceptance of
its appointment to the retiring Indenture Trustee and to the Issuer and
thereupon the resignation or removal of the Indenture Trustee shall become
effective, and the successor Indenture Trustee, without any further act, deed or
conveyance shall have all the rights, powers and duties of the Indenture Trustee
under this Indenture. The successor Indenture Trustee shall mail a notice of its
succession to Noteholders. The retiring Indenture Trustee shall promptly
transfer all property held by it as the Indenture Trustee to the successor
Indenture Trustee.
          4. If a successor Indenture Trustee does not take office within
60 days after the retiring Indenture Trustee gives notice of its intent to
resign or is removed, the retiring Indenture Trustee, the Issuer or the Holders
of a Majority in Interest of each Series of Outstanding Investor Notes may
petition any court of competent jurisdiction for the appointment of a successor
Indenture Trustee.
          5. If the Indenture Trustee fails to comply with Section 10.7, any
Investor Noteholder may petition any court of competent jurisdiction for the
removal of the Indenture Trustee and the appointment of a successor Indenture
Trustee.
          6. Any resignation or removal of the Indenture Trustee and appointment
of a successor Indenture Trustee pursuant to any of the provisions of this
Section shall not become effective until acceptance of

-62-



--------------------------------------------------------------------------------



 



appointment by the successor Indenture Trustee pursuant to Section 10.8(c) and
payment of all fees and expenses owed to the outgoing Indenture Trustee.
          7. Notwithstanding the resignation or removal of the Indenture Trustee
pursuant to this Section, the Issuer’s and the Administrator’s obligations under
Section 10.6 shall continue for the benefit of the retiring Indenture Trustee.
The Indenture Trustee shall not be liable for the acts or omissions of any
successor Indenture Trustee.
I. Successor Indenture Trustee by Merger.
          If the Indenture Trustee consolidates with, merges or converts into,
or transfers all or substantially all its corporate trust business or assets to,
another corporation or banking association, the resulting, surviving or
transferee corporation without any further act shall be the successor Indenture
Trustee. The Indenture Trustee shall provide the Issuer and the Rating Agencies
written notice of any such transaction.
          In case at the time such successor or successors by merger, conversion
or consolidation to the Indenture Trustee shall succeed to the trusts created by
this Indenture any of the Investor Notes shall have been authenticated but not
delivered, any such successor to the Indenture Trustee may adopt the certificate
of authentication of any predecessor Indenture Trustee, and deliver such
Investor Notes so authenticated; and in case at that time any of the Investor
Notes shall not have been authenticated, any successor Indenture Trustee may
authenticate such Investor Notes either in the name of any predecessor Indenture
Trustee hereunder or in the name of the successor Indenture Trustee; and in all
such cases such certificate of authentication shall have the same full force as
is provided anywhere in the Investor Notes or in this Indenture with respect to
the certificate of authentication of the Indenture Trustee.
J. Appointment of Co-Indenture Trustee or Separate Indenture Trustee.
          1. Notwithstanding any other provisions of this Indenture or any
Indenture Supplement, at any time, for the purpose of meeting any legal
requirements of any jurisdiction in which any part of the Collateral may at the
time be located, the Indenture Trustee shall have the power and may execute and
deliver all instruments to appoint one or more persons to act as a co-Indenture
Trustee or co-Indenture Trustees, or separate Indenture Trustee or separate
Indenture Trustees, of all or any part of the Collateral, and to vest in such
Person or Persons, in such capacity and for the benefit of the Noteholders, such
title to the Collateral, or any part thereof, and, subject to the other
provisions of this Section 10.10, such powers, duties, obligations, rights and
trusts as the Indenture Trustee may consider necessary or desirable. No
co-Indenture Trustee or separate Indenture Trustee hereunder shall be required
to meet the terms of

-63-



--------------------------------------------------------------------------------



 



eligibility as a successor Indenture Trustee under Section 10.7 and no notice to
Investor Noteholders of the appointment of any co-Indenture Trustee or separate
Indenture Trustee shall be required under Section 10.8. No co-Indenture Trustee
shall be appointed without the consent of the Issuer unless such appointment is
required as a matter of state law or to enable the Indenture Trustee to perform
its functions hereunder.
          2. Every separate Indenture Trustee and co-Indenture Trustee shall, to
the extent permitted by law, be appointed and act subject to the following
provisions and conditions:
          a. The Investor Notes of each Series shall be authenticated and
delivered solely by the Indenture Trustee or an authenticating agent appointed
by the Indenture Trustee;
          b. All rights, powers, duties and obligations conferred or imposed
upon the Indenture Trustee shall be conferred or imposed upon and exercised or
performed by the Indenture Trustee and such separate Indenture Trustee or
co-Indenture Trustee jointly (it being understood that such separate Indenture
Trustee or co-Indenture Trustee is not authorized to act separately without the
Indenture Trustee joining in such act), except to the extent that under any law
of any jurisdiction in which any particular act or acts are to be performed, the
Indenture Trustee shall be incompetent or unqualified to perform, such act or
acts, in which event such rights, powers, duties and obligations (including the
holding of title to the Assets or any portion thereof in any such jurisdiction)
shall be exercised and performed singly by such separate Indenture Trustee or
co-Indenture Trustee, but solely at the direction of the Indenture Trustee;
          c. No Indenture Trustee hereunder shall be personally liable by reason
of any act or omission of any
          d. The Indenture Trustee may at any time accept the resignation of or
remove any separate Indenture Trustee or co-Indenture Trustee; and
          e. The Indenture Trustee shall remain primarily liable for the actions
of any co-Indenture Trustee.

-64-



--------------------------------------------------------------------------------



 



          3. Any notice, request or other writing given to the Indenture Trustee
shall be deemed to have been given to each of the then separate Indenture
Trustees and co-Indenture Trustees, as effectively as if given to each of them.
Every instrument appointing any separate Indenture Trustee or co-Indenture
Trustee shall refer to this Indenture and the conditions of this Article 9. Each
separate Indenture Trustee and co-Indenture Trustee, upon its acceptance of the
trusts conferred, shall be vested with the estates or property specified in its
instrument of appointment, either jointly with the Indenture Trustee or
separately, as may be provided therein, subject to all the provisions of this
Indenture and any Indenture Supplement, specifically including every provision
of this Indenture or any Indenture Supplement relating to the conduct of,
affecting the liability of, or affording protection to, the Indenture Trustee.
Every such instrument shall be filed with the Indenture Trustee and a copy
thereof given to the Issuer.
          4. Any separate Indenture Trustee or co-Indenture Trustee may at any
time constitute the Indenture Trustee, its agent or attorney-in-fact with full
power and authority, to the extent not prohibited by law, to do any lawful act
under or in respect to this Indenture or any Indenture Supplement on its behalf
and in its name. If any separate Indenture Trustee or co-Indenture Trustee shall
die, become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Indenture Trustee, to the extent permitted by law, without the appointment of a
new or successor Indenture Trustee.
          5. In connection with the appointment of a co-Indenture Trustee, the
Indenture Trustee may, at any time, at the Indenture Trustee’s sole cost and
expense, without notice to the Investor Noteholders, delegate its duties under
this Base Indenture and any Indenture Supplement to any Person who agrees to
conduct such duties in accordance with the terms hereof; provided, however, that
no such delegation shall relieve the Indenture Trustee of its obligations and
responsibilities hereunder with respect to any such delegated duties.
K. Representations and Warranties of Indenture Trustee.
          The Indenture Trustee represents and warrants to the Issuer and the
Noteholders that:
          a. The Indenture Trustee is a banking corporation organized, existing
and in good standing under the laws of the State of New York;
          b. The Indenture Trustee has full power, authority and right to
execute, deliver and perform this

-65-



--------------------------------------------------------------------------------



 



Indenture and any Indenture Supplement issued concurrently with this Indenture
and to authenticate the Investor Notes, and has taken all necessary action to
authorize the execution, delivery and performance by it of this Indenture and
any Indenture Supplement issued concurrently with this Indenture and to
authenticate the Investor Notes;
          c. This Indenture has been duly executed and delivered by the
Indenture Trustee; and
          d. The Indenture Trustee meets the requirements of eligibility as an
Indenture Trustee hereunder set forth in Section 10.7.
L. Preferential Collection of Claims Against the Issuer.
          If this Indenture is qualified under the TIA, the Indenture Trustee
shall comply with TIA Section 311(a), excluding any creditor relationship listed
in TIA Section 311(b) and an Indenture Trustee who has resigned or been removed
shall be subject to TIA Section 311(a) to the extent indicated therein.
ARTICLE X.
DISCHARGE OF INDENTURE
A. Termination of the Issuer’s Obligations.
          1. This Indenture shall cease to be of further effect (except that the
Issuer’s obligations under Section 10.6 and the Indenture Trustee’s and Paying
Agent’s obligations under Section 11.3 shall survive) when all Outstanding
Investor Notes theretofore authenticated and issued have been delivered (other
than destroyed, lost or stolen Investor Notes which have been replaced or paid)
to the Indenture Trustee for cancellation and the Issuer has paid all sums
payable hereunder.
          2. In addition, except as may be provided to the contrary in any
Indenture Supplement, the Issuer may terminate all of its obligations under this
Indenture if:
          a. The Issuer irrevocably deposits in trust with the Indenture Trustee
or at the option of the Indenture Trustee, with an Indenture Trustee reasonably
satisfactory to the Indenture Trustee and the Issuer under the terms of an
irrevocable trust agreement in form and substance satisfactory to the Indenture
Trustee, money or U.S. Government Obligations in an amount sufficient, in the

-66-



--------------------------------------------------------------------------------



 



opinion of a nationally recognized firm of independent certified public
accountants expressed in a written certification thereof delivered to the
Indenture Trustee, to pay, when due, principal and interest on the Investor
Notes to maturity or redemption, as the case may be, and to pay all other sums
payable by it hereunder; provided, however, that (1) the Indenture Trustee of
the irrevocable trust shall have been irrevocably instructed to pay such money
or the proceeds of such U.S. Government Obligations to the Indenture Trustee and
(2) the Indenture Trustee shall have been irrevocably instructed to apply such
money or the proceeds of such U.S. Government Obligations to the payment of said
principal and interest with respect to the Investor Notes;
     b. The Issuer delivers to the Indenture Trustee an Officer’s Certificate
stating that all conditions precedent to satisfaction and discharge of this
Indenture have been complied with, and an Opinion of Counsel to the same effect;
and
     c. the Rating Agency Condition is satisfied with respect to each Series of
Outstanding Investor Notes.
Then, this Indenture shall cease to be of further effect (except as provided in
this Section 11.1), and the Indenture Trustee, on demand of the Issuer, shall
execute proper instruments acknowledging confirmation of and discharge under
this Indenture.
          3. After such irrevocable deposit made pursuant to Section 11.1(b) and
satisfaction of the other conditions set forth herein, the Indenture Trustee
upon request shall acknowledge in writing the discharge of the Issuer’s
obligations under this Indenture except for those surviving obligations
specified above.
          In order to have money available on a payment date to pay principal or
interest on the Investor Notes, the U.S. Government Obligations shall be payable
as to principal or interest at least one Business Day before such payment date
in such amounts as will provide the necessary money. U.S. Government Obligations
shall not be callable at the issuer’s option.
B. Application of Trust Money.
          The Indenture Trustee or a trustee satisfactory to the Indenture
Trustee and the Issuer shall hold in trust money or U.S. Government Obligations
deposited with it pursuant to Section 11.1. The Indenture Trustee shall apply
the deposited money and the money from U.S. Government

-67-



--------------------------------------------------------------------------------



 



Obligations through the Paying Agent in accordance with this Indenture to the
payment of principal and interest on the Investor Notes.
          The provisions of this Section 11.2 shall survive the expiration or
earlier termination of this Indenture.
C. Repayment to the Issuer.
          The Indenture Trustee and the Paying Agent shall promptly pay to the
Issuer upon written request any excess money or, pursuant to Section 2.4, return
any Investor Notes held by them at any time.
          The provisions of this Section 11.3 shall survive the expiration or
earlier termination of this Indenture.
ARTICLE XI.
AMENDMENTS
A. Without Consent of the Investor Noteholders.
          Without the consent of any Investor Noteholder, the Issuer and the
Indenture Trustee, at any time and from time to time, may enter into one or more
Indenture Supplements hereto, in form satisfactory to the Indenture Trustee, for
any of the following purposes, provided that the Rating Agency Condition is met:
     1. to create a new Series of Investor Notes;
     2. to add to the covenants of the Issuer for the benefit of any Investor
Noteholders (and if such covenants are to be for the benefit of less than all
Series of Investor Notes, stating that such covenants are expressly being
included solely for the benefit of such Series) or to surrender any right or
power herein conferred upon the Issuer (provided, however, that the Issuer will
not pursuant to this Section 12.1(b) surrender any right or power it has under
the Transaction Documents);
     3. to mortgage, pledge, convey, assign and transfer to the Indenture
Trustee any property or assets as security for the Investor Notes and to specify
the terms and conditions upon which such property or assets are to be held and
dealt with by the Indenture Trustee and to set forth such other provisions in
respect thereof as may be required by the Indenture or as may, consistent with
the provisions of the Indenture, be deemed appropriate by the Issuer and the
Indenture Trustee, or to correct or amplify the

-68-



--------------------------------------------------------------------------------



 



description of any such property or assets at any time so mortgaged, pledged,
conveyed and transferred to the Indenture Trustee on behalf of the Noteholders;
     4. to cure any ambiguity, defect, or inconsistency or to correct or
supplement any provision contained herein or in any Indenture Supplement or in
any Investor Notes issued hereunder;
     5. to evidence and provide for the acceptance of appointment hereunder by a
successor Indenture Trustee with respect to the Investor Notes of one or more
Series and to add to or change any of the provisions of the Indenture as shall
be necessary to provide for or facilitate the administration of the trusts
hereunder by more than one Indenture Trustee;
     6. to correct or Indenture Supplement any provision herein which may be
inconsistent with any other provision herein or to make any other provisions
with respect to matters or questions arising under this Indenture; or
     7. if this Indenture is required to be qualified under the TIA, to modify,
eliminate or add to the provisions of this Indenture to such extent as shall be
necessary to effect the qualification of this Indenture under the TIA or under
any similar federal statute hereafter enacted and to add to this Indenture such
other provisions as may be expressly required by the TIA;
provided, however, that, as evidenced by an Opinion of Counsel delivered to the
Indenture Trustee (at the Issuer’s expense), such action shall not adversely
affect in any material respect the interests of any Investor Noteholder. Upon
the request of the Issuer, the Indenture Trustee shall join with the Issuer in
the execution of any Indenture Supplement authorized or permitted by the terms
of this Indenture and shall make any further appropriate agreements and
stipulations which may be therein contained, but the Indenture Trustee shall not
be obligated to enter into such Indenture Supplement which affects its own
rights, duties or immunities under this Indenture or otherwise.
B. With Consent of the Investor Noteholders.
          Except as provided in Section 12.1, the provisions of this Indenture
and any Indenture Supplement (unless otherwise provided in such Indenture
Supplement) and each other Transaction Document to which the Issuer is a party
may from time to time be amended, modified or waived, if such amendment,
modification or waiver is in writing and consented to in writing by the Issuer,
the Indenture Trustee and the Holders of a Majority in Interest of each Series
of Outstanding Investor Notes; provided that, if such

-69-



--------------------------------------------------------------------------------



 



amendment, modification or waiver of or to this Indenture, the Indenture
Supplement with respect to a Series of Investor Notes or any Transaction
Document does not affect the Noteholders of a particular Series of Investor
Notes (as substantiated by an Opinion of Counsel to such effect), then the
consent of the Investor Noteholders of such Series shall not be required to such
amendment, modification or waiver; provided further, that no consent of Investor
Noteholders shall be required to any amendment, modification or waiver of or to
any Transaction Document if such amendment, modification or waiver does not
adversely affect in any material respect the Noteholders of any Series of
Investor Notes (as substantiated by an Opinion of Counsel to such effect) and
provided further that the Rating Agency Condition is satisfied with respect to
each affected Series of Investor Notes. Notwithstanding the foregoing:
          a. any modification of this Section 11.2, any requirement hereunder
that any particular action be taken by Investor Noteholders holding the relevant
percentage in principal amount of the Investor Notes or any change in the
definition of the terms “Adjusted Aggregate Unit Balance” or “Asset Deficiency”,
“Invested Amount”, “Invested Percentage” or any defined term used for the
purpose of any such definitions shall require the consent of each affected
Investor Noteholder; and
          b. any amendment, waiver or other modification that would (a) extend
the due date for, or reduce the amount of any scheduled repayment or prepayment
of principal of or interest on any Investor Note (or reduce the principal amount
of or rate of interest on any Investor Note) shall require the consent of each
affected Investor Noteholder; (b) approve the assignment or transfer by the
Issuer of any of its rights or obligations hereunder or under any other
Transaction Document to which it is a party except pursuant to the express terms
hereof or thereof shall require the consent of each Investor Noteholder;
(c) release any obligor under any Transaction Document to which it is a party
except pursuant to the express terms of such Transaction Document shall require
the consent of each Investor Noteholder; provided, however, that the Liens on
Vehicles may be released as provided in Section 3.5; (d) affect adversely the
interests, rights or obligations of any Investor Noteholder individually in
comparison to any other Investor Noteholder shall require the consent of such
Investor Noteholder; or (e) amend or otherwise modify any Amortization Event
shall require the consent of each affected Investor Noteholder.

-70-



--------------------------------------------------------------------------------



 



C. Indenture Supplements.
          Each amendment or other modification to this Indenture or the Investor
Notes shall be set forth in an Indenture Supplement. The initial effectiveness
of each Indenture Supplement shall be subject to the satisfaction of the Rating
Agency Condition. In addition to the manner provided in Sections 12.1 and 12.2,
each Indenture Supplement may be amended as provided in such Indenture
Supplement.
D. Revocation and Effect of Consents.
          Until an amendment or waiver becomes effective, a consent to it by an
Investor Noteholder of an Investor Note is a continuing consent by the Investor
Noteholder and every subsequent Investor Noteholder of an Investor Note or
portion of an Investor Note that evidences the same debt as the consenting
Investor Noteholder’s Investor Note, even if notation of the consent is not made
on any Investor Note. However, any such Investor Noteholder or subsequent
Investor Noteholder may revoke the consent as to his Investor Note or portion of
an Investor Note if the Indenture Trustee receives written notice of revocation
before the date the amendment or waiver becomes effective. An amendment or
waiver becomes effective in accordance with its terms and thereafter binds every
Investor Noteholder. The Issuer may fix a record date for determining which
Investor Noteholders must consent to such amendment or waiver.
E. Notation on or Exchange of Investor Notes.
          The Indenture Trustee may place an appropriate notation about an
amendment or waiver on any Investor Note thereafter authenticated. The Issuer in
exchange for all Investor Notes may issue and the Indenture Trustee shall
authenticate new Investor Notes that reflect the amendment or waiver. Failure to
make the appropriate notation or issue a new Investor Note shall not affect the
validity and effect of-such amendment or waiver.
F. The Indenture Trustee to Sign Amendments, etc.
          The Indenture Trustee shall sign any Indenture Supplement authorized
pursuant to this Article 12 if the Indenture Supplement does not adversely
affect the rights, duties, liabilities or immunities of the Indenture Trustee.
If it does, the Indenture Trustee may, but need not, sign it. In signing such
Indenture Supplement, the Indenture Trustee shall be entitled to receive, if
requested, an indemnity reasonably satisfactory to it and to receive and,
subject to Section 10.1, shall be fully protected in relying upon, an Officer’s
Certificate and an Opinion of Counsel as conclusive evidence that such Indenture
Supplement is authorized or permitted by this Indenture and that it will be
valid and binding upon the Issuer in accordance with its terms

-71-



--------------------------------------------------------------------------------



 



G. Conformity with Trust Indenture Act.
          If this Indenture is qualified under the TIA, every amendment of this
Indenture and every supplemental indenture executed pursuant to this Article 12
shall comply in all respects with the TIA.
ARTICLE XII.
MISCELLANEOUS
A. Compliance Certificates and Opinions.
          1. Upon any application or request by the Issuer to the Indenture
Trustee to take any action under any provision of this Indenture, the Issuer
shall furnish to the Indenture Trustee (i) an Officer’s Certificate stating that
all conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with, (ii) an Opinion of Counsel stating that
in the opinion of such counsel all such conditions precedent, if any, have been
complied with, and (iii) if this Indenture is qualified under the TIA and the
TIA so requires, an Independent Certificate from a firm of certified public
accountants or other experts meeting the applicable requirements of this
Section 13.1, except that, in the case of any such application or request as to
which the furnishing of such documents is specifically required by any provision
of this Indenture, no additional certificate or opinion need be furnished.
          Every certificate or opinion with respect to compliance with a
condition or covenant provided for in this Indenture shall include:
          a. a statement that each signatory of such certificate or opinion has
read or has caused to be read such covenant or condition and the definitions
herein relating thereto;
          b. a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
          c. a statement that, in the opinion of each such signatory, such
signatory has made such examination or investigation as is necessary to enable
such signatory to express an informed opinion as to whether such covenant or
condition has been complied with; and
          d. a statement as to whether, in the opinion of each such signatory
such condition or covenant has been complied with.

-72-



--------------------------------------------------------------------------------



 



          2. a. If this Indenture is qualified under the TIA and the TIA so
requires, prior to the deposit of any property or securities with the Indenture
Trustee that is to be made the basis for the release of any property or
securities subject to the Lien of this Indenture, the Issuer shall, in addition
to any obligation imposed in Section 13.1(a) or elsewhere in this Indenture,
furnish to the Indenture Trustee an Officer’s Certificate certifying or stating
the opinion of each person signing such certificate as to the fair value (within
90 days of such deposit) to the Issuer of the property or securities to be so
deposited.
     b. Whenever the Issuer is required to furnish to the Indenture Trustee an
Officer’s Certificate certifying or stating the opinion of any signer thereof as
to the matters described in clause (i), the Issuer shall also deliver to the
Indenture Trustee an Independent Certificate as to the same matters, if the fair
value to the Issuer of the securities to be so deposited and of all other such
securities made the basis of any such withdrawal or release since the
commencement of the then-current fiscal year of the Issuer, as set forth in the
certificates delivered pursuant to clause (i) and this clause (ii), is 10% or
more of the Aggregate Invested Amount, but such a certificate need not be
furnished with respect to any securities so deposited, if the fair value thereof
to the Issuer as set forth in the related Officer’s Certificate is less than
$25,000 or less than one percent of the Aggregate Invested Amount.
     c. If this Indenture is qualified under the TIA and the TIA so requires,
whenever any property or securities are to be released from the Lien of this
Indenture, the Issuer shall also furnish to the Indenture Trustee an Officer’s
Certificate certifying or stating the opinion of each person signing such
certificate as to the fair value (within 90 days of such release) of the
property or securities proposed to be released and stating that in the opinion
of such person the proposed release will not impair the security under this
Indenture in contravention of the provisions hereof.
     d. Whenever the Issuer is required to furnish to the Indenture Trustee an
Officer’s Certificate certifying or stating the opinion of any signer thereof as
to the matters described in clause (iii), the Issuer shall also furnish to the
Indenture Trustee an Independent Certificate as to the same matters if the fair
value of the property or securities and of all other property, or securities
released from the Lien of this Indenture since the commencement of the then
current calendar year, as set forth in the certificates required by clause
(iii) and this clause (iv), equals 10% or more of the Aggregate Invested Amount,
but such certificate need not be furnished in the case of any release of
property or securities if the fair value thereof as set forth in the related
Officer’s Certificate

-73-



--------------------------------------------------------------------------------



 



is less than $25,000 or less than one percent of the then Aggregate Invested
Amount.
     e. Notwithstanding any provision of this Section, the Issuer may
(A) collect, liquidate, sell or otherwise dispose of the Issuer Assets as and to
the extent permitted or required by the Transaction Documents and (B) make cash
payments out of the Issuer Accounts as and to the extent permitted or required
by the Transaction Documents.
B. Forms of Documents Delivered to Indenture Trustee.
          In any case where several matters are required to be certified by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person my certify
or give an opinion as to such matters in one or several documents.
          Any certificate or opinion of an Authorized Officer of the Issuer may
be based, insofar as it relates to legal matters, upon a certificate to legal
matters, upon a certificate or opinion of, or representations by, counsel,
unless such officer knows, or in the exercise of reasonable care should know,
that the certificate or opinion or representations with respect to the matters
upon which his or her certificate or opinion is based are erroneous. Any such
certificate of an Authorized Officer or Opinion of Counsel may be based, insofar
as it relates to factual matters, upon a certificate or opinion of, or
representations by, an officer or officers of the Servicer, the Seller or the
Issuer, stating that the information with respect to such factual matters is in
the possession of the Servicer, the Seller or the Issuer, unless such counsel
knows, or in the exercise of reasonable care should know, that the certificate
or opinion or representations with respect to such matters are erroneous.
          Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.
          Whenever in this Indenture, in connection with any application,
certificate or report to the Indenture Trustee, it is provided that the Issuer
shall deliver any document (x) as a condition of the granting of such
application, or (y) as evidence of the Issuer’s compliance with any term hereof,
it is intended that the truth and accuracy, at the time of the granting of such
application or at the effective date of such certificate or

-74-



--------------------------------------------------------------------------------



 



report (as the case may be), of the facts and opinions stated in such document
shall in each case be conditions precedent to the right of the Issuer to have
such application granted or to the sufficiency of such certificate or report.
The foregoing shall not, however, be construed to affect the Indenture Trustee’s
right to rely upon the truth and accuracy of any statement or opinion contained
in any such document as provided in Article 10.
C. Actions of Noteholders.
          1. Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Indenture to be given or taken by the
Investor Noteholders may be embodied in and evidenced by one or more instruments
of substantially similar tenor signed by such Investor Noteholders in person or
by an agent duly appointed in writing; and except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Indenture Trustee and, when required, to the Issuer. Proof
of execution of any such instrument or of a writing appointing any such agent
shall be sufficient for any purpose of this Indenture and conclusive in favor of
the Indenture Trustee and the Issuer, if made in the manner provided in this
Section 13.3.
          2. The fact and date of the execution by any Investor Note- holder of
any such instrument or writing may be proved in any reasonable manner which the
Indenture Trustee deems sufficient.
          3. Any request, demand, authorization, direction, notice, consent,
waiver or other act by an Investor Noteholder shall bind every Holder of every
Investor Note issued upon the registration of transfer there- of or in exchange
therefor or in lieu thereof, in respect of anything done, or omitted to be done,
by the Indenture Trustee or the Issuer in reliance thereon, regardless of
whether notation of such action is made upon such Investor Note.
          4. The Indenture Trustee may require such additional proof of any
matter referred to in this Section 13.3 as it shall deem necessary.
D. Notices.
          1. Any notice or communication by the Issuer or the Indenture Trustee
to the other shall be in writing and delivered in person or mailed by
first-class mail (registered or

-75-



--------------------------------------------------------------------------------



 



certified, return receipt requested), telex, telecopier or overnight air courier
guaranteeing next day delivery, to the other’s address:
          If to the Issuer:
Greyhound Funding LLC
c/o Global Securitization Services, LLC
25 West 43rd Street, Suite 704
New York, NY 10036
Attention: President
Telecopier No.: (212) 302-8767
with a copy to the Administrator:
PHH Vehicle Management Services, LLC
900 Old Country Road
Garden City, New York 11530
Telecopier: (516) 222-3751
Attention: General Counsel
If to the Indenture Trustee:
The Chase Manhattan Bank
450 W. 33rd Street, 14th Floor
New York, New York 10001
Attn: Capital Markets Fiduciary Services, VMS Asset Backed
Notes
Phone: (212) 946-8600
Fax: (212) 946-3916
          The Issuer or the Indenture Trustee by notice to the other may
designate additional or different addresses for subsequent notices or
communications; provided, however, the Issuer may not at any time designate more
than a total of three (3) addresses to which notices must be sent in order to be
effective.
          Any notice (i) given in person shall be deemed delivered on the date
of delivery of such notice, (ii) given by first class mail shall be deemed given
five (5) days after the date that such notice is mailed, (iii) delivered by
telex or telecopier shall be deemed given on the date of delivery of such
notice, and (iv) delivered by overnight air courier shall be deemed delivered
one Business Day after the date that such notice is delivered to such overnight
courier.
          Notwithstanding any provisions of this Indenture to the contrary, the
Indenture Trustee shall have no liability based upon or arising

-76-



--------------------------------------------------------------------------------



 



from the failure to receive any notice required by or relating to this Indenture
or the Investor Notes.
          If the Issuer mails a notice or communication to Investor Noteholders,
it shall mail a copy to the Indenture Trustee at the same time.
          Notices required to be given to the Rating Agencies by the Issuer or
the Indenture Trustee shall be in writing, personally delivered or mailed
certified mail, return receipt requested to (i) in the case of Moody’s, at the
following address: Moody’s Investors Service, 99 Church Street, New York, New
York 10004 and (ii) in the case of Standard & Poor’s, at the following address:
Standard & Poor’s Ratings Service, 55 Water Street (40th Floor), New York, New
York 10041, Attention: Asset Backed Surveillance Department.
          2. Where the Indenture provides for notice to Investor Noteholders of
any event, such notice shall be sufficiently given (unless otherwise herein
expressly provided) if sent in writing and mailed, first-class postage prepaid,
to each Investor Noteholder affected by such event, at its address as it appears
in the Note Register, not later than the latest date, and not earlier than the
earliest date, prescribed (if any) for the giving of such notice. In any case
where notice to Investor Noteholder is given by mail, neither the failure to
mail such notice, nor any defect in any notice so mailed, to any particular
Investor Noteholder shall affect the sufficiency of such notice with respect to
other Investor Noteholders, and any notice which is mailed in the manner herein
provided shall be conclusively presumed to have been duly given. Where this
Indenture provides for notice in any manner, such notice may be waived in
writing by any Person entitled to receive such notice, either before or after
the event, and such waiver shall be the equivalent of such notice. Waivers of
notice by Investor Noteholders shall be filed with the Indenture Trustee, but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such waiver.
          In the case by reason of the suspension of regular mail service or by
reason of any other cause it shall be impracticable to give such notice by mail,
then such notification as shall be made that is satisfactory to the Indenture
Trustee shall constitute a sufficient notification for every purpose hereunder.
E. Conflict with TIA.
If this Indenture is qualified under the TIA and any provision hereof limits,
qualifies or conflicts with another provision hereof that is required to be
included in this indenture by any of the provisions of the TIA, such required
provision shall control.

-77-



--------------------------------------------------------------------------------



 



          If this Indenture is qualified under the TIA, the provisions of TIA
Sections 310 through 317 that impose duties on any person (including the
provisions automatically deemed included herein unless expressly excluded by
this Indenture) are a part of and govern this Indenture, whether or not
physically contained herein.
F. Rules by the Indenture Trustee.
          The Indenture Trustee may make reasonable rules for action by or at a
meeting of Investor Noteholders.
G. Duplicate Originals.
          The parties may sign any number of copies of this Indenture. One
signed copy is enough to prove this Indenture.
H. Benefits of Indenture.
          Except as set forth in an Indenture Supplement, nothing in this
Indenture or in the Investor Notes, expressed or implied, shall give to any
Person, other than the parties hereto and their successors hereunder and the
Holders, any benefit or any legal or equitable right, remedy or claim under the
Indenture.
I. Payment on Business Day.
          In any case where any Payment Date, redemption date or maturity date
of any Investor Note shall not be a Business Day, then (notwithstanding any
other provision of this Indenture) payment of interest or principal (and
premium, if any), as the case may be, need not be made on such date but may be
made on the next succeeding Business Day with the same force and effect as if
made on the Payment Date, redemption date, or maturity date; provided, however.
that no interest shall accrue for the period from and after such Payment Date,
redemption date, or maturity date, as the case may be.
J. Governing Law.
          THIS INDENTURE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
K. Severability of Provisions.
          If any one or more of the covenants, agreements, provisions or terms
of this Indenture shall for any reason whatsoever be held invalid, then such
covenants, agreements, provisions or terms shall be deemed severable from the
remaining covenants, agreements, provisions or terms of

-78-



--------------------------------------------------------------------------------



 



this Indenture and shall in no way affect the validity of enforceability of the
other provisions of this Indenture or of the Investor Notes or rights of the
Noteholders thereof.
L. Counterparts.
          This Indenture may be executed in two or more counterparts (and by
different parties on separate counterparts), each of which shall be an original,
but all of which together shall constitute one and the same instrument.
M. Successors.
          All agreements of the Issuer in this Indenture and the Investor Notes
shall bind its successor; provided, however, the Issuer may not assign its
obligations or rights under this Indenture or any Transaction Document. All
agreements of the Indenture Trustee in this Indenture shall bind its successor.
N. Table of Contents, Headings, etc.
          The Table of Contents, Cross-Reference Table, and headings of the
Articles and Sections of this Indenture have been inserted for convenience of
reference only, are not to be considered a part hereof, and shall in no way
modify or restrict any of the terms or provisions hereof.
O. Recording of Indenture.
          If this Indenture is subject to recording in any appropriate public
recording offices, such recording is to be effected by the Issuer and at its
expense accompanied by an Opinion of Counsel (which may be counsel to the
Indenture Trustee or any other counsel reasonably acceptable to the Indenture
Trustee) to the effect that such recording is necessary either for the
protection of the Investor Noteholders or any other person secured hereunder or
for the enforcement of any right or remedy granted to the Indenture Trustee
under this Indenture or to satisfy any provision of the TIA (if this Indenture
is qualified thereunder).
P. No Petition.
          The Indenture Trustee, by entering into this Indenture, and each
Investor Noteholder, by accepting an Investor Note, hereby covenant and agree
that they will not at any time (i) institute against the Issuer or join in any
institution against the Issuer of, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other proceedings under any United
States Federal or state bankruptcy or similar law in connection with any
obligations relating to the Investor Notes, this

-79-



--------------------------------------------------------------------------------



 



Indenture or any of the other Transaction Documents or (ii) institute against,
or join any other Person in instituting against, the Origination Trust, SPV, any
other Special Purpose Entity, or any general partner or single member of any
Special Purpose Entity that is a partnership or limited liability company,
respectively, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding or other proceedings under any federal or state
bankruptcy or similar law.
          Section Q. SUBIs.
          The Indenture Trustee, by entering into this Indenture, and each
Investor Noteholder, by accepting an Investor Note, represents, warrants and
covenants that (a) each of the Lease SUBI and the Fleet Receivable SUBI is a
separate series of the Origination Trust as provided in Section 3806(b)(2) of
Chapter 38 of Title 12 of the Delaware Code, 12 Del.C. Section 3801 et seq.,
(b)(i) the debts, liabilities, obligations and expenses incurred, contracted for
or otherwise existing with respect to the Lease SUBI, the Lease SUBI Portfolio
or the Fleet Receivable SUBI shall be enforceable against the Lease SUBI
Portfolio or the Fleet Receivable SUBI only, as applicable, and not against any
other SUBI Portfolio (used in this Section as defined in the Origination Trust
Agreement) or the UTI Portfolio and (ii) the debts, liabilities, obligations and
expenses incurred, contracted for or otherwise existing with respect to any
other SUBI (used in this Section as defined in the Origination Trust Agreement),
any other SUBI Portfolio, the UTI or the UTI Portfolio shall be enforceable
against such other SUBI Portfolio or the UTI Portfolio only, as applicable, and
not against any other SUBI Assets, (c) except to the extent required by law, UTI
Assets or SUBI Assets with respect to any SUBI (other than the Lease SUBI and
the Fleet Receivable SUBI) shall not be subject to the claims, debts,
liabilities, expenses or obligations arising from or with respect to the Lease
SUBI or Fleet Receivable SUBI, respectively, in respect of such claim, (d)(i) no
creditor or holder of a claim relating to the Lease SUBI, the Fleet Receivable
SUBI or the Lease Receivable SUBI Portfolio shall be entitled to maintain any
action against or recover any assets allocated to the UTI or the UTI Portfolio
or any other SUBI or the assets allocated thereto, and (ii) no creditor or
holder of a claim relating to the UTI, the UTI Portfolio or any SUBI other than
the Lease SUBI or the Fleet Receivable SUBI or any SUBI Assets other than the
Lease SUBI Portfolio or the Fleet Receivables shall be entitled to maintain any
action against or recover any assets allocated to the Lease SUBI or the Fleet
Receivable SUBI, and (e) any purchaser, assignee or pledgee of an interest in
the Lease SUBI, the Lease SUBI Certificate, the Fleet Receivable SUBI, the Lease
SUBI Certificate, the Fleet Receivable SUBI Certificate, any other SUBI, any
other SUBI Certificate (used in this Section as defined in the Origination Trust
Agreement), the UTI or the UTI Certificate must, prior to or contemporaneously
with the grant of any such assignment, pledge or security interest, (i) give to
the Origination Trust a non-petition covenant substantially similar to that set
forth in Section 6.9

-80-



--------------------------------------------------------------------------------



 



of the Origination Trust Agreement, and (ii) execute an agreement for the
benefit of each holder, assignee or pledgee from time to time of the UTI or UTI
Certificate and any other SUBI or SUBI Certificate to release all claims to the
assets of the Origination Trust allocated to the UTI and each other SUBI
Portfolio and in the event that such release is not given effect, to fully
subordinate all claims it may be deemed to have against the assets of the
Origination Trust allocated to the UTI Portfolio and each other SUBI Portfolio.

-81-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Indenture Trustee and the Issuer have caused,
this Base Indenture to be duly executed by their respective duly authorized
officers as of the day and year first written above.

            GREYHOUND FUNDING, LLC,
as Issuer
      By:   /s/ Kevin P. Burns         Name:   Kevin P. Burns        Title:  
Manager        THE CHASE MANHATTAN BANK,
as Indenture Trustee
      By:   /s/ Jennifer Cupo         Name:   Jennifer Cupo         Title:  
Vice President     

-82-



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO THE
BASE INDENTURE
DEFINITIONS LIST
          “Accrual Period” means the period from and including a Settlement Date
(or, in the case of the initial Accrual Period, the Initial Closing Date) to but
excluding the succeeding Settlement Date.
          “Additional Assignment” is defined in Section 2.2 of the Transfer
Agreement.
          “Additional Closing Date” is defined in Section 2.3 of the Transfer
Agreement.
          “Additional Units” means any Unit allocated to the Lease SUBI
Portfolio after the Initial Closing Date.
          “Adjusted Aggregate Unit Balance” means, as of any date of
determination, an amount equal to the sum of (a) the excess of (i) the Aggregate
Lease Balance over (ii) the Aggregate Lease Adjustment Amount as of such date,
(b) 90% of the excess of (i) the Aggregate Residual Value Amount over (ii) the
Excess Residual Value Amount as of such date and (c) 90% of the excess of
(i) the Aggregate Paid-In Advance Balance over (ii) the Excess Paid-In Advance
Amount as of such date.
          “Administration Agreement” means the Administration Agreement, dated
as of the Initial Closing Date, by and among the Administrator, the Issuer, SPV
and the Indenture Trustee, as amended, modified or supplemented from time to
time in accordance with its terms.
          “Administrator” means VMS or a successor Administrator under the
Administration Agreement.
          “Administrator Fee” is defined in the Administration Agreement.
          “Affiliate” means, with respect to any specified Person, another
Person that directly, or indirectly through one or more intermediaries, controls
or is controlled by or is under common control with the Person specified. For
purposes of this definition, “control” means the power to direct the management
and policies of a Person, directly or indirectly, whether through ownership of
voting securities, by contract or

-1-



--------------------------------------------------------------------------------



 



otherwise; and “controlled” and “controlling” have meanings correlative to the
foregoing.
          “Aggregate Invested Amount” means the sum of the Invested Amounts with
respect to all Series of Outstanding Investor Notes.
          “Aggregate Invested Percentage” means, with respect to Collections for
any Monthly Period, the sum of the Invested Percentages for all Series of
Outstanding Notes for such Monthly Period.
          “Aggregate Lease Adjustment Amount” means, as of any date of
determination, an amount equal to the sum of (a) the Overconcentration Amount as
of such date, (b) the Excess Longer-Term Lease Amount as of such date, (c) the
Excess State Obligor Risk Amount as of such date and (d) the Excess Consumer
Lease Amount as of such date.
          “Aggregate Lease Balance” means, as of any date of determination
during an Accrual Period, an amount equal to the sum of the Lease Balances of
each Eligible Lease allocated to the Lease SUBI Portfolio as of the last day of
the Monthly Period immediately preceding the first day of such Accrual Period.
          “Aggregate Net Lease Losses” means, for any Monthly Period, an amount
equal to the excess of the aggregate Lease Balances of all Unit Leases that
became Charged-Off Leases during such Monthly Period over the aggregate amount
of Recoveries received during such Monthly Period.
          “Aggregate Paid-In Advance Balance” means, as of any date of
determination during an Accrual Period, an amount equal to the Cost of each
Paid-In Advance Vehicle allocated to the Lease SUBI Portfolio as of the last day
of the Monthly Period immediately preceding the first day of such Accrual Period
(or, if any such Paid-In Advance Vehicle was allocated to the Lease SUBI
Portfolio after the last day of such Monthly Period, the Cost thereof as of the
date such Paid-In Advance Vehicle was allocated to the Lease SUBI Portfolio).
          “Aggregate Residual Value Amount” means, as of any date of
determination during an Accrual Period, an amount equal to the aggregate for
each Unit Vehicle subject to a Closed-End Lease allocated to the Lease SUBI
Portfolio as of the last day of the Monthly Period immediately preceding the
first day of such Accrual Period of the lesser of (a) the Stated Residual Value
of such Unit Vehicle and (b) the Net Book Value of such Unit Vehicle as of such
day.
          “Aggregate Unit Balance” means, as of any date of determination, an
amount equal to the sum of (a) the Aggregate Lease Balance,

-2-



--------------------------------------------------------------------------------



 



(b) the Aggregate Paid-In Advance Balance and (c) the Aggregate Residual Value
Amount as of such date.
          “ALG Residual Value” means, with respect to a Leased Vehicle subject
to a Closed-End Lease, an amount equal to the residual percentage of the
manufacturer’s suggested retail price of such Leased Vehicle specified in the
ALG Residual Percentage Guide published by Automotive Lease Guide for the make
and model of such Leased Vehicle and the lease term of such Closed-End Lease.
          “Amortization Commencement Date” means, with respect to a Series of
Investor Notes, the date on which an Amortization Event with respect to such
Series is deemed to have occurred pursuant to the related Indenture Supplement.
          “Amortization Event” with respect to each Series of Investor Notes, is
defined in the related Indenture Supplement.
          “Amortization Period” means, with respect to any Series of Investor
Notes or any Class within a Series of Investor Notes, the period following the
Revolving Period during which principal is distributed to Investor Noteholders,
which shall be the controlled amortization period, the principal amortization
period, the rapid amortization period, or other amortization period, in each
case as defined with respect to such Series in the related Indenture Supplement.
          “Annual Investor Noteholders’ Tax Statement” is defined in
Section 4.4(c) of the Base Indenture.
          “Annual Servicing Report” is defined in Section 4.1(a) of the Base
Indenture.
          “Applicable Gain on Sale Account Percentage” means, on any date of
determination, the highest Series Gain on Sale Account Percentage with respect
to any Series of Investor Notes Outstanding.
          “Applicable Law” means all applicable laws, statutes, treaties, rules,
codes, ordinances, regulations, certificates, orders, interpretations, licenses
and permits of any Governmental Authority from time to time in effect, and
judgments, decrees, injunctions, writs, orders or like action of any court,
arbitrator or other administrative, judicial or quasi- judicial tribunal or
agency of competent jurisdiction (including laws specifically mandating
compliance by property owners).
          “Applicants” is defined in Section 2.8 of the Base Indenture.

-3-



--------------------------------------------------------------------------------



 



          “ARAC” means Avis Rent A Car, Inc., a Delaware corporation.
          “Asset Deficiency” means, as of any date of determination, the amount,
if any, by which the Required Aggregate Asset Amount as of such date exceeds the
Adjusted Aggregate Unit Balance as of such date.
          “Asset Purchase Agreement” means the Asset Purchase Agreement, dated
as of the Initial Closing Date, among VMS, PHH Consumer Lease and SPV, as
amended, modified or supplemented from time to time in accordance with its
terms.
          “Assumed Lease Term” means, with respect to any Yield Shortfall Lease,
the number of months over which the Capitalized Cost of the related Leased
Vehicle is being depreciated thereunder.
          “Authorized Officer” means (a) as to the Administrator or the
Servicer, any of the President, any Executive Vice President or any Vice
President of the Administrator or the Servicer, as the case may be, (b) as to
the Issuer, any officer (or agent acting pursuant to a power of attorney) of the
Issuer or of any Manager acting on behalf of the Issuer and who is identified on
the list of Authorized Officers delivered by the Manager to the Indenture
Trustee on the Initial Closing Date (as such list may be modified or
supplemented from time to time thereafter) and (c) as to SPV, any officer (or
agent acting pursuant to a power of attorney) of SPV or of any manager of SPV
acting on behalf of SPV and who is identified on the list of Authorized Officers
delivered by SPV to the Indenture Trustee on the Initial Closing Date (as such
list may be modified or supplemented from time to time thereafter).
          “Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as amended
from time to time, and as codified as 11 U.S.C. Section 101 et seq.
          “Base Indenture” means the Base Indenture, dated as of the Initial
Closing Date, between the Issuer and the Indenture Trustee, as amended, modified
or supplemented from time to time, exclusive of Indenture Supplements creating
new Series of Investor Notes.
          “Bearer Notes” is defined in Section 2.1 of the Base Indenture.
          “Bearer Rules” means the provisions of the Internal Revenue Code, in
effect from time to time, governing the treatment of bearer obligations,
including sections 163(f), 871, 881, 1441, 1442 and 4701, and any regulations
thereunder including, to the extent applicable to any Series of Notes, Proposed
or Temporary Regulations.

-4-



--------------------------------------------------------------------------------



 



          “Beneficial Owner” means, with respect to a Book-Entry Note, the
Person who is the beneficial owner of such Book-Entry Note, as may be reflected
on the books of the Clearing Agency, or on the books of a Person maintaining an
account with such Clearing Agency (directly or as an indirect participant, in
accordance with the rules of such Clearing Agency).
          “Book-Entry Notes” means beneficial interests in the Investor Notes,
ownership and transfers of which shall be evidenced or made through book entries
by a Clearing Agency as described in Section 2.10 of the Base Indenture;
provided that after the occurrence of a condition whereupon book-entry
registration and transfer are no longer permitted and Definitive Notes are
issued to the Beneficial Owners, such Definitive Notes shall replace Book-Entry
Notes.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which banks are authorized or required by law to be closed in New York,
Maryland or Delaware.
          “Capitalized Cost” means, with respect to any Leased Vehicle, the
amount identified as the “Capitalized Cost” of such Leased Vehicle, including,
to the extent provided therein, delivery charges, taxes and any registration or
titling fees.
          “Cedel” means Cedel Bank, societe anonyme.
          “Certificated Security” means a “certificated security” within the
meaning of the applicable UCC.
          “Certificate of Title” means, with respect to any Leased Vehicle, the
certificate of title or other evidence of ownership of such Leased Vehicle duly
issued by the government department or agency in the jurisdiction in which such
Leased Vehicle is registered in accordance with the certificate of title act or
statute of the jurisdiction applicable to such Leased Vehicle or, to the extent
that a certificate of title or other evidence of ownership has not been issued,
the application (or copy thereof) for the foregoing.
          “Charged-Off Lease” means a Master Lease Agreement or Consumer Lease
that was or should have been charged off by the Servicer as uncollectible in
accordance with the Policies.
          “Charged-Off Receivable” means a Fleet Receivable that was or should
have been charged off by the Servicer as uncollectible in accordance with the
Policies.
          “Charge-Off Ratio” means, for any specified Settlement Date, twelve
times the quotient, expressed as a percentage, of (a) Aggregate Net

-5-



--------------------------------------------------------------------------------



 



Lease Losses for the preceding Monthly Period, divided by (b) the Aggregate
Lease Balance as of the last day of the second preceding Monthly Period.
          “Chase” means The Chase Manhattan Bank, a New York banking
corporation.
          “Class” means, with respect to any Series of Notes, any one of the
classes of Notes of that Series as specified in the related Indenture
Supplement.
          “Clearing Agency” means an organization registered as a “clearing
agency” pursuant to Section 17A of the Exchange Act.
          “Clearing Agency Participant” means a broker, dealer, bank, other
financial institution or other Person for whom from time to time a Clearing
Agency or a Foreign Clearing Agency effects book-entry transfers and pledges of
securities deposited with the Clearing Agency or the Foreign Clearing Agency.
          “Closed-End Lease” means a lease obligation in respect of a single
vehicle which may arise pursuant to a master lease agreement providing for the
lease of a fleet of vehicles or pursuant to a lease agreement providing for the
lease of a single vehicle that, in each case, allows the lessee thereunder to
return the vehicle subject thereto to the lessor at or prior to lease
termination and obligates the lessee thereunder to pay to the lessor at lease
termination only Incidental Lease Termination Charges.
          “Closing Date” means the Initial Closing Date or any Series Closing
Date.
          “Code” means the Internal Revenue Code of 1986, as amended, reformed
or otherwise modified from time to time, and any successor statute of similar
import, in each case as in effect from time to time. References to sections of
the Code also refer to any successor sections.
          “Collateral” is defined in Section 3.1 of the Base Indenture.
          “Collection Account” is defined in Section 5.1 of the Base Indenture.
          “Collections” means (a) all payments on the Collateral, including,
without limitation, (i) all monthly lease payments and other lease payments on
the Unit Leases, (ii) all proceeds from the sale or other disposition of Unit
Vehicles, including Recoveries, (iii) all insurance proceeds and warranty
payments with respect to Unit Vehicles, (iv) all termination payments and
Incidental Lease Termination Payments received in

-6-



--------------------------------------------------------------------------------



 



respect of the Unit Leases, (v) all other payments in respect of the Unit
Leases, (vi) all payments in respect of the Fleet Receivables and payments by
VMS under the Receivable Purchase Agreement, (vii) all payments by VMS or PHH
Consumer Lease under the Asset Sale Agreement and (viii) all payments in respect
of any Hedging Instruments in the Collateral relating to any Series of Investor
Notes, whether such payments are in the form of cash, checks, wire transfers or
other forms of payment and (b) all amounts earned on Permitted Investments of
funds in the Collection Account and, to the extent so specified in an Indenture
Supplement, in a Series Account.
          “Common Member” means SPV, as the holder of the Common Membership
Interest.
          “Common Membership Interest” means the Common Membership Interest
issued pursuant to the LLC Agreement.
          “Consumer Lease” means an Open-End Lease or a Closed-End Lease
originated by PHH Consumer Lease, individually or on behalf of the Origination
Trust, that is in all material respects in a form attached to the Series 1999-1
SUBI Servicing Supplement.
          “Contingent Obligation” as applied to any Person, means any direct or
indirect liability, contingent or otherwise, of that Person (a) with respect to
any indebtedness, lease, dividend, letter of credit or other obligation of
another if the primary purpose or intent thereof by the Person incurring the
Contingent Obligation is to provide assurance to the obligee of such obligation
of another that such obligation of another will be paid or discharged, or that
any agreements relating thereto will be complied with, or that the holders of
such obligation will be protected (in whole or in part) against loss in respect
thereof or (b) under any letter of credit issued for the account of that Person
or for which that Person is otherwise liable for reimbursement thereof.
Contingent Obligation shall include (a) the direct or indirect guarantee,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another and (b) any liability of such Person for the
obligations of another through any agreement (contingent or otherwise) (i) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise), (ii) to maintain the solvency of any balance sheet item, level of
income or financial condition of another or (iii) to make take-or-pay or similar
payments if required regardless of non-performance by any other party or parties
to an agreement, if in the case of any agreement described under subclause
(i) or (ii) of this sentence the primary purpose or intent thereof is as
described in the preceding sentence. The amount of any Contingent Obligation
shall be equal to the amount of the obligation so guaranteed or otherwise
supported.

-7-



--------------------------------------------------------------------------------



 



          “Contractual Obligation” means, with respect to any Person, any
provision of any security issued by that Person or of any indenture, mortgage,
deed of trust, contract, undertaking, agreement or other instrument to which
that Person is a party or by which it or any of its properties is bound or to
which it or any of its properties is subject.
          “Control” means (a) with respect to a Security Entitlement, the
Indenture Trustee (i) is identified in the records of the Securities
Intermediary for such Security Entitlement as the person having such Security
Entitlement against such Security Intermediary or (ii) has obtained the
agreement, in writing, of the Securities Intermediary for such Security
Entitlement that it will comply with orders of the Indenture Trustee regarding
the transfer or redemption of such Security Entitlement without further consent
of any other person; or (b) with respect to a United States Security
Entitlement, (i) the Indenture Trustee is a participant in the book entry system
maintained by the Federal Reserve Bank that is acting as a fiscal agent for the
issuer of such United States Security Entitlement and such Federal Reserve Bank
has indicated by book entry that such United States Securities Entitlement has
been credited to the Indenture Trustee’s securities account in such book entry
system or (ii) (A) the Indenture Trustee (x) is identified in the records of the
Securities Intermediary for such United States Security Entitlement as the
person having such Security Entitlement against such Securities Intermediary or
(y) has obtained the agreement, in writing, of the Securities Intermediary for
such Security Entitlement that it will comply with orders of the Indenture
Trustee regarding the transfer or redemption of such Security Entitlement
without further consent of any other person, (B) the Securities Intermediary for
such United States Securities Entitlement is a participant in the book entry
system maintained by the Federal Reserve Bank that is acting as fiscal agent for
the issuer of such United States Securities Entitlement and (C) such Federal
Reserve Bank has indicated by book entry that such United States Securities
Entitlement has been credited to such Securities Intermediary’s securities
account in such book entry system.
          “Contribution Agreement” means the Contribution Agreement, dated as of
the Initial Closing Date, between SPV and the Origination Trust, as amended,
modified or supplemented from time to time in accordance with its terms.
          “Controlled Group” means, with respect to any Person, such Person,
whether or not incorporated, and any corporation, trade or business that is,
along with such Person, a member of a controlled group of corporations or a
controlled group of trades or businesses, as described in Sections 414(b) and
(c), respectively of the Code.
          “Corporate Trust Office” means the principal office of the Indenture
Trustee at which at any particular time its corporate trust

-8-



--------------------------------------------------------------------------------



 



business shall be administered, which office at the date of the execution of the
Indenture is located at 450 West 33rd Street, 14th Floor, New York, NY
10001-2597, Att: Capital Markets Fiduciary Services — VMS Auto Lease Backed
Securitization.
          “Cost” means, with respect to any Paid-In Advance Vehicle, the price
paid for such Vehicle to the dealer, the manufacturer or the vendor selling such
Vehicle, plus delivery charges and taxes and any registration or titling fees.
          “Coupon” is defined in Section 2.1 of the Base Indenture.
          “CP Rate” means the rate on commercial paper for each day set forth in
Statistical Release H.15(519), “Selected Interest Rates” published by the Board
Of Governors of the Federal Reserve System.
          “Credit Enhancement” means, with respect to any Series of Investor
Notes, the subordination, cash collateral account, collateral interest, letter
of credit, surety bond, insurance policy, spread account, reserve account,
cross-support feature, interest rate swap, currency swap or any other contract
or agreement for the benefit of the holder of the Investor Notes of such Series
as designated in the related Indenture Supplement.
          “Custodian Agreement” means the Custodian Agreement, dated as of the
Initial Closing Date, by and among the Custodian, the Servicer and the
Origination Trust, as amended, modified or supplemented from time to time in
accordance with its terms, and any other Custodian Agreement entered into in
accordance with the terms and conditions of the Origination Trust Servicing
Agreement.
          “Custodian” means the party named as such in the Custodian Agreement
until a successor replaces it in accordance with the applicable provisions of
the Custodian Agreement and thereafter means the successor serving thereunder.
          “Default” means any occurrence that is, or with notice or the lapse of
time or both would become, an Event of Default.
          “Definitions List” means this Definitions List, as amended or modified
from time to time.
          “Definitive Notes” is defined in Section 2.10 of the Base Indenture.
          “Delinquency Ratio” means, for any specified Settlement Date, the
quotient, expressed as a percentage, of (a) the aggregate billings with respect
to all Leases and all Fleet Receivables which were unpaid for 60

-9-



--------------------------------------------------------------------------------



 



days or more from the original due date thereof as of the last day of the
immediately preceding Monthly Period divided by (b) the sum of (i) the aggregate
billings with respect to all Leases and all Fleet Receivables which were unpaid
as of the last day of the second preceding Monthly Period and (ii) the aggregate
amount billed with respect to all Leases and all Fleet Receivables during the
immediately preceding Monthly Period.
          “Delivery” means (a) with respect to any Physical Property (that is
not either a United States Security Entitlement or a Security Entitlement),
physical delivery thereof to the Indenture Trustee or its nominee or custodian
by an effective endorsement, or registered in the name of, the Indenture Trustee
or its nominee or custodian endorsed in blank and (b) with respect to any
Uncertificated Security, the issuer thereof registers the Indenture Trustee as
the registered owner thereof or the Indenture Trustee otherwise satisfies the
requirements of Revised Article 8.
          “Depository” is defined in Section 2.10 of the Base Indenture.
          “Depository Agreement” means, with respect to a Series having
Book-Entry Notes, the agreement among the Issuer, the Indenture Trustee and the
Clearing Agency or the Foreign Clearing Agency, or as otherwise provided in the
related Indenture Supplement.
          “Deposit Date” means each Business Day on which Collections are
deposited into the Collection Account.
          “Deposit Report” is defined in Section 4.1 of the Base Indenture.
          “Determination Date” means the second Business Day prior to each
Settlement Date.
          “Dividend Rate” means, with respect to each series of Preferred
Membership Interests, the rate at which distributions of interest with respect
to such Preferred Membership Interests are made.
          “Dollar” and the symbol “$” mean the lawful currency of the United
States.
          “Eligible Consumer Lease” means a Consumer Lease that as of the date
allocated to the Lease SUBI Portfolio satisfied the following eligibility
criteria:
     a. it was not a Charged-Off Lease;
     b. it was not an Ineligible Delinquent Lease;

-10-



--------------------------------------------------------------------------------



 



     c. it was an obligation of an Eligible Obligor;
     d. it had an initial term of 60 months or less;
     e. it was denominated and payable only in Dollars in the United States;
     f. it was originated and has been administered since origination in
accordance with Applicable Law;
     g. it was originated in accordance with the Policies;
     h. it did not contravene in any material respect any Applicable Law and VMS
or PHH Consumer Lease is not in violation in any material respect of any
Applicable Law in connection with it;
     i. it was not subject to any dispute in whole or in part or to any offset,
counterclaim, defense, rescission, recoupment or subordination;
     j. it was the legal, valid and binding obligation of the Obligor
thereunder, enforceable against such Obligor to pay the full amount thereof in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or law);
     k. the Origination Trust has only one “original” counterpart of such
Consumer Lease and such original is held by the Custodian;
     l. it is either an Open-End Lease or a Closed-End Lease;
     m. it is a “hell or high water” net lease under which the Obligor’s payment
obligations thereunder are absolute, unconditional and noncancellable and not
subject to abatement or adjustment;
     n. the Obligor thereunder is required to maintain casualty insurance with
respect to the related Leased Vehicle in accordance with the Policies;
     o. any consents, approvals or authorizations necessary for the assignment
and sale thereof by PHH Consumer Lease to SPV and by SPV to the Origination
Trust have been obtained;

-11-



--------------------------------------------------------------------------------



 



     p. if not originated by the Origination Trust, all right, title and
interest in it has been validly sold by PHH Consumer Lease to SPV pursuant to
the Asset Sale Agreement and validly assigned by SPV to the Origination Trust
pursuant to the Contribution Agreement;
     q. the Obligor of which has accepted the related Leased Vehicle;
     r. it provides for equal monthly depreciation payments and accrues a
finance or other lease charge on the Net Book Value of the related Leased
Vehicle at a floating rate at least equal to the CP Rate from time to time or at
a fixed rate;
     s. if a Closed-End Lease, the Stated Residual Value of the related Leased
Vehicle was no greater than the ALG Residual Value thereof at origination;
     t. if a Fixed Rate Lease, on or before the date on which such Fixed Rate
Lease was allocated to the Lease SUBI Portfolio, the Issuer held any Lease Rate
Cap with respect to such Fixed Rate Lease required to be held by the Issuer by
the terms of any Indenture Supplement;
     u. if a Floating Rate Lease, the Obligor thereunder has no right to convert
the floating rate at which the finance charges accrue thereunder to a fixed
rate; and
     v. the Leased Vehicle leased thereunder (x) is free and clear of all Liens
(other than Permitted Liens) and (y) the Certificate of Title for such Leased
Vehicle is registered in the name of the Origination Trust and indicates only a
Lien in the name of (1) PHH Consumer Lease, in the case of a Consumer Lease
originated by PHH Consumer Lease and assigned to the Origination Trust or a
Consumer Lease originated by the Origination Trust prior to July 15, 1999 or
(2) SPV, in the case of all other Consumer Leases (or, such a Certificate of
Title has been applied for).
          “Eligible Counterparty” means a financial institution having on the
date of any acquisition of a Hedging Instrument commercial paper or short-term
deposit ratings which are equal to or higher than A-1 by Standard & Poor’s and
P-1 by Moody’s and unsecured debt ratings which are equal to or higher than A by
Standard & Poor’s and A2 by Moody’s and who, in the event that its commercial
paper or short-term deposit ratings are reduced below such ratings, agrees to
secure its obligations under such Hedging Instrument.
          “Eligible Deposit Account” means (a) a segregated identifiable trust
account established in the trust department of a Qualified

-12-



--------------------------------------------------------------------------------



 



Trust Institution or (b) a separately identifiable deposit account established
in the deposit taking department of a Qualified Institution.
          “Eligible Lease” means a Lease that as of the date allocated to the
Lease SUBI Portfolio was either an Eligible Consumer Lease or a Lease arising
under an Eligible Master Lease that satisfied the following eligibility
criteria:
     (a) it had an initial term of 120 months or less;
     (b) the Obligor of which has accepted the related Leased Vehicle;
     (c) it provides for equal monthly depreciation payments and accrues a
finance or other lease charge on the Net Book Value of the related Leased
Vehicle at a floating rate at least equal to the CP Rate from time to time or at
a fixed rate;
     (d) if a Closed-End Lease, the Stated Residual Value of the related Leased
Vehicle was no greater than the ALG Residual Value thereof at origination;
     (e) if a Fixed Rate Lease, on or before the date on which such Fixed Rate
Lease was allocated to the Lease SUBI Portfolio, the Issuer held any Lease Rate
Cap with respect to such Fixed Rate Lease required to be held by the terms of
any Indenture Supplement;
     (f) if a Floating Rate Lease and the Obligor thereunder has the right to
convert the floating rate at which the finance charges accrue thereunder to a
fixed rate, upon conversion the fixed rate will be at least equal to the sum of
the PHH Treasury Note Rate on the conversion date and 0.50%; and
     (h) the Leased Vehicle leased thereunder (x) is free and clear of all Liens
(other than Permitted Liens), (y) if such Leased Vehicle is subject to a
certificate of title act or statute, the Certificate of Title for such Leased
Vehicle is registered in the name of the Origination Trust and indicates only a
Lien in the name of (1) VMS, in the case of a Lease originated by VMS and
assigned to the Origination Trust or a Lease originated by the Origination Trust
prior to July 15, 1999 or (2) SPV, in the case of all other Leases (or, such a
Certificate of Title has been applied for) or (z) if such Leased Vehicle is not
subject to a certificate of title act or statute, all filings necessary to
evidence the security interest of (1) VMS, in the case of a Lease originated by
VMS and assigned to the Origination Trust or (2) SPV, in the case of all other
Leases, in such Leased Vehicle have been made in all appropriate jurisdictions.

-13-



--------------------------------------------------------------------------------



 



          “Eligible Master Lease” will mean each Master Lease Agreement that as
of the date the first Lease thereunder was allocated to the Lease SUBI satisfied
the following eligibility criteria:
     (a) it was not a Charged-Off Lease;
     (b) it was not an Ineligible Delinquent Lease;
     (c) it was an obligation of an Eligible Obligor;
     (d) it was denominated and payable only in Dollars in the United States;
     (e) it was originated and has been administered since origination in
accordance with Applicable Law;
     (f) it was originated in accordance with the Policies;
     (g) it did not contravene in any material respect any Applicable Law and
VMS is not in violation in any material respect of any Applicable Law in
connection with it;
     (h) it was not subject to any dispute in whole or in part or to any offset,
counterclaim, defense, rescission, recoupment or subordination;
     (i) it was the legal, valid and binding obligation of the Obligor
thereunder, enforceable against such Obligor to pay the full amount thereof in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or law);
     (j) the Origination Trust has only one “original” counterpart of such
Master Lease Agreement and such original is held by the Custodian;
     (k) it is either an Open-End Lease or a Closed-End Lease;
     (l) it is a “hell or high water” net lease under which the Obligor’s
payment obligations thereunder are absolute, unconditional and noncancellable
and not subject to abatement or adjustment;
     (m) the Obligor thereunder is required to maintain casualty insurance or to
self-insure with respect to the related Leased Vehicles in accordance with the
Policies;

-14-



--------------------------------------------------------------------------------



 



     (n) any consents, approvals or authorizations necessary for the assignment
and sale thereof by VMS to the Origination Trust have been obtained; and
     (o) if not originated by the Origination Trust, all right, title and
interest in it has been validly sold to the Origination Trust by VMS pursuant to
that certain Assignment and Assumption Agreement dated December 17, 1998 or
validly assigned to the Origination Trust by SPV pursuant to the Contribution
Agreement and, if assigned by SPV to the Origination Trust, was validly sold by
VMS to SPV pursuant to the Asset Sale Agreement.
          “Eligible Obligor” means each Obligor in respect of a Master Lease
Agreement, a Consumer Lease or a Fleet Receivable that satisfies the following
eligibility criteria:
     (a) its billing address is located in the United States;
     (b) it is not the United States federal government, or any subdivision
thereof, or any agency, department or instrumentality thereof;
     (c) it is not an Affiliate of ARAC; and
     (d) it is not the subject of any voluntary or involuntary bankruptcy
proceeding, unless, in the case of a Master Lease Agreement, a bankruptcy court
shall have entered an order reaffirming such Obligor’s obligations under such
Master Lease Agreement.
          “Eligible Receivables” means, as of any date of determination, each
Fleet Receivable that satisfies the following eligibility criteria:
     (a) it is an obligation of an Eligible Obligor;
     (b) it is not a Charged-Off Receivable;
     (c) it is denominated and payable only in Dollars in the United States;
     (d) it and the related Fleet Service Contract do not contravene in any
material respect any Applicable Law and VMS is not in violation in any material
respect of any Applicable Law in connection with it or the related Fleet Service
Contract;
     (e) the related Fleet Service Contract was originated in accordance with
the Policies;

-15-



--------------------------------------------------------------------------------



 



     (f) it has been billed, the goods or services giving rise to it have been
provided and it is payable within 45 days of the billing date;
     (g) it is an “eligible asset” within the meaning of Rule 3a-7 promulgated
under the Investment Company Act;
     (h) it is not subject to the laws of any jurisdiction whose laws would
prohibit the assignment and sale thereof by VMS to SPV pursuant to the
Receivable Purchase Agreement and the contribution thereof by SPV to the
Origination Trust pursuant to the Contribution Agreement;
     (i) any consents, approvals or authorizations necessary for the assignment
and sale thereof by VMS to SPV pursuant to the Receivable Purchase Agreement and
the contribution thereof by SPV to the Origination Trust pursuant to the
Contribution Agreement have been obtained with respect to such Fleet Receivable;
     (j) all right, title and interest in it has been validly sold by VMS to SPV
pursuant to the Receivable Purchase Agreement and validly assigned by SPV to the
Origination Trust pursuant to the Contribution Agreement;
     (k) the Origination Trust has legal and beneficial ownership therein free
and clear of all Liens other than Permitted Liens;
     (l) it is not subject to any dispute in whole or in part or to any offset,
counterclaim, defense, rescission, recoupment or subordination;
     (m) it is at all times the legal, valid and binding obligation of the
Obligor thereon, enforceable against such Obligor to pay the full amount thereof
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
law); and
     (n) it constitutes an “account” or a “general intangible” under the
applicable UCC.
          “Enhancement Provider” means, with respect to any Series, the Person,
if any, designated as such in the related Indenture Supplement.

-16-



--------------------------------------------------------------------------------



 



          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, in each case as in effect
from time to time. References to sections of ERISA also refer to any successor
sections.
          “Euroclear” means Euroclear System.
          “Event of Default” is defined in Section 9.1 of the Base Indenture.
          “Excess Consumer Lease Amount” means, as of any date of determination
during an Accrual Period, an amount equal to the excess, if any, of (a) the
aggregate Lease Balance of all Eligible Leases that are Consumer Leases
allocated to the Lease SUBI Portfolio as of the last day of the Monthly Period
immediately preceding the first day of such Accrual Period over (b) an amount
equal to 1.0% of the Aggregate Lease Balance as of such date.
          “Excess Damage Charges” means the charges under a Lease due to damage
to the related Leased Vehicle over a prescribed limit.
          “Excess Longer-Term Lease Amount” means, as of any date of
determination during an Accrual Period, an amount equal to the greater of
(a) the excess, if any, of (i) the aggregate Lease Balance of all Eligible
Leases having remaining terms of longer than five years allocated to the Lease
SUBI Portfolio as of the last day of the Monthly Period immediately preceding
the first day of such Accrual Period over (ii) an amount equal to 15% of the
Aggregate Lease Balance as of such date and (b) the excess, if any, of (i) the
aggregate Lease Balance of all Eligible Leases having remaining terms of longer
than seven years allocated to the Lease SUBI Portfolio as of the last day of the
Monthly Period immediately preceding the first day of such Accrual Period over
(ii) an amount equal to 5% of the Aggregate Lease Balance as of such date.
          “Excess Mileage Charges” means the charges under a Lease due to
mileage on the related Leased Vehicle over a prescribed limit.
          “Excess Paid-In-Advance Amount” means, as of any date of determination
during an Accrual Period, an amount equal to the greatest of (a) the excess, if
any, of (i) the aggregate Cost of each Paid-In Advance Vehicle allocated to the
Lease SUBI Portfolio as of the last day of the Monthly Period immediately
preceding the first day of such Accrual Period (or, if any such Paid-In Advance
Vehicle was allocated to the Lease SUBI after the last day of such Monthly
Period, the Cost thereof as of the date such Paid-In Advance Vehicle was
allocated to the Lease SUBI Portfolio) over (ii) an amount equal to 10% of the
Aggregate Unit Balance as of such date, (b) the excess, if any, of (i) the
aggregate Cost of each Paid-In Advance

-17-



--------------------------------------------------------------------------------



 




Vehicle allocated to the Lease SUBI Portfolio for more than 60 days as of the
last day of the Monthly Period immediately preceding the first day of such
Accrual Period over (ii) an amount equal to 2.5% of the Aggregate Unit Balance
as of such date and (c) the aggregate Cost of each Paid-In Advance Vehicle
allocated to the Lease SUBI Portfolio for more than 120 days as of the last day
of the Monthly Period immediately preceding the first day of such Accrual
Period.
          “Excess Residual Value Amount” means, as of any date of determination
during an Accrual Period, an amount equal to the excess, if any, of (i) the
Aggregate Residual Value Amount as of such date over (ii) an amount equal to 10%
of the Aggregate Unit Balance as of such date.
          “Excess State Obligor Risk Amount” means, as of any date of
determination during an Accrual Period, an amount equal to the excess, if any,
of (a) the aggregate Lease Balance of all Eligible Leases the Obligor of which
is a state or local government or any subdivision thereof, or any agency,
department or instrumentality thereof allocated to the Lease SUBI Portfolio as
of the last day of the Monthly Period immediately preceding the first day of
such Accrual Period over (b) an amount equal to 3.0% of the Aggregate Lease
Balance as of such date.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Existing Liens” means a claim for $914,160,108.23 owing to The Chase
Manhattan Bank.
          “Expected Final Distribution Date” means, with respect to any
applicable Series of Investor Notes, the date stated in the related Indenture
Supplement as the date on which such Series of Investor Notes is expected to be
paid in full.
          “FDIC” means the Federal Deposit Insurance Corporation.
          “Fixed Rate Lease” means a Lease accruing finance charges at a fixed
rate per annum.
          “Fleet Receivables” means all amounts payable under the Fleet Service
Contracts, a beneficial interest in a portion of which is represented by the
Fleet Receivable SUBI Certificate.
          “Fleet Receivable SUBI” means that special unit of beneficial interest
in the Origination Trust created by the Fleet Receivable SUBI Supplement in a
pool of Fleet Receivables acquired by SPV from VMS pursuant to the Receivable
Purchase Agreement and contributed by SPV to the Origination Trust pursuant to
the Contribution Agreement and all Origination

-18-



--------------------------------------------------------------------------------



 




Trust Assets associated with the Fleet Receivables, including all right, title
and interest of SPV under the Receivables Purchase Agreement.
          “Fleet Receivable SUBI Certificate” means the Class X 1999- 1B Sold
SUBI Certificate, a certificate of beneficial ownership, representing a portion
of the Fleet Receivable SUBI issued pursuant to the Fleet Receivable SUBI
Supplement.
          “Fleet Receivable SUBI Supplement” means the Sold SUBI Supplement
1999-1B to the Origination Trust Agreement, dated as of the Initial Closing
Date, among SPV, as settlor and initial beneficiary, VMS, as UTI Trustee and
Servicer, and Wilmington Trust Company, as Delaware Trustee and SUBI Trustee.
          “Fleet Service Contract” means a fleet maintenance contract, fleet
management contract, fuel card contract or any other service contract the fees
for which are billed or would be billed by VMS, together with the Leases.
          “Floating Rate Lease” means a Lease accruing finance charges at a
floating rate per annum.
          “Foreign Clearing Agency” means Cedel and Euroclear.
          “GAAP” means the generally accepted accounting principles promulgated
or adopted by the Financial Accounting Standards Board and its predecessors and
successors from time to time.
          “Gain on Sale Account” is defined in Section 5.2 of the Base
Indenture.
          “Global Note” is defined in Section 2.12 of the Base Indenture.
          “Governmental Authority” means the United States of America, any state
or other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
          “Hedging Instrument” means one or more interest rate swap contracts,
interest rate cap agreements or similar contracts entered into by, or assigned
to, the Issuer in connection with the issuance of a Series of Investor Notes, as
specified in the related Indenture Supplement, providing limited protection
against interest rate risks.
          “Hypothetical Yield Shortfall Amount” means, for any Settlement Date,
an amount equal to the product of (x) the excess, if any, of

-19-



--------------------------------------------------------------------------------



 




the Minimum Yield Rate for such Settlement Date over the CP Rate as of the last
day of the immediately preceding Monthly Period, (y) the aggregate Lease Balance
of all Floating Rate Leases as of the last day of the immediately preceding
Monthly Period and (z) 2.75.
          “Incidental Lease Termination Charges” means all Excess Damage
Charges, Excess Mileage Charges and any charges imposed upon the early
termination of a Lease.
          “Indebtedness”, as applied to any Person, means, without duplication,
(a) all indebtedness for borrowed money, (b) that portion of obligations with
respect to any lease of any property (whether real, personal or mixed) that is
properly classified as a liability on a balance sheet in conformity with GAAP,
(c) notes payable and drafts accepted representing extensions of credit whether
or not representing obligations for borrowed money, (d) any obligation owed for
all or any part of the deferred purchase price for property or services, which
purchase price is (i) due more than six months from the date of the incurrence
of the obligation in respect thereof or (ii) evidenced by a note or similar
written instrument, (e) all indebtedness secured by any Lien on any property or
asset owned by that Person regardless of whether the indebtedness secured
thereby shall have been assumed by that Person or is nonrecourse to the credit
of that Person, and (f) without duplicating any of the foregoing, all Contingent
Obligations of such Person in respect of any of the foregoing.
          “Indenture” means the Base Indenture and all amendments thereof and
supplements thereto, including any Indenture Supplement.
          “Indenture Supplement” means, with respect to any Series of Investor
Notes, a supplement to the Base Indenture complying with the terms of
Section 2.2 of the Base Indenture, executed in conjunction with any issuance of
any Series of Investor Notes (or, in the case of the issuance of Investor Notes
on the Initial Closing Date, the supplement executed in connection with the
issuance of such Notes).
          “Indenture Trustee” means the party named as such in the Indenture
until a successor replaces it in accordance with the applicable provisions of
the Indenture and thereafter means the successor serving thereunder.
          “Independent” means, when used with respect to any specified Person,
that the person (a) is in fact independent of the Issuer, any other obligor upon
the Investor Notes, VMS and any Affiliate of any of the foregoing persons,
(b) does not have any direct financial interest or any material indirect
financial interest in the Issuer, any such other obligor, VMS or any Affiliate
of any of the foregoing Persons and (c) is not connected with the Issuer, any
such other obligor, VMS or any Affiliate of any of the

-20-



--------------------------------------------------------------------------------



 




foregoing Persons as an officer, employee, promoter, underwriter, trustee,
partner, director or Person performing similar functions.
          “Independent Certificate” means a certificate or opinion to be
delivered to the Indenture Trustee under the circumstances described in, and
otherwise complying with, the applicable requirements of Section 13.1, of the
Base Indenture made by an Independent engineer, appraiser or other expert
appointed by the Issuer and approved by the Indenture Trustee in the exercise of
reasonable care, and such opinion or certificate shall state that the signer has
read the definition of “Independent” herein and that the signer is Independent
within the meaning thereof. the Base Indenture.
          “Independent Manager” is defined in the LLC Agreement.
          “Ineligible Delinquent Lease” means (a) a Master Lease Agreement as to
which 50% or greater of the billings to the Obligor thereof remain unpaid for
more than 60 days from the original due date or which has been declared in
default under the Policies or (b) a Consumer Lease as to which any amounts
remain unpaid for more than 60 days from the original due date or which has been
declared in default under the Policies.
          “Initial Aggregate Lease Balance” means $2,504,471,579.
          “Initial Assignment” is defined in Section 2.1 of the Transfer
Agreement.
          “Initial Closing Date” means June 30, 1999.
          “Initial Cut-off Date” means June 18, 1999.
          “Initial Invested Amount” means, with respect to any Series of
Investor Notes, the aggregate initial principal amount specified in the related
Indenture Supplement.
          “Initial Units” means, as of the Initial Closing Date, all Units
allocated to the Lease SUBI Portfolio as of the Initial Closing Date.
          “Insolvency Event” means, as to any Person:
     (a)(i) a court having jurisdiction in the premises shall enter a decree or
order for relief in respect of such Person in an involuntary case under the
Bankruptcy Code or any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, which decree or order is not stayed, or any other
similar relief shall be granted under any applicable federal or state law,
(ii) an involuntary case is commenced against such Person under any

-21-



--------------------------------------------------------------------------------



 



applicable bankruptcy, insolvency or other similar law now or hereafter in
effect which remains undismissed, undischarged or unbonded for a period of
60 days or (iii) such Person shall have a decree or an order for relief entered
with respect to it or commence a voluntary case under the Bankruptcy Code or any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect;
     (b) such Person shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshaling of
assets and liabilities or similar proceedings of or relating to all or
substantially all of its property, or a decree or order of a court or agency or
supervisory authority having jurisdiction in the premises for the appointment of
a conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshaling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, shall have been entered against such
Person; or such Person shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors or voluntarily suspend payment of its obligations.
          “Interest Period” means, with respect to any Series of Investor Notes,
the period specified in the related Indenture Supplement.
          “Invested Amount” means, with respect to each Series of Investor
Notes, the amount specified in the related Indenture Supplement.
          “Invested Percentage” means, with respect to any Series of Investor
Notes, the percentage specified in the related Indenture Supplement.
          “Investment Company Act” means the Investment Company Act of 1940, as
amended.
          “Investor Noteholder” and “Holder” means the Person in whose name an
Investor Note is registered in the Note Register.
          “Investor Notes” means any one of the promissory notes (including,
without limitation, the Bearer Notes, the Registered Notes or the Global Notes)
issued by the Issuer, executed by the Issuer and authenticated by the Indenture
Trustee substantially in the form (or forms in the case of a Series of Notes
with multiple Classes) of the investor note attached to the related Indenture
Supplement.
          “Issuer” means Greyhound Funding LLC, a Delaware limited liability
company.

-22-



--------------------------------------------------------------------------------



 



          “Issuer Accounts” means the Collection Account and each
Series Account.
          “Issuer Assets” means all assets of the Issuer, including, among other
things, the SUBIs, the SUBI Certificates (including all rights of the holder
thereof under the Origination Trust Documents), the Units, any Hedging
Instruments, the Transfer Agreement, the Administration Agreement, the
Management Agreement and all proceeds of the foregoing.
          “Issuer General Account” is defined in the LLC Agreement.
          “Issuer Obligations” means all principal and interest, at any time and
from time to time, owing by the Issuer on the Investor Notes and all costs, fees
and expenses payable by, or obligations of, the Issuer under the Indenture.
          “Issuer Order” and “Issuer Request” means a written order or request
signed in the name of the Issuer by any one of its Authorized Officers and
delivered to the Indenture Trustee.
          “Lease Balance” means, as of any date of determination, with respect
to (a) any Open-End Lease, an amount equal to the Net Book Value of the Leased
Vehicle subject to such Lease and (b) any Closed-End Lease, an amount equal to
the sum of all remaining monthly lease payments (other than payments of finance
charges and other incidental fees) due in respect of such Leased Vehicle on or
after such date; provided, however that the Lease Balance of a Charged-Off Lease
shall be zero.
          “Lease Balance Decline” means, for any Lease for any Settlement Date,
an amount equal to the sum of (a) the Lease Balance of such Lease as of the last
day of the Monthly Period preceding the Monthly Period immediately preceding
such Settlement Date less the Lease Balance of such Lease as of the last day of
the Monthly Period immediately preceding such Settlement Date plus (b), in the
case of a Closed-End Lease, the Net Book Value of the related Unit Vehicle if
such Unit Vehicle shall have become a Residual Value Vehicle during the Monthly
Period immediately preceding such Settlement Date.
          “Lease” means an Open-End Lease or a Closed-End Lease originated by or
on behalf of VMS or the Origination Trust pursuant to a Master Lease Agreement
or a Consumer Lease originated by or on behalf of VMS or the Origination Trust.
          “Leased Vehicle” means the Vehicle subject to a Lease.

-23-



--------------------------------------------------------------------------------



 



          “Lease Rate Cap” means, with respect to any Series of Investor Notes,
the interest rate caps that are required to be maintained by the Issuer pursuant
to the related Indenture Supplement.
          “Lease SUBI” means that special unit of beneficial interest in the
Origination Trust created by the Lease SUBI Supplement.
          “Lease SUBI Certificate” means the certificate of beneficial
ownership, representing beneficial ownership in the Sold Units allocated to the
Lease SUBI Portfolio issued pursuant to the Lease SUBI Supplement.
          “Lease SUBI Portfolio” or “1999-1A Sold SUBI Portfolio” means the
Origination Trust Assets that are from time to time allocated to the Lease SUBI
in accordance with the terms of the Origination Trust Documents.
          “Lease SUBI Supplement” means the Sold SUBI Supplement 1999- 1A to the
Origination Trust Agreement, dated as of the Initial Closing Date, among SPV, as
settlor and initial beneficiary, VMS, as UTI Trustee and Servicer, and
Wilmington Trust Company, as Delaware Trustee and SUBI Trustee.
          “Lien” means, when used with respect to any Person, any interest in
any real or personal property, asset or other right held, owned or being
purchased or acquired by such Person which secures payment or performance of any
obligation, and shall include any mortgage, lien, pledge, encumbrance, charge,
retained security title of a conditional vendor or lessor, or other security
interest of any kind, whether arising under a security agreement, mortgage,
lease, deed of trust, chattel mortgage, assign- ment, pledge, retention or
security title, financing or similar statement, or notice or arising as a matter
of law, judicial process or otherwise.
          “LLC Agreement” means the Limited Liability Agreement of the Issuer,
dated as of the Initial Closing Date, as amended, modified or supplemented from
time to time in accordance with its terms.
          “Luxembourg Agent” is defined in Section 2.3(c) of the Base Indenture.
          “Majority in Interest” of each Series of Investor Notes means
Noteholders of such Series holding Investor Notes evidencing more than 50% by
outstanding principal amount of each Class of Investor Notes of such Series.
          “Management Agreement” means the Management Agreement, dated as of the
Initial Closing Date, by and among the Managing Agent, the Issuer and the
Administrator, as amended, modified or supplemented from time to time in
accordance with its terms.

-24-



--------------------------------------------------------------------------------



 



          “Manager” is defined in the LLC Agreement.
          “Managing Agent” means Global Securitization Services LLC or a
successor Managing Agent under the Management Agreement.
          “Master Lease Agreement” means each master lease agreement between an
Obligor and VMS and assigned by VMS to the Origination Trust or assigned by VMS
to SPV and by SPV to the Origination Trust or between an Obligor and the
Origination Trust, in each case, in all material respects in a form attached to
the Series 1999-1 SUBI Servicing Supplement.
          “Material Adverse Effect” means, with respect to any occurrence, event
or condition:
     (i) a material adverse effect on the Issuer’s title to the SUBI
Certificates or the beneficial interest in the Sold Units or Fleet Receivables
represented thereby;
     (ii) a material adverse effect on the validity, status, perfection or
priority of the Lien of the Indenture Trustee in the Collateral;
     (iii) a material adverse effect on the business, properties, financial
condition or results of operations of the Issuer or the ability of the Issuer to
perform its obligations under the Indenture;
     (iv) a material adverse effect on the business, properties, financial
condition or results of operations of ARAC and its subsidiaries as a whole; or
     (v) a material adverse effect on the validity or enforceability of the
Indenture or any of the other Transaction Documents.
          “Maximum Invested Amount” means, with respect to each Series of
Investor Notes, the amount, if any, specified in the related Indenture
Supplement.
          “Member” means a Preferred Member or the Common Member.
          “Membership Interest” means a Preferred Membership Interest or the
Common Membership Interest.
          “Minimum Adjusted Aggregate Unit Balance” means the sum of the
numerators used on such date to calculate the Invested Percentage with

-25-



--------------------------------------------------------------------------------



 



respect to Collections for all Series of Outstanding Investor Notes on such
date.
          “Minimum Yield Rate” means, for any Settlement Date, a rate per annum
equal to the sum of (i) the Weighted Average Cost of Funds for such Settlement
Date, (ii) the Weighted Average Servicing Fee Percentage for such Settlement
Date and (iii) 0.25%.
          “Monthly Period” means, unless otherwise defined in any Indenture
Supplement, the period from and including a Period End Date (or, in the case of
the initial Monthly Period, from the Initial Cutoff Date) to but excluding the
succeeding Period End Date.
          “Monthly Residual Value Gain” means, for any Monthly Period, an amount
equal to the excess, if any, of (a) all Termination Proceeds received by the
Servicer during such Monthly Period for all Unit Vehicles that became Residual
Value Vehicles during such Monthly Period and all prior Monthly Periods over
(b) the aggregate Net Book Values of all Unit Vehicles that became Residual
Value Vehicles during such Monthly Period.
          “Monthly Residual Value Loss” means, for any Monthly Period, an amount
equal to the excess, if any, of (a) the aggregate Net Book Values of all Unit
Vehicles that became Residual Value Vehicles during such Monthly Period over
(b) all Termination Proceeds received by the Servicer during such Monthly Period
for all Unit Vehicles that became Residual Value Vehicles during such Monthly
Period and all prior Monthly Periods.
          “Monthly Servicer Advance” means the aggregate amount of funds
advanced by the Servicer to the Issuer on any Settlement Date for deposit in the
Collection Account in respect of monthly lease payments due but not received
during the immediately preceding Monthly Period on the Sold Units and in respect
of Fleet Receivables due but not received during the immediately preceding
Monthly Period in accordance with the Series 1999-1 SUBI Servicing Supplement.
          “Monthly Servicer Advance Reimbursement Amount” means, on any
Settlement Date, the aggregate amount payable to the Servicer in reimbursement
of amounts previously advanced by the Servicer in respect of delinquent monthly
lease payments and delinquent Fleet Receivables pursuant to Section 7.4 of the
Series 1999-1 SUBI Servicing Supplement on such Settlement Date.
          “Monthly Settlement Statement” means, with respect to each Series of
Outstanding Investor Notes, the settlement statement in the form attached to the
related Indenture Supplement delivered by the Issuer to the Indenture Trustee
pursuant to Section 4.4(a) of the Base Indenture.

-26-



--------------------------------------------------------------------------------



 



          “Moody’s” means Moody’s Investors Service, Inc.
          “Net Book Value” means, as of any date of determination during an
Accrual Period with respect to each Leased Vehicle, such Leased Vehicle’s
Capitalized Cost minus the sum of all monthly lease payments billed thereunder
(other than payments of finance charges and other incidental fees) in respect of
such Leased Vehicle through such date.
          “1999-1B Invested Amount” is defined in the Fleet Receivable SUBI
Supplement.
          “1999-1B Sold SUBI Portfolio” means the Origination Trust Assets that
are from time to time allocated to the Fleet Receivable SUBI in accordance with
the terms of the Origination Trust Documents.
          “Note Rate” means, with respect to any Series of Investor Notes, the
annual rate at which interest accrues on the Investor Notes of such Series of
Investor Notes (or formula on the basis of which such rate shall be determined)
as stated in the related Indenture Supplement.
          “Note Register” means the register maintained pursuant to
Section 2.4(a) of the Base Indenture, providing for the registration of the
Investor Notes and transfers and exchanges thereof.
          “Obligor” means, with respect to any Lease or Fleet Receivable, the
Person or Persons obligated to make payment with respect to such Lease or Fleet
Receivable, including any guarantor thereof.
          “Officer’s Certificate” means a certificate signed by an Authorized
Officer of the Issuer, SPV, the Origination Trust, the Servicer or the
Administrator, as the case may be.
          “Open-End Lease” means a lease obligation in respect of a single
vehicle which may arise pursuant to a master lease agreement providing for the
lease of a fleet of vehicles or pursuant to a lease agreement providing for the
lease of a single vehicle that, in each case, obligates the lessee thereunder to
pay the lessor at lease termination any deficit between the sales proceeds from
the sale of the vehicle subject thereto and the book value thereof (other than
the portion of any deficit resulting from the sales proceeds being less than 16%
of the fair market value thereof determined in accordance with such lease).
          “Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Indenture Trustee. The counsel may be an employee of or
counsel to the Issuer, SPV, VMS, the Origination Trust, the Administrator or the
Servicer, as the case may be.

-27-



--------------------------------------------------------------------------------



 



          “Origination Trust” means D.L. Peterson Trust, a statutory business
trust organized under the laws of the State of Delaware.
          “Origination Trust Agreement” means the Amended and Restated
Origination Trust Agreement, dated as of the Initial Closing Date, among SPV, as
settlor and initial beneficiary, VMS, as UTI Trustee, and Wilmington Trust
Company, as Delaware Trustee, as amended, supplemented and modified by the Lease
SUBI Supplement and the Fleet Receivable SUBI Supplement and as the same may be
further amended, supplemented or modified from time to time.
          “Origination Trust Assets” means all assets, at any time, owned by the
Origination Trust at such time.
          “Origination Trust Documents” means the Origination Trust Agreement,
including the Lease SUBI Supplement and the Fleet Receivable SUBI Supplement,
the Origination Trust Servicing Agreement, including the Series 1999-1 SUBI
Servicing Supplement, the Custodian Agreement, the SUBI Certificates, the
Receivable Purchase Agreement, the Asset Sale Agreement and the Contribution
Agreement.
          “Origination Trust Servicing Agreement” means the Origination Trust
Servicing Agreement, dated as of the Initial Closing Date, between the
Origination Trust and the Servicer as amended, supplemented and modified by the
Series 1999-1 SUBI Servicing Supplement and as the same may be further amended,
supplemented or modified from time to time.
          “Outstanding” has the meaning, with respect to any Series of Investor
Notes, set forth in the related Indenture Supplement.
          “Overconcentration Amount” means, as of any date of determination
during an Accrual Period, an amount equal to the greatest of (a) the aggregate
Lease Balance of the Eligible Leases to which the Obligors having the five
largest aggregate Lease Balances of Eligible Leases allocated to the Lease SUBI
Portfolio are a party as of the last day of the Monthly Period immediately
preceding the first day of such Accrual Period over (ii) an amount equal to 15%
of the Aggregate Lease Balance as of such date, (b) the aggregate Lease Balance
of the Eligible Leases to which the Obligors having the ten largest aggregate
Lease Balances of Eligible Leases allocated to the Lease SUBI Portfolio are a
party as of the last day of the Monthly Period immediately preceding the first
day of such Accrual Period over (ii) an amount equal to 25% of the Aggregate
Lease Balance as of such date and (c) the excess, if any, of (i) the aggregate
Lease Balance of the Eligible Leases to which the Obligor having the largest
aggregate Lease Balance of Eligible Leases allocated to the Lease SUBI Portfolio
is a party as of the last day of the Monthly Period immediately preceding the
first day of such Accrual Period over (ii) an amount equal to 4% of the
Aggregate Lease Balance as of such date; provided, however that if the long-term
debt obligations of such

-28-



--------------------------------------------------------------------------------



 



Obligor are not rated at least Baa3 by Moody’s as of such date, the amount in
this clause (ii) shall equal 3% of the Aggregate Lease Balance as of such date.
          “Paid-In Advance Loss Ratio” means, for any specified Settlement Date,
the quotient, expressed as a percentage, of (a) the excess, if any, of (i) the
aggregate Cost of all Unit Paid-In Advance Vehicles that became Rejected Paid-In
Advance Vehicles during the immediately preceding Monthly Period over (ii) all
Paid-In Advance Proceeds received by the Servicer during the preceding Monthly
Period for all Unit Paid-In Advance Vehicles that became Rejected Paid-In
Advance Vehicles during such Monthly Period and all prior Monthly Periods
divided by (b) the aggregate Cost of all Unit Paid-In Advance Vehicles that
became Rejected Paid-In Advance Vehicles during the immediately preceding
Monthly Period.
          “Paid-In Advance Proceeds” means for any Rejected Paid-In Advance
Vehicle the sum of all amounts received by the Servicer upon, after or in
connection with the sale or other disposition of such Rejected Paid-In Advance
Vehicle, net of any and all out-of-pocket costs and expenses incurred by the
Servicer in connection with such sale or other disposition, and any and all
amounts received from the related Obligor in connection with such Rejected
Paid-In Advance Vehicle.
          “Paid-In Advance Vehicle” means a Vehicle acquired at the request of
an Obligor who is either a party to a Master Lease Agreement or who has agreed
to be bound by a Master Lease Agreement but not yet accepted by such Obligor.
          “Paying Agent” means any paying agent appointed pursuant to
Section 2.6 of the Base Indenture.
          “Payment Date” means, with respect to each Series of Investor Notes,
the dates set forth in the related Indenture Supplement.
          “PBGC” means the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA.
          “Pension Plan” means any “employee pension benefit plan”, as such term
is defined in ERISA, which is subject to Title IV of ERISA (other than a
“multiemployer plan”, as defined in Section 4001 of ERISA) and to which any
company in the Controlled Group has liability, including any liability by reason
of having been a substantial employer within the meaning of Section 4063 of
ERISA for any time within the preceding five years or by reason of being deemed
to be a contributing sponsor under Section 4069 of ERISA.

-29-



--------------------------------------------------------------------------------



 



          “Period End Date” means each date set forth in Schedule X to the
Series 1999-1 SUBI Servicing Supplement, as such schedule is amended and
supplemented from time to time in accordance with the terms of the Series 1999-1
SUBI Servicing Supplement.
          “Permitted Investments” means negotiable instruments or securities,
payable in Dollars, issued by an entity organized under the laws of the United
States of America and represented by instruments in bearer or registered or in
book-entry form which evidence (excluding any security with the “r” symbol
attached to its rating):
     (i) obligations the full and timely payment of which are to be made by or
is fully guaranteed by the United States of America other than financial
contracts whose value depends on the values or indices of asset values;
     (ii) demand deposits of, time deposits in, or certificates of deposit
issued by, any depositary institution or trust company incorporated under the
laws of the United States of America or any state thereof whose short-term debt
is rated P-1 or higher by Moody’s and “A-1+” or higher by Standard & Poor’s and
subject to supervision and examination by Federal or state banking or depositary
institution authorities; provided, however, that at the earlier of (x) the time
of the investment and (y) the time of the contractual commitment to invest
therein, the certificates of deposit or short-term deposits, if any, or
long-term unsecured debt obligations (other than such obligation whose rating is
based on collateral or on the credit of a Person other than such institution or
trust company) of such depositary institution or trust company shall have a
credit rating from Standard & Poor’s of “A-1+”, in the case of certificates of
deposit or short-term deposits, or a rating from Standard & Poor’s not lower
than “AA”, in the case of long-term unsecured debt obli- gations;
     (iii) commercial paper having, at the earlier of (x) the time of the
investment and (y) the time of the contractual commitment to invest therein, a
rating from Standard & Poor’s of “A-1+”;
     (iv) bankers’ acceptances issued by any depositary institution or trust
company described in clause (ii) above;
     (v) investments in money market funds rated “AAAm” by Standard & Poor’s or
otherwise approved in writing by Standard & Poor’s;
     (vi) Eurodollar time deposits having a credit rating from Standard & Poor’s
of “A-1+”;

-30-



--------------------------------------------------------------------------------



 



     (vii) repurchase agreements involving any of the Permitted Investments
described in clauses (i) and (vi) above and the certificates of deposit
described in clause (ii) above which are entered into with a depository
institution or trust company, having a commercial paper or short-term
certificate of deposit rating of “A-1+” by Standard & Poor’s and P-1 by Moody’s
or which otherwise is approved as to collateralization by the Rating Agencies;
and
     (viii) any other instruments or securities, if the Rating Agencies confirm
in writing that the investment in such instruments or securities will not
adversely affect any ratings with respect to any Series of Investor Notes.
          “Permitted Liens” means (i) Liens for current taxes not delinquent or
for taxes being contested in good faith and by appropriate proceedings, and with
respect to which adequate reserves have been established, and are being
maintained, in accordance with GAAP, (ii) mechanics’, materialmen’s, landlords’,
warehousemen’s and carrier’s Liens, and other Liens imposed by law, securing
obligations arising in the ordinary course of business that are not more than
thirty days past due or are being contested in good faith and by appropriate
proceedings and with respect to which adequate reserves have been established,
and are being maintained, in accordance with GAAP, (iii) on the Initial Closing
Date only, the Existing Liens, (iv) Liens in favor of the Origination Trust in
the Leased Vehicles, (v) Liens in favor of the Issuer pursuant to the Transfer
Agreement, (vi) Liens in favor of the Indenture Trustee pursuant to the
Indenture, and (vii) Liens in favor of an Enhancement Provider, provided,
however, that such Liens are subordinate to the Liens in favor of the Indenture
Trustee and have been consented to by the Indenture Trustee.
          “Person” means any natural person, corporation, business trust, joint
venture, association, limited liability company, partnership, joint stock
company, corporation, trust, unincorporated organization or Government
Authority.
          “PHH Consumer Lease” means PHH Personal Lease Corporation, a Maryland
corporation.
          “PHH Treasury Note Rate” means, on any day between the 16th day of the
month through the 15th day of the following month, the interest rate that is
quoted in the Federal Reserve Statistical Release (H.15 Report) for two year
treasury constant maturities on the fifteenth day of that month, or the first
business day thereafter if the fifteenth day of the month falls on a
non-business day.
          “Physical Property” means banker’s acceptances, commercial paper,
negotiable certificates of deposits and other obligations that

-31-



--------------------------------------------------------------------------------



 



constitute “instruments” within the meaning of Section 9-105(l)(i) of the
applicable UCC and are susceptible to physical delivery and Certificated
Securities.
          “Policies” means the standards, policies and procedures, including but
not limited to the credit and residual accrual policies applied by the Servicer
in originating Leases and those applied by the Servicer in its collection and
repossession activities.
          “Pool Factor” means, except with respect to any Series of Notes issued
in more than one Class, a number carried out to seven decimals representing the
ratio of the applicable Invested Amount as of such Record Date (determined after
taking into account any reduction in the Invested Amount which will occur on the
following Payment Date) to the applicable Initial Invested Amount, and with
respect to a Series of Notes having more than one Class, as specified in the
Indenture Supplement relating to such Series.
          “Potential Amortization Event” means any occurrence or event which,
with the giving of notice, the passage of time or both, would constitute an
Amortization Event.
          “Potential Termination Event” means any occurrence or event which,
with the giving of notice, the passage of time or both, would constitute a
Termination Event.
          “Preferred Member” means a Person in whose name a Preferred Membership
Interest is registered in the Register.
          “Preferred Membership Interests“means the Preferred Membership
Interests issued pursuant to the LLC Agreement.
          “Principal Payment Amount” means, for any Settlement Date, the sum of
(a) the Lease Balance Declines for each Unit Lease for such Settlement Date and
(b) the aggregate Cost of all Paid-In Advance Vehicles that became Rejected
Paid-In Advance Vehicles during the immediately preceding Monthly Period.
          “Principal Terms” is defined in Section 2.2 of the Base Indenture.
          “Proceeding” means any suit in equity, action or law or other judicial
or administrative proceeding.
          “Qualified Institution” means a depository institution organized under
the laws of the United States of America or any State thereof or incorporated
under the laws of a foreign jurisdiction with a branch or

-32-



--------------------------------------------------------------------------------



 



agency located in the United States of America or any State thereof and subject
to supervision and examination by federal or state banking authorities which at
all times has the Required Rating and, in the case of any such institution
organized under the laws of the United States of America, whose deposits are
insured by the FDIC.
          “Qualified Trust Institution” means an institution organized under the
laws of the United States of America or any State thereof or incorporated under
the laws of a foreign jurisdiction with a branch or agency located in the United
States of America or any State thereof and subject to supervision and
examination by federal or state banking authorities which at all times (i) is
authorized under such laws to act as a trustee or in any other fiduciary
capacity, (ii) has not less than one billion dollars in assets under fiduciary
management, and (iii) has a long term deposits rating of not less than “BBB-” by
Standard & Poor’s and Baa3 by Moody’s.
          “Quarterly Compliance Certificate” is defined in Section 4.1(a) of the
Base Indenture.
          “Rating Agency” means, with respect to each Series of Notes, the
rating agency or agencies, if any, specified in the related Indenture
Supplement.
          “Rating Agency Condition” means, the notification in writing by the
Rating Agencies that a proposed action will not result in a reduction or
withdrawal by each such Rating Agency of the rating of any Class of any Series
of Outstanding Investor Notes rated by such Rating Agency.
          “Receivable Purchase Agreement” means the Receivable Purchase
Agreement, dated as of the Initial Closing Date, by and between SPV and VMS, as
amended, modified or supplemented from time to time in accordance with its
terms.
          “Receivable Purchase Termination Event” is defined in the Receivable
Purchase Agreement.
          “Record Date” means, with respect to each Series of Notes, the dates
specified in the related Indenture Supplement.
          “Recoveries” means any amounts received by the Servicer with respect
to Charged-Off Leases, including Collections received from Obligors and
liquidation proceeds of the related Leased Vehicles, net of (i) any applicable
rental receipts tax, sales and use tax, personal property tax, ad valorem tax or
any other tax or any governmental fees or charges, (ii) any and all
out-of-pocket costs and expenses incurred by the Servicer in connection with
such recovery and (iii) any amounts remitted to the related Obligor as required
by applicable law or the related Lease.

-33-



--------------------------------------------------------------------------------



 



          “Register” means the register mentioned in Section 11.3 of the LLC
Agreement.
          “Registered Notes” is defined in Section 2.1 of the Base Indenture.
          “Rejected Paid-In Advance Vehicles” means, for any Monthly Period, all
Unit Paid-In Advance Vehicles which were sold or otherwise disposed of after
rejection thereof by the related Obligor during such Monthly Period.
          “Related Rights” means, with respect to any Unit, all Origination
Trust Assets to the extent such assets are associated with such Unit.
          “Repurchase Amount” means, with respect to any Series of Investor
Notes, the amount specified in the related Indenture Supplement.
          “Required Aggregate Asset Amount” means the sum of the Required Asset
Amounts with respect to all Series of Outstanding Investor Notes.
          “Required Asset Amount” means, with respect to any Series of Investor
Notes, the amount specified in the related Indenture Supplement.
          “Required Overcollateralization Amount” means, with respect to any
Series of Investor Notes, the amount specified in the related Indenture
Supplement.
          “Required Rating” means a short-term certificate of deposit rating
from Moody’s of P-1 and from Standard & Poor’s of “A-1” and a long- term
unsecured debt rating of not less than Aa3 by Moody’s and “AA-” by Standard &
Poor’s.
          “Requirements of Law” means, with respect to any Person or any of its
property, the certificate of incorporation or articles of association and
by-laws or other organizational or governing documents of such Person or any of
its property, and any law, treaty, rule or regulation, or determination of any
arbitrator or Governmental Authority, in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject, whether Federal, state or local (including, without
limitation, usury laws, the Federal Truth in Lending Act and retail installment
sales acts).
          “Residual Value Loss” means, for any Unit Vehicle which became a
Residual Value Vehicle during a Monthly Period, an amount equal to

-34-



--------------------------------------------------------------------------------



 



(a) the Stated Residual Value of such Unit Vehicle minus (b) all Termination
Proceeds with respect to such Unit Vehicle during such Monthly Period.
          “Residual Value Loss Ratio” means, for any specified Settlement Date,
the quotient, expressed as a percentage, of (a) the sum of the Residual Value
Losses for all Unit Vehicles that became Residual Value Vehicles during the
preceding Monthly Period minus all Termination Proceeds included in clauses
(i) and (ii) of the definition thereof received by the Servicer during the
preceding Monthly Period for all Unit Vehicles that became Residual Value
Vehicles during prior Monthly Periods divided by (b) the sum of the Stated
Residual Values for all Unit Vehicles that became Residual Value Vehicles during
the preceding Monthly Period.
          “Residual Value Vehicles” means, for any Monthly Period, all Unit
Vehicles subject to Closed-End Leases (other than Unit Vehicles subject to
Charged-off Leases) which were sold or otherwise disposed of after termination
or expiration of the related Closed-End Lease during such Monthly Period.
          “Responsible Officer” means, with respect to the Indenture Trustee,
any officer within the Corporate Trust Office, including any Assistant Vice
President, Vice President, any Secretary or Assistant Secretary or any other
officer of the Indenture Trustee customarily performing functions similar to
those performed by any Person who at the time shall be an above-designated
officer and having direct responsibility for administration of the Indenture and
the applicable Series Supplement and also any particular officer to whom any
corporate trust matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.
          “Revised Article 8” means Revised Article 8 (1994 Version) (and
corresponding amendments to Article 9) as promulgated by the National Conference
of Commissioners on Uniform State Laws.
          “Revolving Period” means, with respect to any Series of Investor
Notes, the period specified in the related Indenture Supplement.
          “S&P” or “Standard & Poor’s” means Standard & Poor’s Ratings Service,
a division of The McGraw-Hill Companies, Inc.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Securities Intermediary” means a “securities intermediary” within the
meaning of Section 8-102(a)(14) of Revised Article 8.
          “Securitization” is defined in the Origination Trust Agreement.

-35-



--------------------------------------------------------------------------------



 



          “Security Entitlement” means a “security entitlement” within the
meaning of Section 8-102(a)(17) of Revised Article 8.
          “Series” means any Series of Investor Notes, which may include within
any such Series a Class or Classes of Investor Notes subordinate to another such
Class or Classes of Investor Notes.
          “Series Gain on Sale Account Percentage” means, with respect to any
Series of Investor Notes, the percentage specified in the related Indenture
Supplement.
          “Series Account” means any account or accounts established pursuant to
an Indenture Supplement for the benefit of a Series of Notes.
          “Series Administrator Fee,” with respect to any Series of Notes, that
portion of the Administrator Fee payable from Collections allocable to such
Series pursuant to the related Indenture Supplement.
          “Series Closing Date” means, with respect to any Series of Investor
Notes, the date of issuance of such Series of Investor Notes, as specified in
the related Indenture Supplement.
          “Series 1999-1 SUBI Servicing Supplement” means the Series 1999-1
Servicing Supplement to the Origination Trust Servicing Agreement, dated as of
the Initial Closing Date, between the Origination Trust and the Servicer.
          “Series Note Termination Date” means, with respect to any Series of
Investor Notes, the date stated in the related Indenture Supplement.
          “Series Servicing Fee,” with respect to any Series of Notes, that
portion of the Servicing Fee payable from Collections allocable to such Series
pursuant to the related Indenture Supplement.
          “Series Servicing Fee Percentage” means, with respect to any Series of
Notes, the amount specified in the related Indenture Supplement.
          “Series Termination Date” means, with respect to any Series of
Investor Notes, the date stated in the related Indenture Supplement as the
termination date.
          “Servicer” means VMS in its capacity as servicer under the Origination
Trust Servicing Agreement.

-36-



--------------------------------------------------------------------------------



 



          “Servicer Termination Event” is defined in the Origination Trust
Servicing Agreement.
          “Servicing Fee” is defined in the Origination Trust Servicing
Agreement.
          “Settlement Date” means the 7th day of each month, or if such date is
not a Business Day, the next succeeding Business Day, commencing August 9, 1999.
          “Settlement Statement” is defined in Section 4.1 of the Base
Indenture.
          “Sold Units” means, collectively, the Initial Units and the Additional
Units.
          “Special Purpose Entity” is defined in the Origination Trust
Agreement.
          “SPV” means Raven Funding LLC, a Delaware limited liability company.
          “Stated Residual Value” means, for any Unit Vehicle subject to a
Closed-End Lease, the stated residual value of such Unit Vehicle established at
the time of origination of such Closed-End Lease in accordance with the
Policies.
          “SUBI Assets” is defined in the Origination Trust Agreement.
          “SUBIs” means the Fleet Receivable SUBI and the Lease SUBI.
          “SUBI Certificates” means the Fleet Receivable SUBI Certificate and
the Lease SUBI Certificate.
          “SUBI Portfolio” is defined in the Origination Trust Agreement.
          “Subsidiary” means, with respect to any Person (herein referred to as
the “parent”), any corporation, partnership, association or other business
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or more
than 50% of the general partnership interests are, at the time any determination
is being made, owned, controlled or held by the parent or (b) that is, at the
time any determination is being made, otherwise controlled, by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent.

-37-



--------------------------------------------------------------------------------



 



          “Tax Opinion” means an opinion of counsel to be delivered in
connection with the issuance of a new Series of Investor Notes to the effect
that, for United States federal income tax purposes, (i) the issuance of such
new Series of Notes will not affect adversely the United States federal income
tax characterization of any Series of Outstanding Notes or Class thereof that
was (based upon an opinion of counsel) characterized as debt at the time of
their issuance and (ii) the Issuer will not be classified as an association or
as a publicly traded partnership taxable as a corporation for United States
federal income tax purposes.
          “Termination Event” means any of a Receivable Purchase Termination
Event or a Transfer Termination Event.
          “Termination Proceeds” means for any Residual Value Vehicle all
amounts received by the Servicer upon, after or in connection with the
termination of the related Lease including, without limitation, (i) sales
proceeds with respect to such Residual Value Vehicle, net of any and all out-
of-pocket costs and expenses incurred by the Servicer in connection with such
sale or other disposition and any amounts remitted to the related Obligor as
required by applicable law or the related Lease, (ii) any and all insurance
proceeds received in connection with the occurrence of a casualty event in
respect of such Residual Value Vehicle and (iii) any and all amounts billed the
related Obligor in connection with the termination of such Lease, including any
Incidental Lease Termination Payments.
          “Three Month Average Charge-Off Ratio” means, with respect to any
Settlement Date, the average of the Charge-Off Ratios for such Settlement Date
and the two immediately preceding Settlement Dates.
          “Three Month Average Delinquency Ratio” means, with respect to any
Settlement Date, the average of the Delinquency Ratios for such Settlement Date
and the two immediately preceding Settlement Dates.
          “Three Month Average Paid-In Advance Loss Ratio” means, with respect
to any Settlement Date, the average of the Paid-In Advance Loss Ratios for such
Settlement Date and the two immediately preceding Settlement Dates.
          “Three Month Average Residual Value Loss Ratio” means, with respect to
any Settlement Date, the average of the Residual Value Loss Ratios for such
Settlement Date and the two immediately preceding Settlement Dates.
          “TIA” means the Trust Indenture Act of 1939 as in force on the date
hereof, unless otherwise specifically provided.
          “Transaction Documents” means, collectively, the Indenture, the
Investor Notes, any agreements relating to the issuance or the purchase

-38-



--------------------------------------------------------------------------------



 



of any of the Investor Notes, any agreements relating to any Credit Enhancement
for any Investor Notes, the LLC Agreement, the Transfer Agreement, the
Administration Agreement, the Management Agreement and the Origination Trust
Documents.
          “Transfer Agent and Registrar” is defined in Section 2.4 of the Base
Indenture.
          “Transfer Agreement” means the Transfer Agreement, dated as of the
Initial Closing Date, between SPV and the Issuer, as amended, modified or
supplemented from time to time in accordance with its terms.
          “Transfer Date” means, unless otherwise specified in the related
Indenture Supplement, with respect to any Series of Notes, the Business Day
immediately prior to each Payment Date.
          “Transferred Asset Payment” is defined in Section 2.3 of the Transfer
Agreement.
          “Transferred Assets” is defined in the Transfer Agreement.
          “Transfer Termination Event” is defined in the Transfer Agreement.
          “Twelve Month Average Charge-Off Ratio” means, with respect to any
Settlement Date, the average of the Charge-Off Ratios for such Settlement Date
and the eleven immediately preceding Settlement Dates.
          “Twelve Month Average Paid-In Advance Loss Ratio” means, with respect
to any Settlement Date, the average of the Paid-In Advance Loss Ratios for such
Settlement Date and the eleven immediately preceding Settlement Dates.
          “Twelve Month Average Residual Value Loss Ratio” means, with respect
to any Settlement Date, the average of the Residual Value Loss Ratios for such
Settlement Date and the eleven immediately preceding Settlement Dates.
          “UCC” means the Uniform Commercial Code as in effect from time to time
in the applicable jurisdiction.
          “Uncertificated Security” means an “uncertificated security” within
the meaning of the applicable UCC.
          “Unit” means a Vehicle, the related Lease and the Related Rights
associated therewith or a Paid-In Advance Vehicle and the Related Rights
associated therewith.

-39-



--------------------------------------------------------------------------------



 



          “Unit Leases” means the Leases allocated to the Lease SUBI Portfolio.
          “Unit Paid-In Advance Vehicles” means the Paid-In Advance Vehicles
allocated to the Lease SUBI Portfolio.
          “Unit Repurchase Payments” means, for any Settlement Date, the
aggregate amount payable by the Servicer pursuant to Section 7.15 of the
Series 1999-1 SUBI Servicing Supplement on such Settlement Date.
          “Unit Vehicle” means the Leased Vehicles and Paid-In Advance Vehicles
allocated to the Lease SUBI Portfolio.
          “United States Security Entitlement” means a “Security Entitlement” as
defined in 31 C.F.R. Section 357.2, 24 C.F.R. Section 1.2, 12 C.F.R.
Section 912.1, 12 C.F.R. Section 1511.1, 12 C.F.R. Section 615.5450 or 31 C.F.R.
Section 354.1.
          “United States” or “U.S.” means the United States of America, its
fifty States and the District of Columbia.
          “U.S. Government Obligations” means direct obligations of the United
States of America, or any agency or instrumentality thereof for the payment of
which the full faith and credit of the United States of America is pledged as to
full and timely payment of such obligations.
          “UTI” is defined in the Origination Trust Agreement.
          “UTI Assets” is defined in the Origination Trust Agreement.
          “Vehicle” means an automobile, a truck, a truck chassis, a truck body,
a truck tractor, a truck trailer or another type of motorized vehicle or
equipment, together with any and all accessories, additions and parts from time
to time in or to any of the foregoing and all accessions thereto
          “VMS” means PHH Vehicle Management Services LLC or any predecessor in
interest thereto (including, without limitation, PHH Fleet America Corporation
and Peterson, Howell & Heather, Inc.).
          “Weighted Average Cost of Funds” means, for any Settlement Date, the
quotient of the sum of (i) the aggregate amount of interest payable on all
Series of Outstanding Investor Notes on such Settlement Date and (ii) the
aggregate amount of dividends payable on all series of Preferred Membership
Interests on such Settlement Date divided by the sum of (i) the weighted average
aggregate Invested Amount of all Series of Outstanding Investor Notes during the
immediately preceding Accrual Period and (ii) the

-40-



--------------------------------------------------------------------------------



 



aggregate stated liquidation preference of all series of Preferred Membership
Interests as of such Settlement Date (before giving effect to any redemptions on
such Settlement Date).
          “Weighted Average Servicing Fee Percentage” means, for any Settlement
Date, the sum of (i) .01% and the quotient of the sum of the product of the
Required Asset Amount with respect to each Series of Outstanding Notes and the
Series Servicing Fee Percentage with respect to such Series of Outstanding Notes
as of the last day of the immediately preceding Monthly Period divided by the
Required Aggregate Asset Amount as of such last day.
          “Weighted Average Yield Shortfall” means, for any Settlement Date, the
excess, if any, of (a) the Minimum Yield Rate for such Settlement Date over
(b) the Weighted Average Yield Shortfall Lease Yield for such Settlement Date.
          “Weighted Average Yield Shortfall Life” means, for any Settlement
Date, 50% of the weighted (on the basis of Net Book Value of the related Leased
Vehicle) average Assumed Lease Term of the Yield Shortfall Leases, assuming that
all scheduled lease payments are made thereon when scheduled and that the
Obligors thereunder do not elect to convert such Yield Shortfall Leases to Fixed
Rate Leases, as of the last day of the immediately preceding Monthly Period.
          “Weighted Average Yield Shortfall Lease Yield” means, for any
Settlement Date, the quotient of the sum of the product with respect to each
Yield Shortfall Lease of (a) the actual or implicit finance charge rate
applicable to such Yield Shortfall Lease and (b) the Net Book Value of the
Leased Vehicle subject to such Yield Shortfall Lease as of the last day of the
immediately preceding Monthly Period divided by the aggregate Net Book Value of
the Leased Vehicles subject to all of the Yield Shortfall Leases as of the last
day of the immediately preceding Monthly Period.
          “written” or “in writing” means any form of written communication,
including, without limitation, by means of telex, telecopier device, telegraph
or cable.
          “Yield Shortfall Amount” means, for any Settlement Date, (i) if the
Hypothetical Yield Shortfall Amount for such Settlement Date is less than 70% of
the 1999-1B Invested Amount as of such Settlement Date (after giving effect to
any increase thereof on such Settlement Date), an amount equal to the
Hypothetical Yield Shortfall Amount and (ii) otherwise, an amount equal to the
product of (x) the Weighted Average Yield Shortfall for such Settlement Date,
(y) the aggregate Lease Balance of all Yield Shortfall Leases as of the last day
of the immediately preceding Monthly Period and (z) the Weighted Average Yield
Shortfall Life for such Settlement Date.

-41-



--------------------------------------------------------------------------------



 



          “Yield Shortfall Lease” means, as of any Settlement Date, each Unit
Lease that is a Floating Rate Lease with an actual or implicit finance charge
rate of less than the Minimum Yield Rate as of the last day of the immediately
preceding Monthly Period.
          “Yield Supplement Amount” means, as of any Settlement Date, the
excess, if any, of the Yield Shortfall Amount over 70% of the 1999-1B Invested
Amount as of such Settlement Date (after giving effect to any increase thereof
on such Settlement Date); provided, however that upon the occurrence of a
Receivable Purchase Termination Event, the Yield Supplement Amount will equal
the Yield Shortfall Amount.

-42-